Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 1 of 174 PageID: 1854



  Donald E. Haviland, Jr., Esquire
  haviland@havilandhughes.com
  William H. Platt II, Esquire, pro hac vice pending
  platt@havilandhughes.com
  Haviland Hughes
  201 South Maple Way, Suite 110
  Ambler, PA 19002
  (215) 609-4661 Telephone
  (215) 392-4400 Facsimile

  Counsel for Plaintiff,
    United Association of Plumbers & Pipefitters
    Local 322 of Southern New Jersey and the New Jersey Class

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
                                     (Camden Vicinage)


   UNITED ASSOCIATION OF
   PLUMBERS & PIPEFITTERS LOCAL 322
   OF SOUTHERN NEW JERSEY,
   individually and on behalf of all others
   similarly situated,
                                                       C.A.No. 1:20-cv-00188-RBK-KMW
                                 Plaintiff,

           v.

   MALLINCKRODT ARD, LLC,
   f/k/a Mallinckrodt ARD, Inc.;
   f/k/a Questcor Pharmaceuticals, Inc.

   MALLINCKRODT PLC;

   CIGNA HOLDING COMPANY;

   CIGNA CORPORATION;

   EXPRESS SCRIPTS HOLDING
   COMPANY;

   EXPRESS SCRIPTS, INC.;

   CURASCRIPT, INC.;
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 2 of 174 PageID: 1855



   CURASCRIPT SD;

   PRIORITY HEALTHCARE CORP. AND
   PRIORITY HEALTHCARE
   DISTRIBUTION, INC., doing business as
   CURASCRIPT SD AND CURASCRIPT
   SPECIALTY DISTRIBUTION SD,
   respectively;

   ACCREDO HEALTH GROUP, INC.;

   UNITED BIOSOURCE CORPORATION,
   now known as UNITED BIOSOURCE LLC,
   a wholly owned subsidiary of UNITED
   BIOSOURCE HOLDINGS, INC.;

   LISA PRATTA
                           Defendants.



                             AMENDED COMPLAINT
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 3 of 174 PageID: 1856



                                                   TABLE OF CONTENTS
                                                                                                                                  Page

  AMENDED CLASS ACTION COMPLAINT                                                                                                        1

  JURISDICTION AND VENUE ..................................................................................................... 9
  THE PARTIES                                                                                                                           10
        PLAINTIFF ..................................................................................................................... 10
        DEFENDANTS ............................................................................................................... 11
  FACTUAL BACKGROUND                                                                                                                    16
        A.   ACTHAR DEVELOPMENT AND LIMITED APPROVAL BY THE FDA ...... 17
        B.   THE ACTHAR “DISTRIBUTION SCHEME”.................................................... 38
        C.   THE ACTHAR “PRICING SCHEME”................................................................ 54
        D.   THE ACTHAR “MARKETING SCHEME”........................................................ 10
  THE QUI TAM WHISTLEBLOWER COMPLAINT AGAINST MALLINCKRODT                                                                              38
  CLASS ACTION ALLEGATIONS                                                                                                              45
  FORMATION OF THE UNLAWFUL ACTHAR MARKETING ENTERPRISE                                                                                 50
  FORMATION OF THE ILLEGAL ACTHAR MARKETING ENTERPRISE                                                                                  51
  DEFENDANTS’ USE OF THE MAILS AND WIRES TO CREATE AND MANAGE
  THEIR FRAUDULENT SCHEME                                                                                                               58

  MALLINCKRODT’S PATTERN OF MISREPRESENTATIONS AND DECEPTIONS
  ABOUT THE VALUE OF ACTHAR .......................................................................................... 86
  COUNT I
  New Jersey Consumer Fraud Act                                                                                        93
  COUNT II
  New Jersey Antitrust Act                                                                                             96
  COUNT III
  VIOLATION OF NJ RICO, N.J.S.A. § 2c:41-2(c)                                                                          98
  COUNT IV
  CONSPIRING TO VIOLATE NJ RICO, N.J.S.A. 2C:41-2d                                                                   106
  COUNT V
  Negligent Misrepresentation                                                                                        109
  COUNT VI
  Conspiracy/Aiding and Abetting                                                                                     111
  COUNT VII
  Unjust Enrichment                                                                                                  113
  PRAYER FOR RELIEF                                                                                                  116
  DEMAND FOR JURY TRIAL                                                                                              117
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 4 of 174 PageID: 1857



                           AMENDED CLASS ACTION COMPLAINT

         Plaintiff, United Association of Plumbers & Pipefitters Local 322 of Southern New

  Jersey (“Plumbers Local 322”, “Local 322” or “Plaintiff”), individually, and on behalf of other

  similarly situated current citizens and residents of New Jersey only, by and through its

  undersigned counsel, alleges as follows:

         1.      Plaintiff brings this action on behalf of itself and a New Jersey class of all

  similarly situated third party payors (“TPPs”) and their beneficiaries, who, like Local 322, paid

  for the cost of Acthar prescribed in, sold in, shipped to and administered by self-injection in the

  State of New Jersey, to challenge the unjust, unfair and deceptive marketing and sales scheme

  and conspiracy, and the anti-competitive conduct, by Defendants, Mallinckrodt ARD Inc.,

  formally known as Questor Pharmaceuticals, Inc. (“Questor”) and its parent company,

  Mallinckrodt plc (collectively “Mallinckrodt”), as well as Mallinckrodt’s exclusive agent for the

  delivery of its principal product, Cigna Holding Company and Cigna Corporation, by and

  through their wholly-owned subsidiaries, Express Scripts Holding Company (“ESHC”) and

  Express Scripts, Inc. (“ESI”)(collectively “Express Scripts”), CuraScript, Inc., doing business as

  CuraScript SD, formerly known as CuraScript Pharmacy, Inc., (“CuraScript”), Priority

  Healthcare Corp. and Priority Healthcare Distribution Inc. (“Priority”) also doing business as

  CuraScript SD (collectively, “CuraScript SD”), Accredo Health Group, Inc. (“Accredo”), and

  United BioSource Corporation n/k/a United BioSource LLC (“UBC”)(collectively referred to as

  the “Cigna”). Plaintiff and the Class also sue Lisa Pratta, a former sales specialist for

  Mallinckrodt in New Jersey and now qui tam relator against the company, for her direct role in

  the unlawful conduct alleged herein prior to the time she decided to cease the unlawful conduct

  and sue her former employer.



                                                    1
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 5 of 174 PageID: 1858



         2.      The Class includes only current citizens and residents of New Jersey who

  purchased Acthar in New Jersey. Because only Defendants know the names and addresses of

  these Class members, by virtue of the operation of the ASAP program and direct

  communications with such TPPs and their beneficiaries as described herein, discovery of

  Defendants will be required before the identities of all New Jersey Class members may be

  ascertained by this Court. However, to the extent any language in this Complaint may be

  construed as either attempting to expand the scope Class beyond current New Jersey citizens and

  residents, or to expand the Class claims beyond claims under New Jersey law, such construction

  is hereby expressly and unequivocally rejected and disavowed. Plaintiff seeks to represent only

  current New Jersey citizens and residents who purchased Acthar in New Jersey and suffered

  economic harm as a result of Defendants’ conduct in violation of New Jersey law.

         3.      Mallinckrodt manufactures, markets, distributes and sells H.P. Acthar Gel, NDC

  Nos. 63004-8710-01 and 63004-7731-01 (“Acthar”). Acthar is the only therapeutic ACTH

  product sold in the United States. Mallinckrodt is the sole provider of Acthar in the U.S.

         4.      Mallinckrodt acquired Acthar in July 2001, when Questcor purchased Acthar

  from Aventis Pharmaceutical Products Inc. for $100,000. At the time, the drug cost around

  $40.00. But in 2007, Mallinckrodt decided to raise the price 100,000 percent, to over $29,000. It

  could only get away with such an unconscionable price increase by conspiring with others, most

  notably the largest pharmacy benefits manager in America, Cigna’s Express Scripts.

         5.      Acthar is a “specialty pharmaceutical”. Unlike most prescription drugs, it is not

  sold in retail pharmacies, nor is it distributed through wholesalers to retail pharmacies. Instead,

  it is distributed only through “specialty pharmacy distributors” (“SPDs”) and “specialty

  pharmacy providers” (“SPPs”).



                                                   2
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 6 of 174 PageID: 1859



          6.      While there are dozens of SPDs and SPPs in America, one of the largest SPDs is

  CuraScript, Inc., doing business as CuraScript SD, and Priority Healthcare Corp, also doing

  business as CuraScript SD (collectively, “CuraScript”). One of the largest SPPs is Accredo

  Health Group, Inc. (“Accredo”). Express Scripts, Inc. has owned both CuraScript and Accredo

  since 2004. Express Scripts also owned UBC, and its predecessor entity HealthBridge, from

  2007 through the end of 2017.

          7.      In 2007, Mallinckrodt decided to embark on a self-described “new strategy” with

  respect to the distribution, pricing, marketing and sales of Acthar. The goal was to raise the price

  of Acthar from $1,650 to over $29,000, so that it [and others] could realize unlawful profits from

  the sale of a 65-year old medication.

          8.      The masterminds of the new strategy appear to have been three main people at

  Mallinckrodt: (1) Gregg LaPointe, who was placed on the Questcor’s Board of Directors in July

  2005 by Questcor’s largest investor, Sigma-Tau; (2) Steve Cartt, a 14-year veteran of Alza

  Corporation (a wholly-owned subsidiary of New Jersey’s Johnson & Johnson), who was hired as

  Questcor’s Executive Vice-President of Commercial Development in March 2005, and (3)

  another Board member, Don Bailey, who was elevated to Interim CEO in May 2007 after the

  new strategy was adopted, but previously joined the Board in 2006. On information and belief,

  these three pushed the new strategy through, over the objections of the existing Questcor CEO

  and several other Board members and executives who all left the company after the strategy was

  adopted.

          9.      The new strategy had three essential components to it. These three components

  comprise the schemes that underscore the antitrust, RICO enterprises and unfair and deceptive

  acts and practices at issue in this case.



                                                   3
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 7 of 174 PageID: 1860



         10.     First, Mallinckrodt changed the way it distributed and sold Acthar (the

  “Distribution Scheme”). It limited the distribution of Acthar from multiple distribution outlets

  to just one, CuraScript, and engaged UBC to act as its exclusive “HUB” of operations controlling

  both the distribution and reimbursement of Acthar directly with patients and TPPs. (CuraScript

  and UBC were both subsidiaries of Express Scripts.) Mallinckrodt created this exclusive

  distribution arrangement to limit and control distribution and output of Acthar, and to raise the

  prices of Acthar to unconscionable levels. Mallinckrodt and UBC created the Acthar Support

  and Access Program (“ASAP”) described below as the vehicle to effectuate their Distribution

  Scheme.

         11.     While this conduct constitutes antitrust, and is the subject of a separate federal

  class action lawsuit pending in Rockford, Illinois1, it is also the subject of separate qui tam

  lawsuits brought in Philadelphia by former employees of Mallinckrodt, in which the federal

  government has intervened. See U.S. ex. Rel. Charles Strunck and Lisa Pratta v. Mallinckrodt

  ARD, Inc., et al. 2:12-cv-00175-BMS (E.D.Pa.) at Document No. 40 (“Strunck & Pratta

  Complaint”); U.S. ex. Rel. Scott Clark v. Questcor Pharmaceuticals, Inc., 2:13-cv-01776-BMS

  (E.D.Pa.) at Document 1 (“Clark Complaint”). The facts alleged in the Strunck & Pratta

  Complaint and the Clark Complaint are incorporated by reference thereto to bolster the facts

  alleged by Plumbers Local 322 in this case.

         12.     Plumbers Local 322 brings no overlapping claims against Defendantsin this

  lawsuit for any alleged federal antitrust or RICO violations, or any other federal claim. Instead,

  it sues on behalf of itself and all similarly situated TPPs and beneficiaries who purchased Acthar

  for New Jersey consumer fraud, RICO and antitrust violations, and other New Jersey common

  1
    See City of Rockford v. Mallinckrodt ARD, Inc., et. al., Case No. 17-cv-50107 (N.D.Ill.)
  (hereinafter the “Rockford case”).
                                                    4
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 8 of 174 PageID: 1861



  law claims arising out of the unique distribution, pricing, marketing and sales schemes alleged

  herein. Some of the details of the conduct underlying these claims were only first revealed to

  Plaintiff and the Class in April 2019 when the Strunck and Pratta Complaint was unsealed by the

  federal District Court in Philadelphia.

         13.     Second, throughout the relevant time period, since August 2007 through the

  present, Mallinckrodt has willfully manipulated and inflated the prices paid by TPPs for Acthar,

  causing TPPs like Local 322 to substantially overpay for a drug with very limited uses and

  benefits and an unknown method of action (the “Pricing Scheme”). Specifically, after limiting

  Acthar distribution by the Distribution Scheme, in August 2007, Mallinckrodt agreed with

  CuraScript and UBC to raise the average wholesale prices (“AWPs”) paid for Acthar by TPPs

  like Local 322 from $2,062.79 per vial to $29,086.25, a more than 1,300% increase in the cost of

  Acthar in the span of one month. Such a price increase is both unprecedented and

  unconscionable, especially for a more than 65-year old drug. Mallinckrodt has continued to raise

  the AWPs for Acthar each year, sometimes by double-digit percentages, such that now a drug

  that once cost $40.00 costs patients and TPPs, like Plumbers Local 322, over $43,000.00. The

  only way Mallinckrodt has been able to get TPPs to pay such high prices for Acthar was through

  the fraudulent schemes alleged herein. But for such schemes, TPPs like Plumbers Local 322

  would not have paid what they did for Acthar.

         14.     In conjunction with limiting Acthar distribution and raising the prices for Acthar

  in 2007, Mallinckrodt embarked on a marketing scheme designed to incentivize sales of Acthar

  at the new high prices. Patients and TPPs, like Plumbers Local 322, had no choice but to pay the

  high prices charged by Mallinckrodt and Cigna’s UBC subsidiary, Mallinckrodt’s exclusive

  agent and “HUB”.



                                                  5
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 9 of 174 PageID: 1862



           15.    Third, Mallinckrodt devised a marketing and sales scheme designed to ensure

  that Acthar was reimbursed by TPPs at the new, inflated AWPs, without substantial backlash

  from patients and payors (the “Marketing Scheme”). Fearing an uproar of complaints from

  patients, patient support groups, private TPPs and the federal government for their unjustified

  distribution limitations and price increases, and in order to circumvent TPP cost containment

  mechanisms for high-priced specialty drugs, Mallinckrodt devised a multi-faceted scheme of

  antitrust and consumer fraud, and a RICO enterprise to bribe doctors in order to induce them to

  prescribe Acthar over other available treatments. The scheme involved an enterprise cultivating

  key opinion leaders (or “KOLs”) in New Jersey to serve as the company’s “spokes-doctors” in

  promoting prescriptions of Acthar for unapproved uses and doses in the State. The scheme also

  sought to remove patient complaints about high co-pays on Acthar by funneling tens of millions

  of dollars to UBC to run a so-called “patient assistance program” or “PAP” designed to ensure

  that private TPPs paid the bulk of the costs of Acthar.

           16.    On April 30, 2019, it was revealed publically for the first time by CNN2 that two

  whistleblowers, both former pharmaceutical sales representatives for Mallinckrodt, had sued the

  company years before for a “multi-tiered strategy” to boost sales by bribing doctors to prescribe

  the high-priced Acthar to their patients. As described more fully in the Strunck & Pratta

  Complaint, Mallinckrodt’s scheme involved “using valuable incentives, rewards and other forms

  of renumeration to induce health care providers to promote and prescribe H.P. Acthar in lieu of

  less expensive therapies that are equally more effective…”. Strunck & Pratta Cmplt. at ¶ 3(i).

  According to Strunck and Pratta, there is a pervasive culture at Mallinckrodt designed to sell

  Acthar at all costs.



  2
      https://www.cnn.com/2019/04/30/health/mallinckrodt-whistleblower-lawsuit-acthar/index.html
                                                   6
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 10 of 174 PageID: 1863



         17.     Separately, a different whistleblower sued Mallinckrodt in this Court on April 4,

  2013, alleging a different aspect of Mallinckrodt’s scheme to sell Acthar at high prices. In a case

  unsealed as part of the government’s filing of a consolidated, amended pleading, former

  employee Scott Clark alleges that “Mallinckrodt designed supposed ‘patient assistance’ funds

  that paid copays for Acthar only and then funded them through ‘donations’, knowing its money

  would be used on Acthar copays to the exclusion of other drugs.” See United States’ Complaint

  in Intervention, Dkt No. 2:13-cv-01776-BMS (E.D.Pa.) (BMS) at Document No. 57 (“U.S.

  Complaint”) at ¶ 5.3 Such conduct is unlawful.

         18.     As the federal government alleged:

                 “Mallinckrodt knew that the cost of Acthar would make it difficult to sell
                 because there were cheaper, effective competitor drugs available to treat
                 certain of its approved uses, namely acute exacerbations in multiple
                 sclerosis, lupus and rheumatoid arthritis. Mallinckrodt intended to
                 overcome this difficulty and did so by making the drug ‘free’ to patients by
                 subsidizing their Medicare [and private] copayments. By doing so,
                 Mallinckrodt could maintain the high price of Acthar to maximize its own
                 sales revenues, but minimize the risk that the drug’s high price would
                 impede doctors and patients from using it.”

  Id. at ¶ 4 (brackets added).

         19.     Accordingly, in conjunction with limiting Acthar distribution and raising the

  prices for Acthar in 2007, as part of the Distribution and Pricing Schemes, Mallinckrodt also

  embarked on a Marketing Scheme designed to incentivize sales of Acthar at the new high prices.

  Patients and TPPs, like Plumbers Local 322, had no choice but to pay the high prices charged by

  Mallinckrodt through UBC, Mallinckrodt’s exclusive agent and “HUB”.

         20.     Mallinckrodt vastly expanded its direct-to-consumer selling of Acthar by



  3
   Plaintiff hereby asks this Court to take judicial notice of the federal government’s pleading,
  which was the product of a seven-year investigation into the claims by Relators Pratta, Strunck
  and Clark.
                                                   7
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 11 of 174 PageID: 1864



  expanding its sales force, including creating a team of “medical science liaisons” or “MSLs”.

  The MSLs were highly trained specialists in the Acthar treatments who worked with other

  Mallinckrodt sales representatives to create a network of KOLs. These KOLs were leading

  specialists in their respective medical fields whom Mallinckrodt identified as being potentially

  influential on other doctors. These KOLs were paid handsomely to join with Mallinckrodt’s

  MSLs and sales representatives as “spokes-doctors”, promoting Acthar to other medical

  providers and delivering Mallinckrodt’s false, misleading and deceptive promotional messages

  about the mode of action, safety, efficacy and value of Acthar in relation to other cheaper, safer,

  and equally or more effective treatments. As a result, thousands of new patients have been

  prescribed Acthar for unapproved uses and doses in the treatment of diseases in neurology,

  nephrology and rheumatology, among others. And TPPs have been forced to pay the exorbitant

  prices charged by Defendants.

         21.     Plumbers Local 322, along with other TPPs who have sued in state courts around

  the country,4 and the Class of TPPs and their beneficiaries who purchased Acthar in New Jersey,

  were harmed by Mallinckrodt’s conduct. Specifically, Plumbers Local 322 has paid for Acthar

  at the inflated prices charged by Defendants as a result of the Distribution, Pricing, and

  Marketing Schemes alleged. On one such occasion, Plumbers Local 322 spent $26,100.28 for

  just 1 administration of Acthar given to 1 patient.

         22.     Plumbers Local 322 brings this lawsuit on behalf of itself and a Class of all

  similarly-situated TPPs and their beneficiaries who paid for Acthar in New Jersey at prices based



  4
    One such TPP is the International Union of Operating Engineers Local 542 (“IUOE Local
  542”) based in Fort Washington, Pennsylvania. IUOE Local 542 sued Mallinckrodt and UBC in
  the Court of Common Pleas for Montgomery County, Pennsylvania in May 2018. That case is
  proceeding through discovery. Another TPP is Steamfitters Local Union No. 420 (“Local 420”).
  Local 420 sued in the Eastern District of Pennsylvania as a related case to the
                                                   8
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 12 of 174 PageID: 1865



  on the inflated AWP prices set by Mallinckrodt during the relevant time period between August

  2007 and the present. Plaintiff seeks declaratory and injunctive relief in this Court on behalf of a

  New Jersey Class of TPPs and their beneficiaries, in order to have the conduct of Mallinckrodt

  declared unlawful and enjoined. Plaintiff also seeks to recover money damages for

  overpayments based on inflated AWP prices for Acthar, pursuant to New Jersey antitrust and

  RICO and the New Jersey consumer Fraud Act, as well as the New Jersey common law. Finally,

  Plaintiff seeks punitive damages for Mallinckrodt’s willful, outrageous and reckless conduct.

                                  JURISDICTION AND VENUE

          23.    Plumbers Local 322 brings this action pursuant to statutory laws of New Jersey,

  as well as New Jersey common law. No aspect of the claims asserted in this Complaint is

  brought pursuant to any federal law, including, but not limited to federal RICO, the federal

  Sherman Act, or the Clayton Act, and thus no federal question is raised by any of Plaintiff’s

  claims. To the extent any of Plaintiff’s claims or factual allegations herein may be construed to

  have stated any claim under federal law, such claim is expressly and undeniably disavowed and

  disclaimed by Plaintiff. Moreover, to the extent any of Plaintiff’s claims or factual allegations

  herein are urged by Mallinckrodt to have stated any claim under federal law, Plaintiff expressly

  disavows such claims or allegations and reserves the right to modify this Complaint to conform

  its claims.

          24.    This Court has personal jurisdiction over Plaintiff because it resides in New

  Jersey, and because its members and beneficiaries all reside within, and have purchased, used

  and reimbursed the costs of Acthar, within the State of New Jersey.

          25.    This Court has jurisdiction over Mallinckrodt because its corporate headquarters

  is in Bedminster, New Jersey and it conducts substantial business in this State, has had



                                                   9
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 13 of 174 PageID: 1866



  systematic and continuous contacts with this State, and has officers, employees, agents and

  representatives that can be found in this State. Mallinckrodt also has a business location in

  Hampton, New Jersey. The Court also has jurisdiction over Ms. Pratta because she lives in New

  Jersey. Finally, the Court has jurisdiction over Cigna/Express Scripts because they have physical

  offices and business locations in New Jersey.

          26.     Venue is proper in this Court because Plaintiff is situated in Camden County, and

  Defendants transact business in this County. Venue is also proper because a substantial part of

  the events giving rise to the Plaintiff’s claims occurred in this County. Defendants engaged in

  substantial conduct relevant to the Plaintiff’s claims and caused harm to Plaintiff in Camden

  County, New Jersey. Relator Pratta also engaged in substantial conduct in this County relating

  to the claims of Plaintiff and the Class because Pratta’s sales territory was southern New Jersey,

  all part of the Camden vicinage of this Court.

                                              THE PARTIES

                                               PLAINTIFF

          27.     Plumbers Local 322 is a Taft-Hartley union fund providing health and welfare

  benefits to its members and their families. Plumbers Local 322 resides at 534 South State Highway

  73, Winslow, New Jersey 08095,   which is situated in Camden County, New Jersey.

          28.     Plumbers Local 322 has represented the interests of working men and women

  skilled as plumbers, pipefitters, and heating, ventilation and air conditioning (HVAC) service

  technicians in Southern New Jersey since 1912. Local 322 works in all sectors of the piping

  industry of Southern New Jersey including power generating facilities, petro chemical industry

  facilities, educational facilities, Southern New Jersey health care facilities, the Atlantic City

  Casino and Tourism Industry, shopping centers, state and federal institutional facilities, the



                                                     10
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 14 of 174 PageID: 1867



  HVAC Service Industry, housing developments throughout Southern New Jersey, maintenance

  for the Convention Centers, the Aquarium, and the USS New Jersey Battleship, and the

  redevelopment of the Atlantic City Airport.

         29.     Local 322 paid for Acthar distributed directly from Mallinckrodt’s authorized

  agent, Cigna/Express Scripts, to Local 322’s beneficiary, and sold through Defendant Pratta in

  whose sales territory Plaintiff and its beneficiary reside. Local 322, which pays the health care

  benefits of its members, including specialty pharmacy drugs, then paid $26,100.28 directly to

  Cigna/Express Scripts, as agent for Mallinckrodt. The amount paid was based on the inflated

  AWP for Acthar, as set by Mallinckrodt with Cigna/Express Scripts. The monies paid by Local

  322 were directly transferred by Cigna/Express Scripts to Mallinckrodt, after Cigna/Express

  Scripts deducted their agreed-upon share of the revenues pursuant to express agreements

  between the companies.

                                           DEFENDANTS

         30.     Defendant Mallinckrodt ARD LLC (“Mallinckrodt”) has its principal place of

  business at 1425 U.S. Route 206, Bedminster, New Jersey 07921. Mallinckrodt ARD LLC was

  previously named Mallinckrodt ARD, Inc., and before that was named Questcor

  Pharmaceuticals, Inc. (“Questcor”).

         31.     Mallinckrodt ARD LLC is an indirect wholly-owned subsidiary of Mallinckrodt

  plc, an Irish public limited company, with its corporate headquarters in Staines-upon-Thames,

  United Kingdom.

         32.     Defendant Mallinckrodt plc (“Mallinckrodt plc”) is an Irish public limited

  company, with its corporate headquarters in Staines-upon-Thames, United Kingdom. Its

  principal executive offices are located at 3 Lotus Park, the Causeway, Staines-upon-Thames,



                                                  11
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 15 of 174 PageID: 1868



  Surrey, TW18 3 AG.

          33.     On April 4, 2014, Mallinckrodt plc entered into an Agreement and Plan of Merger

  with Questcor and effectuated the acquisition of Questcor on August 14, 2014 for approximately

  $5.9 billion.

          34.     Following the merger, Questcor continued to market and sell Acthar, until

  changing its name to Mallinckrodt ARD Inc. on July 27, 2015.

          35.     On January 26, 2019, Mallinckrodt ARD, Inc. converted to Mallinckrodt ARD

  LLC and continues to market Acthar under that name today.

          36.     Mallinckrodt plc and Mallinckrodt ARD are collectively referred to as

  “Mallinckrodt”.

          37.     On August 14, 2014, Mallinckrodt acquired Questcor Pharmaceuticals, Inc.

  (“Questcor”) for $5.9 billion, after Questcor had paid only $100,000 for Questcor’s lone product

  Acthar 13 years earlier. Mallinckrodt now charges patients over $200,000 for a course of

  treatment of Acthar [5 vials at more than $40,000 per vial]. This is twice what Questcor paid to

  acquire the product in 2001.

          38.     Following the acquisition, Questcor became a wholly-owned subsidiary of

  Mallinckrodt and its name was changed to Mallinckrodt ARD Inc.

          39.     At the time of the Mallinckrodt acquisition of Questcor in 2014, Mallinckrodt

  ARD’s only product sold in the United States was Acthar. Since the acquisition, Mallinckrodt

  has continued to manufacture, distribute, market and sell Acthar directly to patients, exclusively

  through Express Scripts, by a program known as the “Acthar Support and Access Program”

  (“ASAP”) described more fully below.




                                                  12
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 16 of 174 PageID: 1869




            40.   Defendants Cigna Corporation (hereinafter “Cigna Corp.”) and Cigna Holding

  Company are Delaware corporations with their corporate offices and principle place of business

  located at 900 Cottage Grove Road, Bloomfield, Connecticut.

            41.   Cigna claims to “deliver” choice, predictability, affordability and quality care

  through integrated capabilities and connected, personalized solutions that advance whole person

  health.

            42.   Express Scripts, Inc. (“ESI”) and ESHC are Delaware corporations with their

  principle executive offices located at 1 Express Way, Saint Louis, Missouri 63121 and Century

  Center Drive, Memphis, Tennessee (collectively, “Express Scripts”). Cigna successfully

  completed its acquisition of Express Scripts effective December 20, 2018 and now the

  companies are one. Cigna now refers to the merged entity as “New Cigna”.

            43.   The merger/combination of Cigna with Express Scripts, as described by Cigna,5

  integrates two complementary health care service companies, each with industry-leading cost

  trend capabilities that together are positioned to deliver better care, expanded choice and drive

  down health care costs. Contrary to its public statements, Cigna has done nothing to drive down

  the costs of Acthar. Instead, Cigna continues to conspire and agree with Mallinckrodt to

  maintain the high Acthar prices mutually set by the Defendants since 2007. Cigna continues the

  unlawful marketing, promotion, distribution, pricing and sales practices described herein.

            44.   Priority Healthcare Corp. and Priority Healthcare Distribution Inc. (“Priority”)

  d/b/a CuraScript SD (collectively, “CuraScript SD”), are wholly-owned subsidiaries of

  Cigna/Express Scripts. Priority/CuraScript SD has maintained corporate offices at 1680 Century

  5
   https://www.cigna.com/newsroom/news-releases/2018/cigna-completes-combination-with-
  express-scripts-establishing-a-blueprint-to-transform-the-health-care-system
                                                   13
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 17 of 174 PageID: 1870



  Center Parkway, Memphis, Tennessee 38134-8827.

         45.     CuraScript, Inc., d/b/a CuraScript SD, f/k/a CuraScript Pharmacy, Inc., is a

  wholly-owned subsidiary of Cigna/Express Scripts. ESHC acquired CuraScript in January 2004.

  Its operation was expanded when ESHC acquired Priority in October 2005 and combined it with

  CuraScript. The combined Priority and CuraScript SD (collectively “CuraScript”) became one

  of the nation’s largest specialty pharmacy and distribution companies with more than $3 billion

  in annual revenue.

         46.     CuraScript is an Indiana corporation with corporate offices located at 255

  Technology Park, Lake Mary, Florida 32746. This is the same Florida address patients are

  required to mail any revocation of the broad authorization granted by patients to Mallinckrodt

  and Express Scripts via the Acthar Start Form (Exhibit “A” hereto). CuraScript has been

  Mallinckrodt’s exclusive specialty pharmacy distributor for Acthar since 2007.

         47.     Significantly, Mallinckrodt chose to end Cigna/Express Scripts’ exclusive

  distribution relationship in September 2017 only after the companies were sued for antitrust in

  2017 by the City of Rockford, Illinois, in wake of the Mallinckrodt’s settlement with the FTC of

  antitrust violations. Yet, since 2017, Cigna has done nothing to reverse the harmful effects of

  Express Scripts’ unlawful conduct described herein, or to end the unlawful acts or practices

  described herein, which continue to expose Plaintiff to future harm.

         48.     CuraScript directly delivered the Acthar paid for by Plumbers Local 40 to its

  covered beneficiaries.

         49.     Accredo Health Group, Inc. (“Accredo”) is a wholly-owned subsidiary of

  Cigna/Express Scripts. Accredo became a wholly-owned indirect subsidiary of Medco Health

  Solutions, Inc. (“Medco”) on August 18, 2005, months before Express Scripts acquired Priority,



                                                  14
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 18 of 174 PageID: 1871



  and then became part of Express Scripts when Express Scripts acquired Medco in 2012. At that

  time, Medco became a wholly owned subsidiary of ESHC.

         50.     Accredo is a Delaware corporation with its corporate headquarters at 1640

  Century Center Parkway, Memphis, Tennessee 38134 Accredo also has operations in

  Warrendale, Pennsylvania, Corona, California, Greensboro, North Carolina, Orlando, Florida,

  and Indianapolis, Indiana.

         51.     Accredo was the specialty pharmacy that reviewed approved all the

  administrations of Acthar paid for by Plumbers Local 40 at the inflated prices described herein.

         52.     United BioSource Corporation n/k/a United BioSource LLC (“UBC”) is a

  Delaware corporation with its corporate headquarters at 920 Harvest Drive, Blue Bell,

  Pennsylvania 19422 and a business location at 1670 Century Center Drive, Memphis, Tennessee.

  UBC was a wholly-owned subsidiary of Cigna/Express Scripts from 2012, when it was acquired

  by Express Scripts as part of the Medco merger, until November 2017, when Express Scripts

  announced that it sold UBC to Avista Capital Partners, a private equity firm.

         53.     UBC is a wholly owned subsidiary of United BioSource Holdings, Inc., the

  interests of which are held by and through various privately held intermediary entities, which are

  ultimately owned by private investment funds sponsored by and/or affiliated with Avista Capital

  Partners and as-yet-unknown individuals associated with Avista Capital Partners.

         54.     UBC is described as Mallinckrodt’s “agent” on the Acthar Start Form (Exhibit

  “A” hereto) which Mallinckrodt employs exclusively to operate the ASAP program and to

  manage the exclusive distribution, sales and reimbursement of Acthar by Cigna’s 3 operating

  arms, CuraScript, Accredo and Express Scripts.

         55.     UBC provides customer support and reimbursement support for Acthar as the



                                                  15
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 19 of 174 PageID: 1872



  “HUB” of Express Scripts’ three operating arms, CuraScript (providing specialty distribution

  services), Accredo (providing specialty pharmacy services) and Express Scripts (providing

  pharmacy benefit management services).

         56.     UBC received and handled the ASAP forms filled out by the Plumbers Local 322

  beneficiary and their provider for the Acthar paid for by Plumbers Local 40.

         57.     As stated above, Cigna, ESI, ESHC, CuraScript, Accredo and UBC are all part of

  Cigna, and are collectively referred to herein as “Cigna”.

         58.     Mallinckrodt and Cigna are collectively referred to herein as “Defendants”, as

  appropriate.

         59.     Lisa Pratta is an individual and resident of New Jersey, and worked in a southern

  New Jersey sales territory, as defined by Questcor and Mallinckrodt, as a sales representative for

  Questcor and Mallinckrodt until she was forced to leave the company in 2017 when her

  purported “whistleblower” status against the company was revealed in court.

         60.     The corporate parties’ acts alleged in this Complaint to have been done by each of

  the Defendants were authorized, ordered, done and/or ratified by their respective officers,

  directors, agents, employees or representatives while engaged in the management, direction,

  control or transaction of their respective business affairs.

                                    FACTUAL BACKGROUND

         61.     “I have a Cadillac in my refrigerator.” That is how one Acthar patient named

  Sharon Keller described an unused 5-ml vial of the medication sitting in her kitchen refrigerator.

         62.     The tale of how a 65-year-old brand medication could rise in price from $40 per

  vial in 2001 to $40,840.80 per vial by 2015, and over $45,000 today, raising the value of the

  brand from $100,000 to $5.9 billion, is a story of perhaps the most egregious fraud and



                                                    16
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 20 of 174 PageID: 1873



  conspiracy by a prescription drug company and a PBM in United States history.

         A.      ACTHAR DEVELOPMENT AND LIMITED APPROVAL BY THE FDA

         63.     Acthar was approved by the FDA on April 29, 1952 for over 50 conditions,

  ranging from alcoholism, poison ivy, and radiation sickness to nephrotic syndrome. Over time,

  as discussed below, with additional evidence-based requirements for prescription drugs, the list

  was winnowed by the FDA to the fewer, present-day 19 indications.

         64.     Acthar is adrenocorticotropic hormone (“ACTH”), which causes the body to

  produce cortisone and other steroid hormones. Two Mayo Clinic researchers, Drs. Philip Hench

  and Edward Kendall, developed the treatment, which won them the Nobel Prize for medicine at

  the time it was developed.

         65.     Acthar was developed by Armour Pharmaceutical Company. As described by the

  Seventh Circuit in Armour & Co. v. Wilson & Co., 274 F.2d 143, 145-46 (7th Cir. 1960):

                 In a human being, . . . (ACTH) appears in the anterior lobe of the
                 pituitary gland located at the base of the brain. When the human
                 body is under stress or attacked by certain diseases, control centers
                 in the brain excite the pituitary, and the pituitary secretes ACTH.
                 In the blood stream the ACTH thus secreted is carried to the
                 adrenal glands situated in the human body above the kidneys. As
                 the ACTH hits the outer wall of the adrenal glands, it stimulates
                 the adrenals to produce a set of chemical substances such as
                 steroids, including the hormones, cortisone and hydrocortisone.

                 The cortisone hormones then act in the tissues of the body to
                 suppress inflammations and allergic reactions. ACTH thus is used
                 to relieve such conditions as rheumatoid arthritis and allergies.
                 ACTsH does not, itself, directly attack disease. However, it
                 stimulates the adrenals which produce more than twenty-eight
                 steroids, and these hormones attack the diseased tissues. When the
                 human body itself does not supply sufficient ACTH,
                 pharmaceutical ACTH can fill the gap.

         66.     In layman’s terms, ACTH is a hormone released by the brain that triggers the

  adrenal glands to make cortisol, which is the body’s equivalent of prednisone, a steroid. ACTH

                                                  17
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 21 of 174 PageID: 1874



  works by inducing a patient’s adrenal glands to release cortisol, thereby replicating the effect of

  taking prednisone. Because of this, ACTH has risks and benefits similar to those of prednisone.

                       The FDA Regulates What Drugs May Be Marketed,
                        and the Uses For Which They May Be Marketed.

         67.     Under FDCA 21 U.S.C. §§ 301-97, new pharmaceutical drugs cannot be

  marketed in the United States unless the sponsor of the drug demonstrates to the satisfaction of

  the FDA that the drug is safe and effective for each of its intended uses. 21 U.S.C. § 355(a), (d).

  Approval of the drug by the FDA is the final step in a multi-year process of study and testing.

         68.     To determine whether a drug is “safe and effective,” the FDA relies on

  information provided by a drug’s manufacturer; it does not conduct any substantial analysis or

  studies itself. Applications for FDA approval (known as New Drug Applications or “NDAs”)

  must include “full reports of investigations which have been made to show whether or not such

  drug is safe for use and whether or not such drug is effective in use.” 21 U.S.C. § 355(b)(l)(A).

         69.     Under the nation’s food and drug laws, a drug may not be introduced into

  interstate commerce unless its sponsor has shown that the drug is safe and effective for the

  intended conditions of use. 21 U.S.C. §321. The law requires that “adequate and well controlled

  investigations” be used to demonstrate a drug’s safety and effectiveness. 21 U.S.C. § 355(d)(7).

  The FDA approves a drug if there are “adequate and well-controlled clinical trials” that

  demonstrate a drug’s safety and effectiveness for its “intended conditions” of use. 21 U.S.C. §

  355(d)(5). The “intended conditions” for use of a drug are listed in the drug's labeling, which is

  reviewed and approved by the FDA. 21 U.S.C. § 355(d)(1) & (2). Indications for use that are

  not listed in a drug’s labeling have not been approved by the FDA. 37 Fed. Reg. 16,503 (1972).

  They are “unapproved” uses.

         70.     The standards that govern the FDA safety and effectiveness requirements are

                                                   18
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 22 of 174 PageID: 1875



  contained in statutes, regulations, notices and guidance documents. The statutory requirement

  that a drug’s effectiveness be demonstrated by “adequate and well-controlled clinical

  investigations” has been interpreted to mean a clinical study with (1) clear objectives; (2)

  adequate design to permit a valid comparison with a control group; (3) adequate selection of

  study subjects; (4) adequate measures to minimize bias; and (5) well defined and reliable

  methods of assessing subjects' responses to treatment. 21 C.F.R. § 314.26.

         71.     The FDA also requires the need for reproducibility and reliability of clinical data

  in the trials that support a drug’s approval. In order to address this requirement, the FDA

  generally requires two pivotal, adequate and well-controlled trials to support approval, except in

  certain circumstances. As stated by the FDA in its 1998 Guidance to the Industry, “it has been

  FDA’s position that Congress generally intended to require at least two adequate and well

  controlled studies, each convincing on its own, to establish effectiveness.” See U.S. Department

  of Health and Human Services, Food and Drug Administration, Center for Drug Evaluation and

  Research (CDER), Center for Biologics Evaluation and Research (CBER), Guidance for

  Industry: Providing Clinical Evidence of Effectiveness for Human Drugs and Biological

  Products, May 1998. See also, Final Decision on Benylin, 44 FR 51512, 518 (Aug. 31, 1979).

         72.     The FDA’s position is based on the language in the statute and the legislative

  history of the 1962 amendments. Language in a Senate report suggested that the phrase

  “adequate and well-controlled investigations” was designed not only to describe the quality of

  the required data but also the “quantum” of required evidence. See S. Rep. No. 1744, Part 2,

  87th Cong.2d Sess. 6 (1962).

         73.     In Section 115(a) of the Medicare Modernization Act, Congress amended section

  505(d) of the Act to make it clear that the FDA may consider “data from one adequate and well-



                                                   19
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 23 of 174 PageID: 1876



  controlled clinical investigation and confirmatory evidence” to constitute substantial evidence if

  the FDA determines that such data and evidence are sufficient to establish effectiveness. In

  making this clarification, Congress confirmed FDA's interpretation of the statutory requirements

  for approval and acknowledged the FDA's position that there has been substantial progress in the

  science of drug development resulting in higher quality clinical trial data.

          74.     Cases in which the FDA has approved a drug on the basis of one clinical trial

  plus, confirmatory evidence are rare. They include instances of large, independently conducted

  multi-center trials with strong empirical results, with internal consistency across multiple

  outcomes, such that “sponsors faced ethical boundaries” in conducting a second placebo-based

  trial. Clinical trials that are not controlled, blinded, randomized and whose endpoints are not

  prospectively and objectively determined and measured may be used in early stage drug

  development phases, but are exceptionally unlikely to qualify as “adequate and well-controlled”

  clinical trials needed to support FDA approval.

          75.     After a drug is approved, the FDA continues to exercise control over the product

  labeling. To protect patients from safety concerns, the FDA may require a label change to reflect

  the increased risk of various side effects or interactions, restrict a drug's indications, or, in

  extreme cases, force a withdrawal from the market. 21 C.F.R. § 201.57(3).

                FDA Regulations Prohibit Off Label Marketing Through False and
                    Misleading Statements About a Drug's Use or Benefits.

          76.     FDA regulations restrict how drug companies may market and promote approved

  drugs. See 21 U.S.C. §§ 331, 852; 21 C.F.R. § 314.81. Drug labels, including all marketing and

  promotional materials relating to the drug, may not describe intended uses for the drug that have

  not been approved by the FDA. 21 U.S.C.§§ 331; 352. Illegal “misbranding” can result in

  criminal penalties. 21 U.S.C. § 333.

                                                     20
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 24 of 174 PageID: 1877



         77.     Drug companies such as Mallinckrodt must submit specimens of mailing pieces

  and any other labeling or advertising devised or used for promotion of the drug product at the

  time of initial dissemination of the labeling and at the time of initial publication of the

  advertisement for a prescription drug product. Each submission is required to be accompanied

  by a completed transmittal Form FDA-2253. This constitutes a specific and material

  representation that all promotional items are being disclosed and provided to the FDA.

  Moreover, it constitutes an implied representation that the promotion and marketing that is being

  done through verbal communications, including inter alia, any drug company's speech or

  “advertisement” for the product, which are also subject to the prohibitions against off label

  marketing in 21 C.F.R. 202.1, is consistent and m line with any written communications being

  submitted to FDA.

         78.     The same general requirements about the promotion of prescription drugs apply to

  both professional and consumer-oriented marketing. In particular, promotional materials may

  only make claims that are supported by “substantial” scientific evidence (according to strict

  scientific procedures) and they may not be false, deceptive or misleading. FDA oversight helps

  ensure a “fair balance” in all promotional claims and materials. Federal regulations require that

  the risks as well as the benefits be clearly identified and given appropriate prominence.

  Promotional materials must be consistent with the FDA-approved product labeling. This

  restriction pertains to the clinical indications for which the drug has been approved as well as the

  dosing regimen that is supported by the clinical trials that were undertaken to establish safety and

  efficacy.

         79.     A drug company that wishes to market or otherwise promote an approved drug for

  uses other than those listed on the approved label, must resubmit the drug for a series of clinical



                                                    21
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 25 of 174 PageID: 1878



  trials similar to those required for the initial FDA approval. See Food and Drug Administration

  Modernization Act of 1997 (“FDMA”) 21 U.S.C.§§ 360aaa(b), (c); see also 21 C.F.R.§ 814.54

  (outlining the administrative procedure for filing an application for a new indication); 21 U.S.C.

  §§ 301, et seq. A supplemental NDA must be filed. Unless and until an additional indication is

  approved by the FDA, the unapproved use is considered to be “off-label.”

         80.     The term “off-label” refers to the use of an approved drug for any purpose, or in

  any manner, other than what is described in the drug's labeling. Off-label use includes treating a

  condition not indicated on the label, treating the indicated condition at a different dose or

  frequency than specified on the label, or treating a different patient population, e.g., treating a

  child when the drug is approved to treat adults.

         81.     Although the FDA is responsible for ensuring that a drug is safe and effective for

  the specific approved indication, the FDA does not regulate the practice of medicine. Once a

  drug is approved for a particular use, the FDA does not prohibit physicians from prescribing the

  drug for uses that are different than those approved by the FDA. When considering off-label

  prescribing, physicians are supposed to depend on the patient-specific evidence they have

  available to them. This should include the particular patient, the severity of his or her problems,

  the successfulness of prior treatment, and the risks of not treating. Whether contemplating on or

  off-label use, physicians also sometimes rely on personal experience, recommendations from

  colleagues and academics, educational seminars, and clinical trials evidence. Regrettably, much

  of what physicians rely on is information (or, as the case may be, misinformation) provided by

  sales representatives from drug makers, drug company sponsored continuing medical education

  (“CME”) courses and speaker programs, and drug company sponsored clinical trials.




                                                     22
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 26 of 174 PageID: 1879



         82.     Although physicians may prescribe drugs for off-label usage, the law prohibits

  drug manufacturers from marketing or promoting a drug for a use that the FDA has not

  approved, or for a patient group that is unapproved. Specifically, a manufacturer illegally

  “misbrands” a drug if the drug's labeling (which includes all marketing and promotional

  materials relating to the drug) describes intended uses for the drug that have not been approved

  by the FDA. 21 U.S.C. §§ 331, 352. The statute, 21 U.S.C. § 331(d), and its implementing

  regulations, and 21 C.F.R. 202.1(e)(4)(i)(a) prohibit any advertising that recommends or suggests

  an off-label use for an approved drug, and the FDA has interpreted “advertising” to include a

  significant amount of speech that would not typically be considered advertising. See Final

  Guidance on Industry-Supported Scientific and Educational Activities, 62 Fed. Reg. 64,074

  (Dec. 3, 1997). The FDA “interprets the term ‘advertisement’ to include information (other than

  labeling) that originates from the same source as the product and that is intended to supplement

  or explain the product.”

         83.     Any drug company's speech explaining one of its products is an “advertisement”

  for the product and is subject to the prohibitions against off label marketing in 21 C.F.R. 202.1,

  as well as the FDA’s “fair balance” requirement, described below. While a drug company may

  be entitled to certain First Amendment protection for truthful speech, see U.S. v. Caronia, 703

  F.3d 149 (2d. Cir. 2012), off-label promotion that is false or misleading is not entitled to First

  Amendment protection. Caronia, 703 F.3d at 166 n. 10. See Cent. Hudson, 447 U.S. at 566, 100

  S. Ct. 2343. Under 21 U.S.C. § 331(a), a defendant may be prosecuted for untruthfully

  promoting the off-label use of an FDA approved drug, e.g., making false or misleading

  statements about a drug.




                                                   23
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 27 of 174 PageID: 1880



         84.       Section 202.1(e)(6)(xi) provides that an advertisement may not use “literature,

  quotations, or references for the purpose of recommending or suggesting conditions of drug use

  that are not approved or permitted in the drug package labeling.” See also 21 U.S.C. § 331(d)

  (prohibiting distribution of a drug for non-approved uses); id. at § 331(a) (prohibiting

  distribution of a misbranded drug); id. at § 360aaa (permitting dissemination of material on off-

  label uses only if the manufacturer meets certain stringent requirements).

         85.       The FDA regulations that fall under the general rubric of 21 C.F.R. 202.1(e)(6), et

  seq. ban advertisements that are false, lacking in fair balance, or otherwise misleading. Thus, the

  use of unsubstantiated comparative claims also is prohibited by law. 21 U.S.C. § 352; 21 C.F.R.

  § 202.1(e)(6).

         86.       Thus, companies like Mallinckrodt may not promote their approved drugs through

  unsubstantiated comparative claims that exalt their drugs as safer or more efficacious than

  competitor drugs. Such promotion renders a drug “misbranded” and no longer eligible for

  reimbursement by government programs, including Medicare and Medicaid.

         87.       The regulations prohibit an advertisement that “contains a representation or

  suggestion that a drug is safer than it has been demonstrated to be by substantial evidence or

  substantial clinical experience, by selective presentation of information from published articles

  or other references that report no side effects or minimal side effects with the drug or otherwise

  selects information from any source in a way that makes a drug appear to be safer than has been

  demonstrated.” 21 C.F.R. 202.1(e)(6)(iv).

         88.       The regulations require drug companies to present a “true statement” of

  information relating to the side effects, contraindications and effectiveness of the drug use. 21

  C.F.R. 202.1(e)(5), et seq. A company violates this regulation if it presents “false or misleading”



                                                   24
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 28 of 174 PageID: 1881



  information about a drug's side effects or does not “fair[ly] balance” information relating to the

  safety and efficacy of the drug use against information about its side effects and

  contraindications. Id.

         89.     Section 202.1(1)(2) broadly describes “labeling” of a drug as including any

  material accompanying a drug product that is supplied and disseminated by the manufacturer,

  packer or distributor of the drug.

         90.     Section 201.56 requires labeling to be “informative and accurate and neither

  promotional in tone nor false and misleading in any particular,” to “contain a summary of the

  essential scientific information needed for the safe and effective use of the drug,” and prohibits

  “implied claims or suggestions of drug use if there is inadequate evidence of safety or a lack of

  substantial evidence of effectiveness.”

         91.     The FDA has interpreted oral communications as falling under the umbrella of

  “labeling.”

         92.     Section 99.101, et seq. lays out the stringent requirements that must be met by the

  manufacturer before it may disseminate any materials on unapproved or new uses of marketed

  drugs. This material must be in the form of an unabridged reprint or copy of a published, peer

  reviewed article that is considered “scientifically sound” by experts qualified to evaluate the

  safety or effectiveness of the drug involved. See 21 C.F.R. 99.101(a)(2). The FDA does not

  consider abstracts of publications to be “scientifically sound” 21 C.F.R. 99.101(b). Unabridged

  reprints or copies of articles shall not be disseminated with any information that is promotional

  in nature. 21 C.F.R. 99.101(b)(2).

         93.     Furthermore, the manufacturer must not disseminate materials that are “false and

  misleading,” such as those that only present favorable information when unfavorable



                                                   25
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 29 of 174 PageID: 1882



  publications exist, exclude mandatory information about the safety and efficacy of the drug use,

  or present conclusions that “clearly cannot be supported by the results of the study.” 21 C.F.R.

  99.101(a)(4).

         94.      Additionally, off-label information may be disseminated only in response to an

  “unsolicited request from a healthcare practitioner.” 21 U.S.C. § 360aaa 6. In any other

  circumstance, a manufacturer may disseminate information concerning off-label use only after it

  has submitted an application to the FDA seeking approval of the drug for the off-label use, has

  provided the materials to the FDA prior to dissemination; and the materials themselves are

  submitted in unabridged form and are neither false or misleading. 21 U.S.C. §§ 360aaa (b) & (c);

  360aaa 1.

         95.      The FDA does not generally regulate the exchange of scientific information, but

  when such information is provided by or on behalf of a drug company regarding one of the

  company’s products, the information may be subject to the labeling and advertising provisions of

  the law and regulations. For example, while information provided at continuing medical

  education programs (such as medical conferences and professional gatherings intended to

  enhance physicians' knowledge and enable them to meet certain practice requirements) generally

  is not subject to FDA regulation, it will be subject to FDA regulation if the program has been

  funded and substantially influenced by a drug company.

         96.      In sum, the off label regulatory regime of the federal government protects patients

  and consumers by ensuring that drug companies do not promote drugs for uses other than those

  found to be safe and effective by an independent, scientific government body – the FDA. The

  prohibition on unsubstantiated comparative claims protects patients and consumers by ensuring

  that the prescription and use of approved drugs is not based on misleading marketing tactics.



                                                  26
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 30 of 174 PageID: 1883



       The FDA has limited ability to regulate drug company marketing and promotion.

         97.     The FDA's Division of Drug Marketing, Advertising and Communications

  (“DDMAC”) is charged with overseeing the marketing and promotion of approved drugs to

  ensure that advertisements are not false or misleading, provide a fair balance between the

  benefits and risks of the drug, and do not include off label uses. See Statement by Janet

  Woodcock, M D. (Director Center for Drug Evaluation and Research, FDA) Before the Senate

  Special Committee on Aging (July 22, 2003).

         98.     DDMAC’s effectiveness in regulating off label promotion is limited. In 2003, the

  entire staff consisted of forty members, with twenty-five reviewers responsible for reviewing all

  drug advertisements and promotional materials. Moreover, drug materials do not have to be pre-

  approved. FDA review of promotional materials occurs, if at all, only after the materials already

  have appeared in public. See Woodcock Statement, above. Upon finding a violation, DDMAC

  generally requests, but does not require, the company to stop using the promotional materials. Id.

  Sponsors occasionally are required to publicly correct product misimpressions created by false,

  misleading, or unbalanced materials. Id.

         99.     Once a drug has been approved, the FDA’s statutory authority is limited to

  requesting label changes, negotiating restrictions on distribution with the manufacturer, and

  petitioning for the withdrawal of the drug from the marketplace. Title 21 of the Code of Federal

  Regulations requires that “as soon as there is reasonable evidence of a serious hazard with a

  drug,” the “Warnings” section of the label should be revised to reflect this hazard.

         100.    The FDA’s ineffectiveness in policing off label promotion was confirmed in a

  July 28, 2008 U.S. General Accountability Office Report, which found that the FDA took an

  average of seven (7) months to issue letters in response to off-label promotions. See Drugs: FDA



                                                  27
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 31 of 174 PageID: 1884



  Oversight of the Promotion of Drugs for Off-Label Uses (GAO 08-835),

  http:1www.gao.gov/new.items/d08835.pdf.

         101.    Among the Report's findings: (i) FDA does not have separate oversight activities

  to specifically capture off-label promotion; (ii) FDA is unable to review all promotional

  submissions because of the volume of materials it receives and prioritizes its reviews in order to

  examine those with the greatest potential impact on human health; (iii) FDA is hampered by the

  lack of a system that consistently tracks the receipt and review of submitted materials; (iv) FDA

  conducts limited monitoring and surveillance to identify violations that would not be identified

  through its review of submitted materials, for instance, discussions between doctors and sales

  representatives; (v) during calendar years 2003 through 2007, FDA issued 42 regulatory letters in

  response to off-label promotions requesting drug companies to stop dissemination of violative

  promotions.

        Mallinckrodt’s false and misleading marketing of Acthar for a “mode of action”
         that is unknown, and for uses and doses that are not approved by the FDA.

         102.    According to the “Pre-Decisional Agency Memo” issued September 27, 2010 by

  the DDMAC for Acthar, NDA 022432 (“DDMAC Memo”), the formulation of ACTH now

  known as H. P. Acthar Gel (Repository Injection), which is known generically as corticotropin,

  was originally approved by the FDA prior to the 1962 Kefauver-Harris Amendment to the

  Federal Food, Drug And Cosmetics Act of 1962 (“FDCA”), which introduced the requirement of

  “substantial evidence” of two adequate and well controlled studies.

         103.    In its 2010 assessment of Acthar, the DDMAC observed:

                 At the time of the original approval drug manufacturers only had to
                 show the drug was safe for use in humans. The original data
                 included case reports from a few physicians describing patients
                 with conditions originally treated with Acthar powder that were
                 transferred to treatment with Acthar Gel and gave dosing guidance

                                                  28
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 32 of 174 PageID: 1885



                 for treatment of these individual conditions. A few patients had
                 improvements in hematology data and improvement in symptoms
                 (decreased diarrhea, improved appetite, sense of well-being, etc.)
                 reported to support the efficacy of treatment.
                                              ***
                 These data would be grossly inadequate to support approval of
                 a new drug or new indications by the Agency under current
                 standards requiring evidence from adequate and well-
                 controlled clinical trials.

  DDMAC Memo at 2-3 (emphasis supplied).

         104.    Remarkably in 2017, Mallinckrodt falsely stated that when the FDA reviewed

  Acthar’s label in 2010, it “determined there was sufficient scientific evidence and clinical

  evidence to support the 19 indications now in the current label.” Mallinckrodt Statement on H.P.

  Acthar Gel (Repository Corticotropin Injection) Update, dated June 22, 2017 (“Mallinckrodt

  2017 Statement”). The Mallinckrodt 2017 Statement claimed to “[t]o address the false and

  misleading information about Mallinckrodt Pharmaceuticals and its product H.P. Acthar Gel,”

  when in point-of-fact, it did the opposite: it presented a demonstrably false and misleading

  picture about Acthar’s safety (including the increasing incidence of adverse events), efficacy and

  approval by the FDA.

         105.    In fact, directly contradicting Mallinckrodt’s false claims about the alleged

  “sufficiency of scientific evidence,” the Director of the Division of Neurology Products, Dr

  Russell Katz, wrote:

         The sponsor [Mallinckrodt] had not conducted any trials of its own,
         and, in brief, we determined that the sponsor should attempt to obtain
         primary data for several trials published in the archival literature that,
         potentially, could provide substantial evidence of effectiveness for Acthar
         Gel for IS.
                                            ***
         The data that the sponsor has provided differ considerably from that
         typically submitted in an NDA. As noted earlier, none of the studies
         were commissioned or conducted by the sponsor, and detailed


                                                  29
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 33 of 174 PageID: 1886



         protocols, and, in particular, detailed statistical plans for the analyses
         of these studies, did not exist.

  April 5, 2010 Memorandum from Russell Katz, M.D. at 1, 9 (available at

  https://www.accessdata.fda.gov/drugsatfda_docs/nda/2010/022432Orig1s0900SumR.pdf)

  (emphasis supplied).

         106.    Mallinckrodt continued to press its false and misleading narrative about the

  FDA’s purported “approv[al] for 19 indications … following a full label review by the Agency

  in 2010” into 2018, when Local 322 began to pay for Acthar. See Mallinckrodt Statement,

  “Facts About H.P. Acthar Gel, H.P. Acthar Gel Value to Patients” dated June 29, 2018

  (“Mallinckrodt 2018 Statement”).

             Acthar’s DESI review and narrowing of approved indications due to a
                              lack of proven efficacy and safety.

         107.    Despite published reports that Acthar was somehow “grandfathered” by the FDA,

  in truth Acthar was subjected to a Drug Efficacy Study Implementation (DESI) review in the

  early 1970s. The FDA has always required proof of safety and efficacy for the approval of

  prescription drugs.

         108.    At the time of the 1962 amendments to the FDCA, there were thousands of drugs

  on the market whose effectiveness was suspect or altogether unknown. The amendments thus

  required the FDA to withdraw prior approval of a drug if it found: “on the basis of new

  information before [it] with respect to such drug, evaluated together with the evidence available

  to [it] when the application was approved, that there is a lack of substantial evidence that the

  drug will have the effect it purports or is represented to have under the conditions of use

  prescribed, recommended, or suggested in the labeling thereof.” FDCA, 21 U.S.C. § 355(e).




                                                   30
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 34 of 174 PageID: 1887



          109.    Acthar was thus subjected to a DESI review in 1971, and was found to be

  effective only for a narrow subset of indicated uses. The 1971 report titled “Corticotropin for

  Parenteral Use”, Federal Register, Vol. 36, No. 152 (Aug. 6, 1971) at 14509-14510, found

  Acthar “lacking substantial evidence of effectiveness” for its “recommended use” in over 30 of

  its originally approved indications. With respect to certain of the remaining indications, the FDA

  found Acthar “probably effective”; for others, the FDA found “these drugs are regarded as

  possibly effective for their labeled indications.” Id. at 14510.

          110.    In 1977, the FDA issued a “Follow Up Notice and Opportunity for Hearing”,

  Federal Register, Vol. 42, No. 40 (March 1, 1977) at 11891-11892, in which it reported:

          [on] August 6, 1971, the [FDA] announced its conclusions that the drug
          products described below [including Acthar] are effective, probably
          effective, possibly effective, and lacking substantial evidence of
          effectiveness for their various labeled indications. The notice provided an
          opportunity for a hearing for the indications concluded at the time to lack
          substantial evidence of effectiveness. No data in support of any of the
          less-than-effective indications were submitted. All such indications
          are now reclassified to lacking substantial evidence of effectiveness.
          …No person requested a hearing concerning them, and they are no
          longer allowable in the labeling.
                                               ***
          The drugs now lack substantial evidence of effectiveness for the
          indications evaluated as probably and possibly effective for the
          indications evaluated as probably and possibly effective in the August
          6, 1971 notice.

  Id. (brackets added)(emphasis supplied).

          111.    As a result, Acthar was left with about 19 narrow indications. For instance, in the

  area of “rheumatic disorders”, the disease for which Acthar was prescribed for Local 322’s

  beneficiary, Acthar was approved only “as adjunctive therapy for short-term administration (to

  tide the patient over an acute episode or exacerbation) in … rheumatoid arthritis”. Id. at 11892

  (parenthetical in original).



                                                   31
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 35 of 174 PageID: 1888



         112.    All other indications had been “reclassified to lacking substantial evidence of

  effectiveness” by the FDA. Nevertheless, Mallinckrodt has continued to tout Acthar’s original

  approval in 1952 for “over 50 indications” in an effort to convince physicians, patients and TPPs

  that Acthar is widely approved to treat array of diseases, as opposed to just the 19 narrow

  indications for which it is actually approved. See listing of approved conditions below.

         113.    By the 1960s, Acthar was essentially a generic drug. Injectable ACTH

  medications faced a variety of competing products. See Armour & Co. v. Wilson & Co., 274

  F.2d at 145 (“Both Armour and Wilson manufacture and sell gelatin-ACTH preparations . . . .

  Gelatin-ACTH now constitutes more than 80% [o]f all forms of ACTH products sold by Armour

  and Wilson. Other companies . . . produce similar products”).

         114.    For the majority of the Acthar’s drug lifespan, however, generic corticosteroids,

  such as prednisone, effectively treated the majority of the indications for which Acthar was

  approved. That factor tended to limit the market for Acthar to treating infantile spasms (“IS”)

  which was originally an “off-label” indication. Consequently, because of the limited, off-label

  market for Acthar, by 2001, the drug was priced at $40 per vial and accounted for less than a

  million dollars of revenue for Aventis, the then-owner.

         115.    Because prednisone is equally efficacious as Acthar, it has the same risks and

  benefits as Acthar, but at a far cheaper price. According to GoodRx.com, prednisone is available

  at leading retail pharmacies for little more than $4 (with coupons), including Walmart, Target,

  CVS, Walgreens and Giant.

         116.    Despite this, Mallinckrodt has continually marketed Acthar as the new and

  improved prednisone, but without any support through head-to-head studies with prednisone.

  While prednisone has been proven to be safe and effective for the vast majority of indications on



                                                  32
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 36 of 174 PageID: 1889



  Acthar’s label, there is no data to support Mallinckrodt’s claims that Acthar is equally or more

  efficacious than prednisone, or other corticosteroids, so as to warrant even the same price as

  prednisone, let alone the exorbitant price of Acthar.

         117.    The same is true of Solu-Medrol (methylprednisone), a synthetic corticosteroid

  used to treat some of the same conditions for which Mallinckrodt promotes Acthar. Specifically,

  Solu-Medrol is given to people with multiple sclerosis (“MS”) to shorten relapses. The cost of

  Solu-Medrol is around the same price as what Acthar used to cost, before Mallinckrodt acquired

  the product in 2001.

         118.    To try to deflect attention from the stark price differences between Acthar and

  generic prednisone, Mallinckrodt has engaged a small army of dedicated, highly-paid spokes-

  doctors as KOLs to work with Mallinckrodt MSLs and its large sales force to promote sales of

  Acthar to the KOLs’ peers. These KOLs work with Mallinckrodt and UBC to circumvent and

  bypass protections and controls imposed by TPPs to control and limit their expenditures on high-

  priced specialty drugs, like Acthar.

         119.    One major control utilized by payors is a “prior authorization” (“PA”) process

  whereby a prescription for high-priced specialty medication like Acthar must be reviewed and

  authorized before the script written by the doctor is filled and charged to the TPP. However,

  Mallinckrodt and UBC have systematically circumvented such controls by their insistence that

  all patients and providers signing the blanket consents included on the Acthar Start Form at

  Exhibit “A” hereto, put in place in 2007 as part of the “new strategy”. All such forms are faxed

  to UBC and processed through the “HUB” as described below, ensuring that unapproved uses

  and doses, like those prescribed to the beneficiaries of Plumbers Local 322 and other TPPs in the

  Class, are paid for at Acthar’s inflated AWP as set by Mallinckrodt and Cigna/Express Scripts.



                                                  33
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 37 of 174 PageID: 1890



                               Acthar’s approved label indications.

         120.    As stated above, the FDA has approved Acthar for multiple, but limited,

  indications. These narrow indications, as set forth in the FDA-approved label, are:

                 a. As monotherapy for the treatment of infantile spasms (“IS”) in infants and
                    children under two years of age;

                 b. For the treatment of acute exacerbations of Multiple Sclerosis (“MS”) in
                    adults;

                 c. As adjunctive therapy for short term administration (to tide the patient over an
                    acute episode or exacerbation) in the following Rheumatic Disorders:
                    Psoriatic arthritis, Rheumatoid arthritis, including juvenile rheumatoid
                    arthritis (selected cases may require low-dose maintenance therapy),
                    Ankylosing spondylitis (collectively, “RA”);

                 d. During an exacerbation or as maintenance therapy in selected cases of the
                    following Collagen Diseases: systemic lupus, erythematosus, systemic
                    dermatomyositis (polymyositis)(collectively, “SLE”);

                 e. For the following Dermatologic Diseases: Severe erythema multiform and
                    Stevens-Johnson syndrome;

                 f. For serum sickness;

                 g. For symptomatic sarcoidosis;

                 h. To induce a diuresis or a remission of proteinuria in the nephrotic syndrome
                    (“NS”) without uremia of the idiopathic type or that due to lupus
                    erythematosus.

         121.    Despite these many, narrow indications, substantially all of Mallinckrodt’s sales

  have been generated from just five of these indications: (1) IS, (2) MS, (3) SLE, (4) NS, and (5)

  RA.

                 Multiple Sclerosis (MS), Systemic Lupus Erythematosus (SLE)
                 Nephrology Syndrome (NS) and Rheumatoid Arthritis (RA).

                                          Multiple Sclerosis

         122.    Multiple sclerosis ("MS") is a central nervous system disease in which the body’s



                                                  34
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 38 of 174 PageID: 1891



  immune system attacks the body’s myelin nerve cell coating. MS can cause a variety of

  symptoms, which can increase in severity periodically.

         123.    MS “relapses,” “acute exacerbations,” or “flares” (collectively “MS

  exacerbations”) are temporary periods of increased disease activity in an MS patient, manifested

  by the worsening of existing MS symptoms or the onset of other MS symptoms. MS

  exacerbations are not a separate disease from MS.

         124.    The FDA has approved several medications for the long-term treatment of MS

  patients, including medications to slow the accumulation of physical disability from the disease

  or to decrease the frequency of acute exacerbations. These medications are sometimes referred

  to as MS “disease modifying” drugs or therapies. Acthar is not a “disease modifying” drug or

  therapy for MS.

         125.    The FDA also has approved drugs for treatment of MS exacerbations, such as

  Acthar. A standard treatment for MS exacerbations includes administering methylprednisolone,

  a steroid, which can be administered intravenously (“IVMP”) or orally. One such treatment is

  Solu-Medrol. Both IVMP and oral methylprednisolone are available in several brand name or

  generic forms. The drugs are significantly less expensive than Acthar. Depending on the

  pharmacy from which it is obtained, generic methylprednisolone can be had for as little as $34

  per gram, without coupon.

                                   Systemic Lupus Erythematosus

         126.    Systemic lupus erythematosus (“SLE”) is an autoimmune disease in which the

  body's immune system targets its own healthy cells. Lupus can damage the kidneys, brain, skin,

  joints, or other areas of the body.

         127.    SLE patients can experience “flares” or “exacerbations’ (collectively “SLE



                                                 35
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 39 of 174 PageID: 1892



  exacerbations”), which are periods of increased disease activity and are characterized by

  worsening SLE symptoms.

            128.   SLE exacerbations are not a separate disease from SLE.

            129.   A standard treatment for SLE exacerbations includes the administration of

  steroids, which can be available in brand name or generic forms. The drugs are significantly less

  expensive than Acthar.

                                        Nephrology Syndrome

            130.   Nephrology syndrome (“NS”) is a kidney disease that causes one’s body to

  excrete too much protein in the urine. NS is usually caused by damage to the clusters of small

  blood vessels in one’s kidneys that filter waste and excess water from the blood.

            131.   A standard treatment for NS includes the administration of steroids, which can be

  available in brand name or general forms. The drugs are significantly less expensive than

  Acthar.

                                         Rheumatoid Arthritis

            132.   Rheumatoid arthritis (“RA”) is an inflammatory autoimmune disease in which the

  body's immune system targets itself, including the joints. RA patients can experience “flares” or

  “exacerbations” (collectively, “RA exacerbations”), which are periods of increased disease

  activity and are characterized by worsening RA symptoms.

            133.   RA exacerbations are not a separate disease from RA.

            134.   A standard treatment for RA exacerbations includes the administration of steroids,

  which can be available in brand name or general forms. The drugs are significantly less

  expensive than Acthar.




                                                   36
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 40 of 174 PageID: 1893



                        Dangers of Acthar for unapproved uses and doses

         135.    Acthar is a dangerous drug with wide ranging and potentially life-threatening

  adverse effects. Thus, its FDA-approved label specifically warns that patients taking Acthar may

  suffer the following adverse effects:

                 a. increased susceptibility to new infection and increased risk of exacerbation,
                    dissemination or reactivation of latent infections, although signs and
                    symptoms may be masked;

                 b. adrenal insufficiency;

                 c. Cushing’s Syndrome;

                 d. elevated blood pressure;

                 e. masking of symptoms of other underlying diseases and disorders;

                 f. gastrointestinal perforation and bleeding;

                 g. behavioral and mood disturbances, including euphoria, insomnia, mood
                    swings, personality changes, severe depression and psychosis;

                 h. comorbid diseases, such that symptoms of diabetes and myasthenia gravis
                    may be worsened;

                 i. ophthalmic effects, such as cataracts, infections and glaucoma;

                 j. loss of endogenous activity;

                 k. enhanced hypothyroidism or liver cirrhosis for patients already suffering from
                    these conditions’

                 l. negative effects on pediatric growth and physical development;

                 m. decrease in bone density; and

                 n. potential fetal harm in patients who are pregnant, or may become pregnant.

         136.    Additionally, the FDA-approved label warns that patients taking immune

  suppressive doses of Acthar should not be administered live or attenuated vaccines.

         137.    In view of Acthar’s unusual safety profile, the FDA took the additional, non-

                                                   37
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 41 of 174 PageID: 1894



  standard step when it approved Acthar for the treatment of IS in 2010 of also approving a Risk

  Evaluation and Mitigation Strategy (REMS) that requires Mallinckrodt to distribute an approved

  Medication Guide with each prescription, and also to submit REMS Assessments to the FDA at

  periodic intervals following approval of the REMS. The approved Medication Guide elaborates

  on the serious and significant side effects associated with Acthar.

          B.      THE ACTHAR “DISTRIBUTION SCHEME”

                              Questcor acquires Acthar from Aventis.

          138.    In 2001, Questcor acquired Acthar from Aventis Pharmaceutical Products, Inc.

  (“Aventis”) for only $100,000, but in 2014 Mallinckrodt acquired Questcor for approximately

  $5.9 billion.

          139.    In the July 27, 2001 Asset Purchase Agreement between Aventis and Questcor,

  Questcor acknowledged that there were risks in the transaction due to the limited approved

  indications for Acthar. Indeed, Questcor and Aventis held a meeting with the FDA on February

  7, 2001 in which such issues were discussed. Nevertheless, Questcor went through with the

  purchase.

          140.    Acthar’s value was limited because it was the “gold standard” for treating only

  one condition, infantile spasms (“IS”). IS is a serious condition in infants, but one with an

  annual patient population of less than 2,000 children per year. However, Acthar was not

  originally approved by the FDA to treat IS, further limiting its value. In 2010, the IS indication

  was approved by the FDA, and orphan drug status was granted.

          141.    Between 2001 – 2007, Acthar’s primary sales were for the treatment of IS, despite

  its off-label indication.




                                                  38
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 42 of 174 PageID: 1895



            Sigma Tau’s Ownership and Control of Questcor, and the Launch of the
                                     “New Strategy”.

         142.      In 2001, Questcor was floundering as a company until it got millions of dollars

  from Sigma Tau Finanziaria, an Italian drug conglomerate run by brothers Claudio and Paolo

  Cavazza, giving the Cavazzas and Sigma-Tau approximately 31% of the common stock

  outstanding as of March 15, 2002 and making them the largest shareholder in Questcor. Indeed,

  in its 2001 10-K, Questcor admitted that “these shareholders can control the outcome of certain

  shareholder votes, including votes on election of directors, … and other significant corporate

  transactions.”

         143.      In addition, the Cavazzas owned warrants to purchase another 2,559,494 shares of

  common stock, as well as a $2.0 million 8% convertible debenture, giving them even greater

  control over Questcor and its decision-making.

         144.      According to Questcor’s public filings, the company reported the following:

                   In April 2001, we entered into a Stock and Warrant Purchase Agreement
                   with Sigma-Tau Finance Holding S.A. (“Sigma-Tau”) pursuant to which
                   Sigma-Tau purchased (i) an aggregate of 2,873,563 shares of common
                   stock at a purchase price of $0.52 per share, for an aggregate purchase
                   price of $1,500,000, and (ii) a warrant to purchase an additional 2,873,563
                   shares of common stock at a purchase price of $0.52 per share. In May
                   2001, as required under the rules of AMEX, we sought and received
                   shareholder approval to allow for full exercise of the warrant. In July
                   2001, Sigma-Tau assigned the warrant to Paolo Cavazza and Claudio
                   Cavazza, the principal shareholders of Sigma-Tau, who exercised the
                   warrant in full, purchasing 2,873,563 shares of common stock at a
                   purchase price of $0.52 per share, resulting in aggregate proceeds to us of
                   $1,500,000 (including the $100,000 originally paid by Sigma-Tau to
                   acquire the warrant).

                   In July 2001, concurrent with our agreement to acquire Acthar from
                   Aventis, we entered into a Stock Purchase Agreement with Sigma-Tau
                   pursuant to which Sigma-Tau purchased 5,279,034 shares of common
                   stock at a purchase price of $0.66 per share, for an aggregate purchase
                   price of $3,500,000.


                                                   39
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 43 of 174 PageID: 1896



                 In December 2001, we entered into a Promotion Agreement with VSL
                 Pharmaceuticals, Inc., a private company owned in part by the principal
                 shareholders of Sigma-Tau, to promote, sell and distribute the product
                 VSL#3 in the U.S. In connection with this Promotion Agreement, we
                 entered into two Stock and Warrant Purchase Agreements, one with Paolo
                 Cavazza and one with Claudio Cavazza, to purchase (i) an aggregate of
                 640,000 shares of common stock for a purchase price of $1.50 per share
                 (representing a twenty percent premium to our market price for the five
                 days prior to execution of the Purchase Agreements), for an aggregate
                 purchase price of $960,000, and (ii) warrants, at an aggregate purchase
                 price of $300,000, to purchase an additional 1,800,000 shares of common
                 stock at a purchase price of $1.75 per share before December 1, 2003. We
                 issued the common stock related to this transaction in February 2002.
                 Additionally, in connection with this transaction, we entered into a
                 standstill agreement with Sigma-Tau whereby Sigma-Tau and its affiliates
                 agreed to limit purchases of common stock on the open market to no more
                 that 2,000,000 shares through July 2003. Assuming Sigma-Tau exercises
                 its warrants in full, they would own approximately 34% (including the
                 640,000 shares of common stock issued in February 2002) of our
                 outstanding common stock as of December 31, 2001.

                 ***

                 On March 15, 2002, in two separate transactions, we issued $4.0 million
                 of 8% convertible debentures to an institutional investor and Sigma-Tau.
                 We will pay interest on the debentures at a rate of 8% per annum on a
                 quarterly basis. The debentures are convertible into shares of our common
                 stock at a fixed conversion price of $1.58 per share (subject to adjustment
                 for stock splits and reclassifications). At the end of the term of the
                 debenture, under certain circumstances, we have the option to repay the
                 principal in stock and, under certain circumstances, we can also redeem
                 the debenture for cash prior to maturity. The debentures mature on
                 March 15, 2005. In conjunction with this transaction, we issued warrants
                 to both the institutional investor and Sigma-Tau to acquire an aggregate of
                 1,518,988 shares of common stock at an exercise price of $1.70 per share.
                 Both warrants expire on March 15, 2006….

         145.    Importantly, a few years earlier, Claudio Cavazza had earned notoriety, and 1 ½

  years of probation, for his role in a 1993 scandal in which he admitted paying kickbacks to health

  officials to get Sigma Tau products onto Italy’s national drug formulary at increasingly higher

  prices. He also reportedly delivered bribes on behalf of other drug companies.




                                                 40
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 44 of 174 PageID: 1897



            146.   But Claudio’s criminal record, a record of bribes to force payers to overpay for

  prescription drugs, did not stop Questcor from taking the Cavazzas’ money and ceding effective

  control of the company to the Cavazza brothers in conjunction with Questcor’s acquisition of

  Acthar.

            147.   Instead, Questcor allowed the Cavazzas to build their ownership stake in Questcor

  to more than 30%, giving them substantial control over Questcor’s Board of Directors.

            148.   The Cavazzas used that control to install one of their own, Gregg LaPointe, to the

  Questcor Board of Directors.

            149.   In 2001, LaPointe was the Vice-President of Finance for Sigma Tau

  Pharmaceuticals, Inc. of Gaithersburg, Maryland (“Sigma-Tau Pharma”). Sigma Tau Pharma

  was the wholly-owned, U.S. subsidiary of Sigma-Tau. By 2003, LaPointe was the Chief

  Operating Officer (“COO”) of Sigma Tau Pharma. He was elevated to CEO in April 2007, in

  conjunction with his adoption of the below-described “new strategy” for Questcor’s sale of

  Acthar.

            150.   With the Cavazzas effectively in control, and now with LaPointe on the Questcor

  Board, the situation was ripe for fraud and abuse with Acthar, the likes of which have never been

  seen before, especially with a prescription drug of such limited therapeutic value.

            Mallinckrodt Adopts a "New Strategy" to Restrict Acthar Distribution and
             Aggressively Market Acthar for Unapproved Uses and Doses Through a
                            Scheme of Kickbacks and Inducements

            151.   Acthar is a specialty pharmaceutical distributed directly to patients, like the

  beneficiaries of Local 322 in this case.

            152.   For decades, Acthar was distributed to any doctor, hospital, wholesaler or

  specialty pharmacy who requested the drug to treat seriously ill patients. After Questcor



                                                     41
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 45 of 174 PageID: 1898



  acquired the rights to Acthar, it initially maintained that broad distribution network.

         153.    However, on July 2, 2007, Mallinckrodt restricted its distribution from three

  wholesalers, termed Wholesalers “A”, “B”, and “C” in its 2007 10-K, to just Cigna/Express

  Scripts.

         154.    The goal of this “new strategy” was to lock patients into receiving Acthar through

  one distribution channel controlled by Mallinckrodt, and to ensure prescription distribution and

  payment through one source, UBC. UBC is Mallinckrodt’s self-described “HUB” of operations

  for Acthar. Mallinckrodt has maintained this exclusive arrangement with UBC since 2007.

         155.    However, the original officers and directors of Mallinckrodt did not agree with

  the “new strategy”. Accordingly, two Directors on the Mallinckrodt Board engineered a coup to

  take over the company, to replace the CEO and to have the company adopt the new strategy.

         156.    Mallinckrodt’s “new strategy” was the brainchild of Defendant Gregg LaPointe, a

  critical member of the Questcor Board of Directors installed by the largest shareholders, the

  Cavazzas. LaPointe also served as a member of the Corporate Council of the National

  Organization for Rare Diseases (“NORD”), which served as an important player in

  Mallinckrodt’s and UBC’s scheme to minimize resistance and pushback by patients and

  physicians to Acthar’s higher prices by serving as a leading distributor of free Acthar supplied by

  Mallinckrodt to patients who could not afford to pay the newly established new high prices.

         157.    LaPointe convinced Steve Cartt, Questcor’s Chief Operating Officer and

  Executive Vice-President in charge of sales and marketing of Acthar at the time, that the

  company should implement the “new strategy” for Acthar.

         158.    Cartt and LaPointe approached then-Questcor Board member Don Bailey to

  garner his support for the new strategy. Their “offline discussions did not sit well with



                                                   42
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 46 of 174 PageID: 1899



  Questcor’s President and CEO at the time, James L. Fares.

         159.      In February 2005, James L. Fares was appointed President and CEO of Questcor

  by the Board of Directors. According to Albert Hanson, the Chairman of the Board, “the Board

  sought an accomplished pharmaceutical executive with substantial expertise in selling and

  marketing pharmaceutical products.” Chairman Hanson further explained the selection of Feres

  as follows:

                [T]he Board assessed each candidate's track record and capability to think
                creatively about Questcor's business. Such skills are critical in developing
                and executing a successful long-term strategy for a specialty pharmaceutical
                business. We looked for a talented executive who understood the specialty
                pharmaceutical market and had demonstrated the leadership skills necessary
                to create shareholder value. We believe that in Jim Fares we have found that
                executive. His successful track record in sales, marketing, business
                development, and general management, coupled with his energy and
                enthusiasm for pharmaceuticals, convinced us that we had found the right
                individual to lead Questcor.

         160.      Prior to joining Mallinckrodt, Feres held senior management positions at Merck,

  Athena Neurosciences and Elan Pharma. He founded and served as Sr. Vice President of

  Commercial Operations at Xcel Pharmaceuticals from 2001 – 2003. In his last position, he

  served as CEO and President of FGC Pharm/Novella Neurosciences. In sum, Feres was well

  qualified to lead a company like Mallinckrodt.

         161.      Feres resigned in May 2007, after taking the below-described 30% price increase

  for Acthar in February 2007. He was replaced by Don Bailey, whom the Board first appointed

  as Interim President, but then elevated to full-time President and CEO in conjunction with

  Mallinckrodt’s adoption of the new strategy.

         162.      In sum, Bailey was not well qualified to lead a prescription drug company like

  Mallinckrodt. But he was willing to jettison responsible and ethical business practices in favor

  of the “new strategy”, with unconscionable price increases [the Pricing Scheme] and an

                                                   43
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 47 of 174 PageID: 1900



  aggressive campaign of off label promotion fueled by misrepresentations and deception about

  Acthar’s price, MOA, approved indications and doses, and value. For that, he was rewarded by

  being appointed the company CEO.

            163.   Mallinckrodt then signed contracts with CuraScript and UBC in late June 2007 for

  the exclusive distribution of Acthar and exclusive operation of the HUB for ASAP.

            164.   Mallinckrodt and UBC then began to promote Acthar aggressively pursuant to the

  Pricing Scheme and Marketing Scheme detailed below. They did so to overcome resistance by

  providers, patients, and TPPs (like Plumbers Local 322) to the high cost and limited value of

  Acthar.

            165.   Shortly thereafter, in July 2007, three Board members resigned, including the

  Chairman Albert Hanson.

            166.   In addition to CEO Feres, Mallinckrodt’s Sr. Vice President of Strategic Planning

  and Communications, Eric Liebler, also quit. Liebler quit less than a year after being hired. He

  quit just three weeks after the “new strategy” was announced.

            167.   LaPointe also resigned within a week of the new strategy being launched, but not

  because he disagreed with the new strategy. Quite the contrary: his work on behalf of the

  Cavazzas was done. The Cavazzas had accomplished was they set out to do, engineering a coup

  at Questcor to take the company on an aggressive path centered around the new strategy and the

  three schemes detailed herein, the Distribution Scheme, the Pricing Scheme and the Marketing

  Scheme. Without LaPointe’s installment on the Questcor Board, this would not have been

  possible.




                                                   44
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 48 of 174 PageID: 1901



         168.    These facts were confirmed by Questcor COO Steve Cartt on September 6, 2007,

  when he wrote to all senior staff at Questcor the following about LaPointe’s departure:

         Subject: Lapointe departure

         Wanted to give you all a heads-up that Gregg LaPointe has left the Board of Directors
         (see attached link). This has been expected for some time actually, and is no cause for
         concern. Gregg joined the Board so that Sigma Tau could have some visibility on how
         Questcor was being run and the strategy going forward for the company. He actually as
         you can imagine ended up spending far more time on Questcor business over the last year
         than he ever imagined. Sigma Tau, our largest shareholder, is now comfortable with the
         company’s path forward now, and is interested in having Gregg fully focused on Sigma
         Tau’s own US business going forward, so the decision was made.

         Also, in case you were wondering, Gregg has been a big supporter of the pricing strategy
         from the very beginning, so his departure was not the result of any disagreement with
         strategy. Quite the contrary actually.

         Let me know if you have questions. Thanks, Steve.

         169.    It is believed and therefore averred that this mass exodus of leading executives

  and Board members was caused by Mallinckrodt’s decision to adopt the “new strategy”, with the

  Distribution Scheme, the Pricing Scheme and the Marketing Scheme as the hallmarks of an

  overarching scheme to raise Acthar prices, and overcome TPP resistance to high drug prices.

         170.    The decision to change the distribution, pricing and marketing strategies for

  Acthar was highly lucrative for all who supported it.

         171.    For instance, between 2006-2007, Don Bailey was permitted to purchase tens of

  thousands of shares of Questcor stock for $1.67 per share. He also received warrants to buy tens

  of thousands of additional shares of stock at just $0.44 per share. After the new strategy was

  pushed through, and the company started gouging patients and payers for Acthar, Bailey sold his

  shares, making tens of millions in profits.

         172.    Bailey’s last warrant exercise and sale of Questcor stock took place in the summer

  of 2014, just prior to Mallinckrodt’s purchase of Questcor. He exercised warrants to purchase

                                                  45
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 49 of 174 PageID: 1902



  40,000 shares of common stock at $5.12 (at a total cost of $204,800). He then sold the same

  stock one month later at $91.96 per share (at a total price of $3,678,240). This was a profit of

  more than $3.2 million in one month!

         173.    All told, Don Bailey earned tens of millions of dollars in just over 7 years through

  his insider stock sales alone, not counting his lucrative executive and Board member package of

  salary and benefits.

         174.    The self-described “orphan drug strategy” worked as follows: despite the fact that

  Acthar was an older drug, Mallinckrodt would “re-launch” Acthar with a new, limited

  distribution system and a substantially higher price, to make it appear as if Acthar were a new

  product being launched as the only product indicated for IS, an off-label indication at the time.

         175.    The IS market was a captive market involving a life-threatening disease afflicting

  infant children. Like other debilitating or life-threatening, orphan conditions, for which there

  was only one, sole-source drug treatment, IS presented Mallinckrodt with an opportunity to

  leverage its position against a particularly fragile, powerless patient population in an extremely

  narrow market.

         176.    As a result, Mallinckrodt predicted that the IS market would likely be able to

  absorb a much higher price with little resistance. In contrast, Mallinckrodt feared that the market

  for drug treatments of other disease states, such as the MS market, would not tolerate such a high

  price. Nevertheless, Mallinckrodt only viewed the anticipated resistance to higher prices by

  patients and payors as a challenge to be overcome.

         177.    Mallinckrodt and Cigna/Express Scripts’ UBC overcame such challenge in

  several ways, as part of a new marketing and sales scheme, including the following:

                 (i) knowingly disregarding federal laws and FDA regulations prohibiting off-label
                 marketing and promotion;

                                                  46
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 50 of 174 PageID: 1903




                 (ii) knowingly misrepresenting the purported efficacy, safety and value of Acthar
                 for the treatment of unapproved conditions and unapproved doses in promotional
                 and marketing material not submitted to, reviewed by, or approved by the FDA;

                 (iii) failing to disclose and submit to the FDA all of their promotion,
                 advertisements and marketing materials, as required by law;

                 (iv) promoting the sale of Acthar for uses that were not proven to be safe or
                 effective, as required by law;

                 (v) promoting the sale of Acthar for doses that were not proven to be safe or
                 effective, as required by law;

                 (vi) willfully underreporting adverse events, as required by law;

                 (vii) utilizing improper, false and misleading comparative marketing tactics, such
                 as comparing Acthar to prednisone, and including unsubstantiated superiority and
                 value claims; and

                 (viii) improperly compensating healthcare professionals with free vials of Acthar,
                 speaking and consultant fees and benefits, and other kickbacks as an inducement
                 to induce them to promote and prescribed Acthar to their patients.

                 (ix) operating patient assistance programs as a means to secretly channel funds to
                 third parties to pay for patient copay obligations, to remove patient complaints
                 about the high costs of Acthar, and to force TPPs like Plumbers Local 322 to pick
                 up the balance of the Acthar bill.

         178.    The new pricing established by Mallinckrodt under the Pricing Scheme was only

  limited by what Mallinckrodt predicted that payors, like Plumbers Local 322, would be willing to

  bear. This was because the Marketing Scheme adopted at the same time ensured that the

  promotional message delivered by UBC, as well as Mallinckrodt sales representatives and

  MSL’s, was false, misleading and deceptive, and backed by unlawful kickbacks and

  inducements.

         179.    Mallinckrodt Executive Vice-President, Steve Cartt, admitted “‘[w]e did some

  market research,’ . . . [t]alking to physicians and others about pricing ‘gave us some comfort that

  the [new] strategy would work, and physicians would continue to use the drug, and payers would

                                                  47
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 51 of 174 PageID: 1904



  pay’ . . . . ‘The reality was better than we expected.’”6

                  The Acthar Support & Access Program and the UBC “HUB”.

         180.    One of the primary means by which Defendants carried out their unlawful scheme

  and conspiracy was through a program known as the “Acthar Support & Access Program” or

  “ASAP.” This program was structured to ensure that Mallinckrodt could ship its Acthar directly

  to patients, and then receive guaranteed payments directly from the TPPs who provide

  prescription drug coverage for their beneficiaries.

         181.    The ASAP was adopted by Mallinckrodt and Cigna/Express Scripts in 2007, as

  part of the “new strategy”. UBC’s predecessor (Healthbridge) became the exclusive operator of

  the ASAP program for Mallinckrodt.

         182.    Under the ASAP, all Acthar prescriptions are routed through UBC to patients, and

  all Acthar payments are coordinated by UBC to Mallinckrodt.

         183.    This process is generally laid out in the Acthar Start Form provided by

  Mallinckrodt (at Exhibit “A” hereto).

         184.    Once the patient (or their physician) seeks a prescription of Acthar, they are

  directed to UBC by Mallinckrodt’s sales representatives, MSLs or KOLs. They are then required

  to fill out and fax back to UBC the Acthar Start Form in order to obtain Acthar. There is no

  other way to get Acthar.

         185.    Upon receipt of the Acthar Start Form, UBC confirms the prescription by the

  provider and the associated specialty pharmacy, and then confirms the patient’s insurance

  coverage or other source of payment. UBC then arranges for the Acthar to be delivered directly



  6
   Milt Freudenheim, Benefit Managers Profit by Specialty Drug Rights, New York Times, C1,
  April 19, 2008 (titled The Middleman’s Markup in New York Print Ed.)(hereinafter,
  “Fruedenheim”).
                                                    48
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 52 of 174 PageID: 1905



  to the patient by CuraScript.

         186.    Copies of the Acthar Start Form are attached to the Strunck & Pratta Complaint at

  Exhibit “H” and “I”. These Qui Tam Relators have confirmed that this is the process for Acthar.

         187.    The Acthar Start Form requires the patient and the physician to authorize the

  prescription as “medically necessary”, and to payment as appropriate before Mallinckrodt will

  ship the Acthar to the patient. Mallinckrodt have used a version of the Acthar Start Form for all

  year from 2007 through the present. For this entire time period, such forms are required to be

  faxed to UBC, via the used of the wires.

         188.    The Acthar Start Form consists of 3 sections: (1) a section requiring signature by

  the “HCP” (or health care professional); (2) a patient authorization requiring signature by the

  “patient or legal representative”; and (3) information concerning Acthar indications and usage.

  The required signature of the patient authorizes “Mallinckrodt and its agents” to do a number of

  things in relation to the prescription and distribution of Acthar. It further authorizes

  Mallinckrodt and its agents, “including Mallinckrodt reimbursement support personnel and

  United BioSource Corporation (“UBC”) or any other operator of the Acthar Support Access

  Program on behalf of Mallinckrodt (collectively, ‘Designated Parties’)” to provide Acthar and

  receive payment, among other things.

         189.    Specifically, the patient authorizes Mallinckrodt and UBC, its “Designated

  operator”, “to provide certain services to [the patient], including reimbursement and coverage

  support, patient assistance and access programs, medication shipment tracking, and home

  injecting training.” In other words, the patient directly authorizes UBC, as Mallinckrodt’s agent,

  to ship Acthar directly to them, and to receive payment from both the patient (for the co-pay) and

  the TPP prior to obtaining the medication.



                                                   49
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 53 of 174 PageID: 1906



                               Direct Injury of Plaintiff and the Class.

         190.     By the above-stated arrangements, Acthar product flows from Mallinckrodt and

  Cigna/Express Scripts to the patient, while the money flows from the patient and payor back to

  Mallinckrodt. It starts with sales representatives, like Pratta, detailing medical providers in New

  Jersey about the “mode of action”, uses, benefits, and “value” of Acthar, in relation to other

  medications and treatments.

         191.     Mallinckrodt only “consigns” the Acthar to Cigna/Express Scripts’ CuraScript,

  meaning that Mallinckrodt remains at risk for the sale of the product until it is shipped.

  Mallinckrodt maintains all right, title and interest to the Acthar until it is approved for delivery

  by Cigan/Express Scripts’ UBC to the patient and payment is assured by the TPP. Both

  possession and title pass to Acthar pass from Mallinckrodt to the patient and TPP, only after they

  both agree to pay for it via the Acthar Start Form and UBC’s sign-off. UBC’s role is to ensure

  that Mallinckrodt’s “risk” is minimal because it will not authorize shipment until payment by the

  TPP is confirmed. At no time is either CuraScript or UBC at risk for the Acthar sold by

  Mallinckrodt.

         192.     In this way, TPPs like Local 322, along with other similarly situated members of

  the Class, are directly harmed by the conduct of Mallinckrodt, because their beneficiaries receive

  the Acthar directly from Mallinckrodt, via its designated consignees, at their New Jersey homes

  to be self-injected, and they make their co-payments, along with the TPPs, directly back to

  Mallinckrodt through this same arrangement.

         193.     The Acthar distribution arrangement between Mallinckrodt and Cigna/Express

  Scripts is illustrated in the following two figures. In Figure 1, the distribution arrangement is

  described in aggregate.



                                                    50
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 54 of 174 PageID: 1907




                Figure 1

            194.    Figure 2 below illustrates how Acthar is prescribed, authorized, distributed and

  paid for through Cigna/Express Scripts. Although these payments pass through Cigna/Express

  Scripts, payment flows and products flows are ultimately aligned between Mallinckrodt and

  UBC, Cigna/Express Scripts’ reimbursement hub, through a contract with Mallinckrodt to

  operate the ASAP program, which confirms the medical necessity of the prescription and collects

  the payment (by Accredo or other specialty pharmacy), and then arranges for shipment and

  billing (by CuraScript).

                                                          Dispense                            Co-Payment

     QCOR                  Payment

                                 Sales


                                                                                                                     Patient
                    Chargeback                            Payment
                                   CuraScript Specialty                 Specialty Pharmacy
    ICS (3PL)
                                       Distributor                         Network (10)



                                                                                                           Payment
                                    Payment



                                                                                                                     Payer
                                         Hospitals
                                                                      Adjudicate
                                                                     Product Claim




                                                                                      Referral
                                                                                                                   Acthar Hub
                                                                                     & Dispense



  Figure 2
                                                                                                           Data Transmission

                                                                                                           Product Flow

                                                                                                           Payment Transmission



                                                             51
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 55 of 174 PageID: 1908



         195.    Since the launch of the new strategy, CuraScript has contracted directly with

  Mallinckrodt to ship Acthar. Through such contractual arrangement, Acthar travels from

  Mallinckrodt directly to the patient, and payments are channeled directly back to Mallinckrodt.

         196.    The patient, on the other hand, has prescription insurance coverage through his or

  her health plan, such as that provided by Local 322 to its patient members. In this case, Local

  322 administered the health plan that covered its patient members. The health plan has a

  contract with ESI, which requires ESI to collect payments for the price of Acthar.

         197.    By these arrangements, the Acthar product flows directly from Mallinckrodt

  through Express Scripts to the patient, while the money flows directly from the patient and payor

  through Express Scripts back to Mallinckrodt.

         198.    Wielding both the largest collection of patients in the United States and a direct

  shipment channel for specialty drugs, Express Scripts is in a unique position to negotiate the

  most competitive, discount prices for specialty drugs in the United States. This bargaining

  power has allowed Express Scripts to push back against attempts by pharmaceutical drug

  manufacturers to charge inflated prices for drugs above the actual market value of the drugs.

         199.    This is a distinguishing feature of specialty drugs in general, from other brand

  name and generic drugs available at retail pharmacies, who received the drugs from wholesalers,

  who directly contract with drug manufacturers. Here, Mallinckrodt and Express Scripts removed

  all the middlemen. There are no wholesalers or retailers between the patients and TPPs and the

  Mallinckrodt and its agents.

         200.    Further, Plaintiff and TPP members of the Class have paid the inflated AWPs

  directly set and charged by Mallinckrodt. As a result, their injury is both cognizable – economic

  injury from a price overcharge – and direct – paying the price set and charged by the Defendant



                                                  52
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 56 of 174 PageID: 1909



  sued. The Class does not include any other potential payors who may have paid some other price

  than the inflated AWPs for Acthar.

         201.    Mallinckrodt and Cigna/Express Scripts’ UBC also uniquely interact directly with

  TPPs and their New Jersey based beneficiaries in this case to ensure their scheme is successful.

  Beyond direct consultation, they provide “Home Injection Training Services” or “HITS”, by

  which Mallinckrodt pays to have a nurse visit the patient to teach them how to self-inject the

  Acthar. UBC arranges for HITS, and tracks all such interactions through a database maintained

  for Mallinckrodt. All bills for such HITS are paid by Mallinckrodt, who is happy to provide free

  injection training to remove any potential obstacle to a patient taking Acthar.

         202.    All these functions are coordinated in the first instance by the Mallinckrodt sales

  representatives, like Lisa Pratta, working with doctors and all aspects of Cigna/Express Scripts to

  ensure the prescription of Acthar is made, filled, and paid for by TPPs, like Plumbers Local 322.

  They do so by engaging in the unlawful conduct alleged herein, promoting Acthar for a mode of

  action that is unknown, for uses and at doses that are not FDA-approved, with co-pay and other

  patient assistance to ensure that TPPs are billed, regardless of whether the patient can afford the

  medication.

         203.    The Acthar Start Form (Exhibit “A” hereto), by which all Acthar is prescribed,

  has section for the provider to request HITS for the patient.

         204.    These direct interactions between the Defendants and the Class give Plaintiff and

  the Class standing to sue on all counts. At a minimum, they raise serious fact questions about the

  uniqueness of Defendants’ scheme to allow this case to proceed to discovery.

         205.    Mallinckrodt leveraged and enhanced its monopoly power by limiting the

  distribution of its sole specialty drug to just one specialty pharmacy distributor, CuraScript, and



                                                   53
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 57 of 174 PageID: 1910



  employing as its agents ESI’s Accredo and UBC, along with CuraScript, to coordinate all aspects

  of the distribution and sales of Acthar: from prescription by the physician, to direct home

  delivery to the patient, to direct reimbursement by the payor. This allowed Mallinckrodt to raise

  its prices tenfold initially, and nearly double in the ensuing years.

         206.    Mallinckrodt Executive Vice-President Steve Cartt admitted, “‘[w]e did some

  market research,’ . . . [t]alking to physicians and others about pricing ‘gave us some comfort that

  the [new] strategy would work, and physicians would continue to use the drug, and payers would

  pay’ . . . ‘The reality was better than we expected.’ ” See, Milt Freudenheim, Benefit Managers

  Profit by Specialty Drug Rights, New York Times, C1, April 19, 2008 (titled, “The Middleman’s

  Markup” in New York Print Ed.)(hereinafter, “Freudenheim”).

         C.      THE ACTHAR “PRICING SCHEME”

        Defendants raise the AWPs for Acthar, and charge such prices to TPPs, without
             regard for the lack of proven safety, efficacy or value of the drug to
                   treat the diseases for which they market and sell Acthar.

         207.    Mallinckrodt acquired the rights to Acthar from Aventis in July 2001.

         208.    At the time of its acquisition, the end payor price of a vial of Acthar charged to

  TPPs, like the Plaintiff, was approximately $40.00.

         209.    After acquisition, Mallinckrodt raised the per-vial price substantially. By

  September 2001, Mallinckrodt raised the list price for Acthar, or the wholesale acquisition cost

  (“WAC”), to $748.16. It raised the end payor price, or the average wholesale price (“AWP”), to

  $935.20.

         210.    Like other brand name, injectable drug manufacturers, Mallinckrodt adopted a

  25% markup factor for its AWP for Acthar. In other words, once Mallinckrodt sets a new WAC,

  the AWP is calculated at 25% above the new WAC.



                                                    54
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 58 of 174 PageID: 1911



         211.   From 2001 until Mallinckrodt executed its new strategy in 2007, the Acthar WAC

  grew from $748.16 to $1,650.23, while the AWP grew from $935.20 to $2,062.79 (25% higher

  than the WAC).

         212.   The below table reflects the WAC and AWP price changes (and the percentage

  increase) as implemented by Mallinckrodt from 2001 through February 2007, and as charged by

  UBC:

            DATE                    WAC                AWP           % INCREASE

            Sept. 21, 2001          $748.16            $935.20       -

            June 24, 2002           $782.60            $978.25       4.6

            April 1, 2003           $859.20            $1,074.00     9.787

            March 1, 2004           $902.00            $1,127.50     4.98

            January 1, 2005         $988.00            $1,235.00     9.53

            April 1, 2005           $1,037.20          $1,296.50     4.98

            January 1, 2006         $1,120.40          $1,400.50     8.0

            October, 1, 2006        $1,232.44          $1,540.55     10.0

            December 21, 2006       $1,269.41          $1,586.76     3.0

            February 2, 2007        $1,650.23          $2,062.79     30.0


         213.   The double-digit price increase in 2005 and 2006 were not enough, nor as the

  30% price increase in February 2007. Mallinckrodt’s greed required more.

         214.   Mallinckrodt implemented its new strategy with UBC on August 27, 2007, they

  raised the WAC for Acthar from $1,650.23 to $23,269.00. They also raised the AWP for Acthar

  from $2,062.79 to a staggering $29,086.25 – representing a 1,310% increase in the span of a



                                                55
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 59 of 174 PageID: 1912



  month, and a 72,615% increase from the time Mallinckrodt first acquired the drug.

         215.    Until Mallinckrodt obtained FDA approval for the IS indication in 2010, the price

  of Acthar remained relatively stable. However, in 2011, Mallinckrodt increased the price of

  Acthar three times: by 5% on January 3, 2011, by another 5% on June 1, 2011, and then by 6.5%

  on December 27, 2011. These three price increases totaled a staggering 16.5% in one year. As

  of 2012, Acthar’s end payor price/AWP stood at $34,150.00.

         216.    But Mallinckrodt and UBC were wary of TPP’s increasing concerns about

  Acthar’s price and lack of proven value for the various indications being promoted. A poignant

  example is the attempted price increase in September of 2012.

         217.    In September 2012, Mallinckrodt desired to take another 5% price increase. The

  decision to raise the Acthar price was made by Questcor’s COO Steve Cartt in early September.

         218.    However, on September 19, 2012, health insurer Aetna, announced that it would

  cut back reimbursements for Acthar, due in part to the lack of evidence of Acthar efficacy for

  various disease states.

         219.    Questcor’s stock plummeted 56% the same day as the Aetna announcement.

  Within a week, Questcor’s stock had fallen another 37%.

         220.    Mallinckrodt scrambled to place the intended price increase “on hold for now”,

  due to the Aetna situation. It so advised CuraScript and UBC, which both agreed.

         221.    This price increase was later taken by the Defendants on June 7, 2013, when the

  Acthar WAC was increased 5% to $30,120.00 and the Acthar AWP was increased 5% to

  $37,650.

         222.    In 2014, Defendants resumed their aggressive price increase strategy, just prior to

  Mallinckrodt plc’s $5.9 billion acquisition of Questcor. But they continued to conceal the truth,



                                                  2
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 60 of 174 PageID: 1913



  lying to the public about the real reasons for the exorbitant price increases.

            223.   On January 16, 2014, the Acthar WAC and AWP were raised 5%, to $31,626 and

  $39,532.50, respectively.

            224.   Prior to Questcor’s acquisition by Mallinckrodt plc in 2014, Questcor had planned

  an additional 5% increase for Acthar in December 2014. This would have meant a total

  percentage increase of 10% for the year.

            225.   However, after the acquisition, Mallinckrodt raised the planned increase to 8.9%,

  or 13.5% for the year.

            226.   In the interim, the Executive Committee (“EC”) of Mallinckrodt met. The EC

  consists of the senior management of Mallinckrodt, including President and CEO Mark Trudeau

  and Executive Vice President and Chief Commercial Officer Hugh O’Neill.

            227.   COO O’Neill raised the matter of the 8.9% price increase with the EC on Friday

  December 12, 2014, and it was decided by the Mallinckrodt leadership team to “change[] the

  magnitude” of the pricing action, reducing the proposed increase from 8.9% to 2%. The EC did

  this in order to take advantage of an “opportunity for breakthrough pricing strategies” in the

  future.

            228.   It is believed and therefore averred that such pricing opportunity was presented by

  Questcor’s prior acquisition of Synacthen, a synthetic version of ACTH.

            229.   Mallinckrodt had completed its acquisition of Synacthen in 2013.

            230.   As a result of such Synacthen acquisition, Mallinckrodt was confident that

  reducing the planned 8.9% Acthar price increase in late 2014 to little more than the consumer

  price index [which stood at about 1.7% in 2014] -- causing a $26 million shortfall in the

  forecasted revenues [based on the 5% increase that was “baked in” for December] -- would not



                                                    3
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 61 of 174 PageID: 1914



  negatively affect the company moving forward. This decision, while ostensibly made against

  Mallinckrodt’s economic self-interest in the short term, was made to further enhance their profits

  in the long run.

         231.      Accordingly, with the direct input and hands-on decision-making by President

  and CEO Trudeau, Mallinckrodt reduced its December 2014 Acthar price increase to 2%. This

  led to a WAC increase to $32,260.00 and an AWP increase to $40,325.00, respectively, on

  December 16, 2014.

         232.      Under Mallinckrodt plc’s stewardship, the AWP of Acthar has continued to rise in

  to well above $40,000 in 2018, when Plumbers Local 322 began paying for it, despite

  Mallinckrodt’s misrepresentations about Acthar’s price.

         233.      In 2018, Mallinckrodt’s CEO, Mark Trudeau, deliberately lied to the public in a

  press release. He willfully misrepresented that “[t]he current ‘list price’ per vial for the drug is

  $36,382, not the higher numbers which have appeared in various reports, and Mallinckrodt

  discounts this list price to both public and private payers.” This statement was false, misleading

  and deceptive.

         234.      The price paid by “private payers”, like Plumbers Local 322 and the Class of

  TPPs in this case, is the AWP. As set forth above, that price has been in excess of $40,000 since

  2014. Mallinckrodt does not “discount” that price to Plumbers Local 322, or any other TPP, as

  claimed.

         235.      If Mr. Trudeau was actually representing that the WAC for Acthar was $36,382 as

  of June 2018, which is not the price paid by “private payers” like Plumbers Local 322, then the

  AWP paid by private payers would have been actually a staggering $45,477.50, based on the

  historical 25% markup Mallinckrodt has employed for its Acthar AWPs since the inception of its



                                                    4
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 62 of 174 PageID: 1915



  ownership in 2001.

         236.    Since the acquisition of Acthar in 2001, the end payor price of Acthar has grown

  over 100,000% reflecting the precipitous rise in the value of the Acthar assets from $100,000 in

  2001 to $5.9 billion in 2014 – a 5,899,900% increase in value. Mallinckrodt has continued to

  deceive payors like Plumbers Local 322 and the TPP Class about the actual prices of Acthar, and

  the reasons for its many staggering price increases.

         237.    In fact, in direct response to a lawsuit filed against Mallinckrodt in April 2017 by

  the City of Rockford, Illinois, Mallinckrodt issued a public statement, claiming to “set the record

  straight” about Acthar pricing and other issues. This press release is replete with

  misrepresentations and deliberate falsehoods that only continues to deceive Plumbers Local 322

  and the Class about Acthar pricing and the actual reasons for the high Acthar prices.

         238.    The 2018 press release was issued by the company CEO Mark Trudeau who

  falsely, misleadingly and deceptively claimed that the “price of H.P. Acthar Gel today is

  $38,892, before discounts provided to payers.” Id.

         239.    However, when Plumbers Local 322 paid for Acthar in 2018, the Acthar AWP

  was well over $40,000.00. In fact, the AWP for Acthar had been raised by Mallinckrodt to

  $40,325.00 on December 16, 2014, 4 years before Trudeau willfully made his materially false

  statement about Acthar pricing.

         240.    Today, the price of Acthar stands at over $45,000.

         241.    Mallinckrodt has conspired and agreed with UBC, and others, to conduct a

  fraudulent scheme and conspiracy to deliberately inflate the AWPs for Acthar, to maintain such

  high AWPs for Acthar in the face of complaints by patients and TPPs, like Local 322, to

  communicate such inflated prices, and to circumvent patient and payor concerns about Acthar’s



                                                   5
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 63 of 174 PageID: 1916



  high prices through the Distribution and Marketing Schemes alleged herein. As Defendants well

  know, the AWP is used by both government and private assistance programs for prescription

  drug reimbursement.

         242.    Government and private assistance programs, like those of Local 322 and the

  Class, have used the AWPs published in pharmaceutical industry publications, such as the Red

  Book and Medispan, for years as a basis for reimbursement, in whole or in part.

         243.    These publications set forth the false AWPs for Acthar, as reported with each

  price change by Mallinckrodt. In periodically announcing the AWPs for Acthar, the publications

  simply published the prices supplied to them by Mallinckrodt. Mallinckrodt knew that it could,

  and did directly, control and raise the AWP for Acthar at any time simply by forwarding to the

  pricing compendia a new and higher AWP.

         244.    This Pricing Scheme allowed Mallinckrodt to control, in conjunction with its

  Distribution and Marketing Schemes, its profit levels, and the profits of its HUB, UBC, by the

  direct manipulation and reporting of the Acthar AWP.

         245.    Years before Mallinckrodt and UBC engaged in their Pricing Scheme to

  manipulate the Acthar AWPs to increase their profits, in 2003, the Office of Inspector General

  (“OIG”) admonished, “[i]f a pharmaceutical manufacturer purposefully manipulates the AWP to

  increase its customers' profits by increasing the amount the federal health care programs

  reimburse its customers, the anti-kickback statute is implicated.” In re Pharm. Ind. Average

  Wholesale Price Litig., 491 F.Supp. 2d 20, 39-44 (D. Mass. 2007). Ironically, this published

  decision appeared the same month in 2007 that Mallinckrodt and UBC signed their first of many

  conspiratorial agreements to manipulate and communicate the AWP for Acthar.

         246.    Plaintiff is not alone in its charge of deceptive conduct against Mallinckrodt. In



                                                  6
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 64 of 174 PageID: 1917



  April 2015, Mallinckrodt settled a securities fraud class action brought by its investors against

  the company in January 2013 in the United States District Court for the Central District of

  California for the sum of $38 million. The securities lawsuit charged the company with, inter

  alia, “issu(ing) false and misleading statements about the effectiveness of, and prospects for,

  Questcor’s sole product, Acthar.” The court denied in part the Defendants’ motions to dismiss,

  allowing certain claims to proceed. The court then granted class certification in November 2014.

           247.   Following the settlement, Mallinckrodt’s CEO Mark Trudeau suggested to

  investors on October 6, 2015 that drug prices “should be reflective of the value that you deliver

  to the marketplace.”

           248.   However, following this settlement, and the filing of the Rockford lawsuit,

  leading executives at PBM Express Scripts (which owned UBC) conceded that Acthar is not

  worth what Mallinckrodt is charging for it, and what TPPs like Plumbers Local 322 have been

  paying for it, especially for the treatment of MS, NS and RA. Despite this, neither Mallinckrodt

  nor UBC have changed their ways.

             The Views of Express Scripts’ Senior Management On the Lack of Acthar
                                “Value” for the Prices Charged.

           249.   When Mallinckrodt chose to increase the price of this 50-plus year-old

  medication, the leading PBM, Express Scripts, did not push back. This likely due to its

  ownership of CuraScript and UBC, which were both subsidiaries of Express Scripts at the time.

           250.   However, when confronted about the 2007 price increase in later years, Express

  Scripts’ Chief Medical Officer Steve Miller stated that “[t]he increase was a manufacturing

  decision. I can’t comment on it.”7




  7
      Freudenheim, supra.
                                                   7
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 65 of 174 PageID: 1918



         251.    On May 19, 2017, just weeks after Mallinckrodt was sued by the City of Rockford

  in early April 2017 for, inter alia, price fixing, Express Scripts senior officers made comments

  about the “somewhat controversial” drug Acthar on a private investor conference call hosted by

  Citi.8 The Citi interviewer stated, “it’s been in the news as – given the pricing around the drug

  over the past – I don’t know – 12 months at least,” and then asked for “any thoughts around …

  how that can be managed and how you see cost of the playing out?” Citi Transcript at 12.

         252.    In response, Express Scripts’ Senior Vice President, Supply Chain and Specialty

  Pharma, Everett Neville stated:

                 I don’t think [Acthar is] a very great [drug] – it’s a pretty poor drug with a
                 very limited need and certainly [Express Scripts Chief Medical Officer,
                 Dr,] Steve [Miller] could comment. He’s a doctor and I’m just a really
                 bad pharmacist.

                 …[Y]ou know, and Steve, you could chime in here too, but I think Steve
                 and I both would agree, and I think everybody in our company would
                 agree, that the product is vastly overpriced for the value. We don’t set
                 the price.     We’ve told [Mallinckrodt] that.         I personally told
                 [Mallinckrodt’s] management team that their drug is hugely overpriced. I
                 know Steve has as well.

  Citi Transcript at 12 (emphasis added) (brackets added).

         253.    Dr. Miller stated that he was in “100% agreement with [Mr.](Everett).” Citi

  Transcript at 12 (brackets added). He added, “[i]f you look at the data, the indications for the

  drug are really – while it had, in the compendium, it’s listed under a lot of indications, its real use

  should be very, very limited. It’s an old drug. There’s better products in the marketplace…”.

  Citi Transcript at 12-13.

              Mallinckrodt Acquires Acthar from Aventis at a Low Price Reflective
                                 of its Lack of Market Value.

  8
   See Conference Call Transcript of call hosted by the Citigroup Healthcare Team on May 19,
  2017 at 11:00a.m. est, with Dr. Steve Miller, Chief Medical Officer from Express Scripts, and
  Mr. Everett Neville, Senior Vice President of Supply Chain and Specialty (“Citi Transcript”).
                                                    8
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 66 of 174 PageID: 1919




          254.    In 2001, Mallinckrodt, then Questcor, acquired Acthar from Aventis

  Pharmaceutical Products, Inc. (“Aventis”) for only $100,000. This low price was reflective of

  the lack of market value for Acthar for the treatment of disease.

          255.    But in 2014, seven years after Questcor embarked on its “new strategy” for

  Acthar, Mallinckrodt acquired Questcor for approximately $5.9 billion.

          256.    In the July 27, 2001 Asset Purchase Agreement between Aventis and Questcor,

  Questcor acknowledged that there were risks in the transaction due to the limited approved

  indications for Acthar. Indeed, Questcor and Aventis held a meeting with FDA on February 7,

  2001 in which such issues were discussed. Nevertheless, Questcor went through with the

  purchase.

          257.    Acthar’s value was limited because it was the “gold standard” for treating only

  one condition, IS. IS a serious condition in infants, but one with an annual patient population of

  less than 2,000 children per year. However, Acthar was not originally approved by the FDA to

  treat IS, further limiting its value. As described above, the IS indication was not approved by the

  FDA until 2010. Between 2001 and 2010, IS was an off-label indication which Mallinckrodt

  actively marketed.

          258.    Between 2001 and 2007, Acthar’s primary sales were for the treatment of IS,

  despite its off-label indication.

          259.    Consequently, because Mallinckrodt’s primary business concerned the off-label

  marketing and sales of Acthar for IS, it is not surprising that it sought to expand upon such

  business model in other off label areas, once the IS indication was approved.

          260.    After the “new strategy” was adopted, Mallinckrodt expanded its marketing for

  other unapproved uses and doses in MS, NS, SLE and RA. As a result, sales expanded

                                                   9
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 67 of 174 PageID: 1920



  exponentially in these areas, expanding the profits of the company, all due to Mallinckrodt’s

  company-wide campaign of off label promotion.

         261.    It was only because of the profits achieved in the areas other than IS that Questcor

  was deemed worth nearly $6 billion to Mallinckrodt. Consequently, Mallinckrodt has continued

  to advance the distribution, pricing, marketing and sales schemes initiated by Questcor. These

  are not “legacy” matters, as Mallinckrodt has falsely claimed. Instead, they have been engrained

  in Mallinckrodt’s business and corporate culture since the early 2000s.

         262.    For that reason, Plumbers Local 322 and the Class seek declaratory and injunctive

  relief against Mallinckrodt to put an end to the ongoing schemes for the benefit and future

  protection of patients and private TPPs, regardless of whether the federal government chooses to

  settle with Mallinckrodt.

         D.      THE ACTHAR “MARKETING SCHEME”.

         263.    The Marketing Scheme in this case is identical to the scheme alleged in the

  Strunck & Pratta and Clark Complaints, and as amended in the U.S. Complaint in Intervention

  all filed and pending in this Court. The only difference is the affected class of plaintiffs – all

  private payors as opposed to the government payors in the government’s case.

         264.    To duplicate those factual averments would exponentially and unnecessarily grow

  the length of this already lengthy Complaint.

         265.    Nevertheless, Plumbers Local 322 summarizes those averments herein to make

  clear that it and the Class of TPPs it seeks to represent suffered harm as a result such Marketing

  Scheme.




                                                    10
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 68 of 174 PageID: 1921



    As Part of its “New Strategy”, Mallinckrodt Creates a Team of Highly-Trained “Medical
    Sciences Liaisons” to Promote the Sale of Acthar at High Prices Through a Campaign of
                  Misrepresentations and Deception in Conjunction with KOLs.

          266.   As part of the new strategy in 2007, Mallinckrodt created a new position within

  the company: “Medical Science Liaison” or “MSL” were highly trained sales employees who

  were deployed to speak directly to doctors about the safety and efficacy of Acthar for

  unapproved uses and doses.

          267.   Mallinckrodt also employed MSLs to provide periodic training to employees of

  UBC.

          268.   Such training included information about Acthar’s approval uses and doses, as

  well as its purported safety and efficacy for unapproved uses and doses based upon

  Mallinckrodt-sponsored “open label” clinical studies, usually conducted by Mallinckrodt-paid

  KOLs.

          269.   In the Strunck & Pratta Complaint, they detail the important role the new MSLs

  played in the Mallinckrodt and UBC schemes alleged. Specifically, the allege:

                 Another tactic employed by Questcor to promote H.P. Acthar Gel off-label
                 is to use its Medical Science Liaisons (“MSLs”) as an end-run around
                 sales representatives’ duty to lawfully promote the drug. Questcor’s use
                 of MSLs in this manner is a way for the company to make the unlawful
                 promotional activities for H.P. Acthar Gel appear lawful. See e.g. 21
                 C.F.R. 99.101. et seq.

                 Medical Science Liaisons are supposed to talk with physicians only about
                 science-to-science issues, and only when those discussions are initiated by
                 the physician. Their primary role is to engage in non-promotional medical
                 activities, and they are not supposed to engage in product promotion.
                 Thus, a sales representative is not permitted to use an MSL as a conduit
                 through which to initiate and pursue off-label promotion activities with
                 physicians.

                 The law notwithstanding, Questcor erects no wall between its medical and
                 sales staffs, and actively encourages its MSLs to probatively participate in



                                                  11
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 69 of 174 PageID: 1922



                 promotional activities. Medical Science Liaisons routinely accompany
                 Questcor sales representatives on their sales calls.

                 Questcor encourages its sales representatives to probatively partner with
                 MSLs to increase H.P. Acthar Sales growth. Commonly, the sales
                 representative will initiate an off-label discussion, and then the MSL will
                 complete the discussion. On other occasions, sales representatives ask
                 their MSL colleagues to contact physicians who are reluctant to prescribe
                 H.P. Acthar Gel for off-label uses in order to attempt to overcome that
                 reluctance whether or not the physician initiated the off-label discussion or
                 requested further information. Again, Questcor ignores that MSLs are not
                 permitted to engage in promotional activities.

  Strunck & Pratta Complaint at ¶¶ 142-145.

         270.    The Relators then proceed to explain the critical role of these MSLs in promoting

  the off-label use of Acthar, especially for the unapproved, in effective and harmful 5-day dose

  prescribed to MS patients, like the patients of Local 322 described below. The specifically allege

  as follows:

                 Five Day Course of Treatment Was Ineffective and Harmful to Patients

                 Many physicians have rightfully rejected Questcor’s efforts because the 5-
                 day protocol is not supported by any credible evidence, and because
                 experimenting with it cannot be justified in light of its cost and potential
                 for patient harm. However, many physicians have been persuaded to
                 switch from Solu-Medrol to a 5-day course of treatment with H.P. Acthar
                 Gel – in large measure due to the valuable inducements provide to them
                 by Questcor, as described herein.

                 In Relator Strunck’s experience, approximately half the doctors he
                 persuaded to prescribe H.P. Acthar Gel for a five-day course of treatment
                 had to order repeat prescriptions in as few as two to three months due to
                 patient relapse, even though patients treated with Solu-Medrol typically
                 relapse only after twelve to eighteen months. Relator Strunck knows this
                 issue was widespread, because it was regularly was [sic] discussed during
                 regional sales team conference calls. In Relator Pratta’s experience, she
                 experienced the same reactions from patients who doctors use the five day
                 [sic] course of treatment.

                 Questcor’s decision to promote H.P. Acthar Gel only for a five-day course
                 of treatment came at the detriment of patients and patient safety. The
                 issue was routinely discussed during regional sales calls and national sales

                                                  12
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 70 of 174 PageID: 1923



                 meeting, Questcor knew that although a typical patient treated with Solu-
                 Medrol for five days would relapse in twelve to eighteen months, and that
                 a typical patient treated with H.P. Acthar Gel would relapse in as few as
                 two to three months.

                 Thus, the cost to treat a typical patient with Solu·Medrol would be less
                 than $5,000 over a five-year period (approximately four treatment cycles),
                 but the cost to treat the same patient with H.P. Acthar Gel would be almost
                 $700,000 (approximately 30 treatment cycles). As an example, at the
                 Regional Sales Meetings on March 7th-8th in 2013, held in New
                 Brunswick, New Jersey Blainy Creasy, the region's new Medical Science
                 Liaison (MSL) gave a scientific talk about Acthar and its new mechanism
                 of action (MOA) and how they intend to position it in the physician's
                 offices. Stacy Clancy said that “even though we sell 5 day, the docs are
                 finding out that it is not working and some patients need another vial.”

                 Plainly, promoting a five-day course of treatment with H.P. Acthar Gel
                 inured to the patient's financial detriment and, more importantly, to the
                 detriment of the patient's health and well-being. Questcor promoted the
                 five-day treatment cycle in order to get both the physician and the patient
                 “hooked” on the substantially more expensive H.P. Acthar Gel in lieu of
                 Solu medrol [sic].

  Strunck & Pratta Complaint at ¶¶ 146-150 at Ex. A.

        Mallinckrodt Uses KOLs to Create Biased Clinical Data to Deceive Patients and
             TPPs, and to Cultivate High Acthar Prescribers as “Spokes-Doctors”.

         271.    In view of the extremely limited clinical data that existed at the time of Acthar’s

  approval in 1952, and since that time, Mallinckrodt has been forced to try to create data to

  support its false and misleading marketing effort about Acthar’s “value” to treat disease beyond

  the narrow indications on its label.

         272.    Mallinckrodt cultivated so-called “Key Opinion Leaders” or “KOL’s” create such

  data, and then disseminated such data to other doctors through their highly-compensated spokes-

  doctors.

         273.    As ProPublica has reported, and as demonstrated below by a few examples,

  dozens of high prescribers of Acthar have been cultivated as spokes-doctors and paid tens of


                                                  13
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 71 of 174 PageID: 1924



  thousands of dollars for their work on behalf of Mallinckrodt in this regard.

         274.    These KOLs are paid by Mallinckrodt to cultivate a narrow group of high

  prescribers of Acthar, some of whom are also engaged by Mallinckrodt to generate clinical data

  based on their own patient populations to support Acthar’s off-label uses and doses, without

  FDA oversight, input or scrutiny. The company then widely disseminates the results of such

  anecdotal studies as part of its vast marketing campaign to convince doctors that Acthar is safe

  and effective for unapproved uses.

         275.    As similarly alleged in the opioid litigation, in which Mallinckrodt has been sued

  as a defendant in MDL 2804 (pending in an Ohio Federal District Court) and in state courts

  throughout the country, including New Jersey, Mallinckrodt cultivated a select circle of doctors

  who were chosen and sponsored for their pro-Acthar messages in order to create “the grave

  misperception science and legitimate medical professionals favored the wider and broader use”

  of Acthar. These KOLs were used to present the appearance that unbiased and reliable medical

  research supporting the broad use of Acthar for neurology, nephrology and rheumatology had

  been conducted and was being reported on by independent professionals. See In re: National

  Prescription Opiate Litigation, Case No. 1:17-md-02804-DAP, N.D.Ohio, Doc. No. 1025

  (Report and Recommendation dated October 5, 2018) at 6-7.

         276.    The publications of many of these physicians, including those of Dr. James A.

  Tumlin of Tennessee described below, were funded by Mallinckrodt as they supported the

  position that Acthar for broad use in neurology, nephrology and rheumatology was appropriate,

  all the while knowing these statements were false, misleading and deceptive.

         277.    Mallinckrodt utilized KOLs, like Dr. Tumlin, to develop “open label” clinical data

  to support Mallinckrodt’s promotion of Acthar for new indications in nephrology, neurology and



                                                  14
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 72 of 174 PageID: 1925



  rheumatology.

         278.     “Open label” clinical trials, unlike the FDA-approved trials described above, do

  not attempt to disguise the drug being studied, meaning that no standard treatment or placebo is

  utilized. This leans towards bias, as both the patient and the physician are aware of which

  groups are receiving what type of treatment. The results are thus unreliable.

         279.     In NS, for instance, Mallinckrodt was aware as early as 2009 that doctors were

  nearly unanimous in their expression of a need for clinical data to support the efficiency and

  safety of Acthar in NS, as well as the need for clarification on the appropriate dosing regimen.

  Working with KOLs who expressed interest in generating such data became a major focus for

  Mallinckrodt MSLs in 2009 and beyond.

      JAMA Study of Mallinckrodt KOLs, and Connection Between Kickbacks Payments
                            and Higher Acthar Prescriptions.

         280.     In June of 2018, a team of researchers and concerned clinicians used Medicare

  and Medicaid data to investigate the frequency of use and overall expense of Acthar. To

  characterize payments from Mallinckrodt to physicians who prescribe Acthar, these researchers

  and clinicians conducted a cross-sectional analysis of data from CMS, including the Medicare

  Part D Public Use Files. Focusing on 2015, the researchers used the database to identify

  physicians, and their specialties, who prescribed Acthar more than 10 times that year,

  characterizing them as “frequent prescribers.”

         281.     Their study, published in JAMA Network Open, found that in 2015 only 300

  providers wrote more than 10 prescriptions for Acthar. Of those 300 prescribing providers of

  Acthar, 235 of them were rheumatologists, neurologists, or nephrologists.

         282.     Further, among those 235 rheumatologists, nephrologists and neurologists who

  issued more than 10 prescriptions for Acthar in 2015, 88% (207/235) received payments from

                                                   15
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 73 of 174 PageID: 1926



  Mallinckrodt – with more than 20% of those frequent prescribers receiving more than $10,000 –

  despite Acthar’s considerable cost and the dearth of evidence to support its use.

         283.    Some physicians prescribing Acthar were paid as much as $56,000-$138,000 by

  Mallinckrodt for activities related to Acthar, making such payments equivalent to the salary of

  full-time employees of Mallinckrodt.

         284.    Indeed, as noted by one of the researchers and clinicians in the JAMA study, Dr.

  Daniel M. Hartung, “[e]xpensive therapies with uncertain or insufficient evidence supporting

  their use should be particularly scrutinized.” He further noted that, “[t]he continued growth in

  corticotropin [Acthar] use is peculiar given its very high cost, widespread negative media

  coverage, and notable lack of evidence supporting its use over lower-cost synthetic

  corticosteroids. Our experience suggests aggressive marketing of the drug partly accounts for

  increasing use.”

         285.    The JAMA study also noted an association between providers who received

  higher compensation and their writing more Acthar prescriptions—and the Acthar prescriptions

  written by these frequent prescribers accounted for $200 million in Medicare spending during the

  period that the study examined.

         286.    Indeed, this study also found that from 2011 to 2015, spending on Acthar

  increased ten-fold, totaling more than $1.3 billion for just several thousand Medicare patients.

  Upon information and belief, and given the continued marketing of Acthar by Mallinckrodt

  pursuant to the marketing scheme alleged by the Qui Tam Relators, those numbers have

  increased since 2015.

         287.    The conclusion of the JAMA study was that most nephrologists, neurologists, and

  rheumatologists who frequently prescribe Acthar received Acthar-related payments from



                                                  16
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 74 of 174 PageID: 1927



  Mallinckrodt, suggesting that financial conflicts of interest may be driving the prescription and

  use of Acthar. Indeed, as noted by Dr. Hartung, “we observed a positive association between the

  amount of money paid to these prescribers, their prescribing intensity, and corticotropin [Acthar]

  expenditures in the Medicare program with a return on investment for Mallinckrodt of about

  5:1.”

          288.   Consistent with the JAMA study’s conclusions, in October of 2014, Mallinckrodt

  had a briefing with its investors. At that briefing, Dr. Gary Phillips, the Senior Vice President,

  and President of Mallinckrodt's Autoimmune and Rare Disease Business, pledged, “[t]he one

  thing that you can be sure of is that the awareness and the evidence of the product will just

  expand dramatically over the next year."

          289.   Dr. Phillips presented PowerPoint slides detailing the company's strategy,

  including the need to get Acthar to its "underserved patient population" in rheumatology,

  pulmonology, ophthalmology, dermatology and kidney disease.

          290.   One graphic showed 9,000 patients were currently being treated with Acthar and

  that 300,000 people had "addressable but currently untreated" conditions. The slide also noted a

  total of 4 million Americans suffered from "Acthar indicated conditions."

          291.   The aggressive marketing push outlined by Mallinckrodt executives in that

  October 2014 investor meeting appears to have paid off: Medicare spent more than $600 million

  on more than 12,000 Acthar claims in 2016 – more than double the numbers from 2013, the year

  before Mallinckrodt’s purchase of Questcor. Many of those prescriptions were made by

  rheumatologists, nephrologists, and neurologists – the very type of doctors Mallinckrodt

  executives said they planned to target in October 2014 to capture the “underserved patient

  population.”



                                                  17
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 75 of 174 PageID: 1928



         292.    Few medical providers have come forth to blow the whistle on Mallinckrodt’s

  tactics. One brave doctor, Dr. Megan Clowse of the Duke University School of Medicine, wrote

  last year that “[w]e also know from personal experience that Acthar’s manufacturer is actively

  looking for clinical researchers open to perform more, small, open-label, nonrandomized trials of

  their drugs.” In other words, even doctors not receptive to Mallinckrodt’s marketing scheme are

  approached. Discovery of Mallinckrodt’s records will enable Plaintiff and the Class to ferret out

  the chaff from the wheat, the ethical doctors from the spokes-doctors.

         293.    One such spokes-doctor, Dr. William Shaffer, a neurologist in Greeley, Colorado,

  was the highest prescriber of Acthar in 2012. He wrote only 78 prescriptions for the drug, but

  the prescribed Acthar cost Medicare $4,000,000.

         294.    Dr. Shaffer has been paid handsomely by Mallinckrodt for his loyalty to the

  company. The very next year, Dr. Shaffer was rewarded by being engaged by Mallinckrodt to

  speak as a KOL on multiple occasions, in multiple places, as part of all-expense paid trips

  sponsored by the company. For instance, he was flown to the east coast to conduct four speaking

  engagements with dozens of the doctors over the course of two days, January 24-25, 2013. He

  spoke in Reston and Falls Church, Virginia, and then Bethesda, Maryland.

         295.    But Dr. Shaffer was far from alone. He is just one of dozens of highly-

  compensated Mallinckrodt spokes-doctors, all important spokes in the wheel of Mallinckrodt’s

  RICO conspiracy, as they are all connected to Mallinckrodt’s self-described “HUB” and all

  profit as integral “spokes” in Mallinckrodt’s marketing and sales scheme.

                Leading “KOLs” for Mallinckrodt Promote for “New Indications”
                         through a Scheme of “White Coat Marketing”.

         296.    Mallinckrodt sought help in effectuating their scheme and conspiracy by seeking

  KOLs in the medical fields where Acthar was not the preferred course of treatment. Indeed,

                                                  18
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 76 of 174 PageID: 1929



  Acthar was not approved by the FDA for the long-term treatment of any disease; instead, Acthar

  has had a narrow indication since 1952 for the treatment of only acute exacerbations of disease

  and flare-ups.

         297.      As Express Scripts’ 2018 Prior Authorization Policy acknowledged, “data and

  guidelines do not suggest that Acthar has a substantial role in therapy” for most of the diseases

  for which Mallinckrodt promotes and sells Acthar. Instead, Express Scripts found in late 2017,

  as the FDA found in 2010, that “[f]urther data are needed before use in other areas [beyond IS

  and MS] can be recommended.” Id. at 4 (brackets added).

         298.      To overcome this lack of data to support to use of Acthar to treat “new

  indications”, and to support its off-label marketing effort, Mallinckrodt engaged KOLs

  strategically situated throughout the country, initially to determine whether there was a viable

  potential market for Acthar with neurologists, nephrologists and rheumatologists.

         299.      In order to cultivate KOLs for its white coat marketing scheme, Mallinckrodt

  directed its sales force call on select neurologists, nephrologists and rheumatologists to discuss

  the treatment of new indications of disease with leading practitioners in these fields, and to begin

  developing and sharing the data on treatment with Acthar.

         300.      Mallinckrodt then began “[w]orking with KOLs who have expressed interest in

  generating such data” to support the off-label use of Acthar to treat such “new indications”. This

  became a “major focus” for Mallinckrodt after it acquired Questcor.

         301.      This new marketing initiative into off-label promotion of Acthar for “new

  indications” was made possible by the “success of the new Acthar pricing strategy” by which

  “significant funds [were] now available for the first time to support Acthar-related research” by

  paying “KOLs to explore areas of mutual research interest.” Id. In other words, the profits



                                                   19
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 77 of 174 PageID: 1930



  realized by the implementation of the “new strategy” in 2007 for IS treatments made it possible

  for Mallinckrodt to pay doctors to serve as KOLs as part of the Mallinckrodt white coat

  marketing strategy into rheumatology, nephrology and other areas.

         302.     The practice of “white coat marketing” was identified by the Office of Inspector

  General (OIG) of the federal government as a potential area of fraud and abuse as early as 1991.

  See, e.g., OIG Advisory Opinion No. 11-08, issued June 12, 2011, at 6 (citing 56 Fed. Reg.

  35952, 35974 (July 29, 1991)). As described in Advisory Opinion No. 11-08:

         The fraud and abuse risks are compounded where, as here, a physician or other
         health care professional is involved in the marketing activity – a practice
         sometimes referred to as “white coat” marketing. White coat marketing is closely
         scrutinized under the anti-kickback statute because physicians and other health
         care professionals are in an exceptional position of public trust and thus may exert
         undue influence when recommending health care-related items or services –
         especially when marketing to their patients. See, e.g., 56 Fed. Reg. 35952, 35974
         (July 29, 1991). Given the nature of these relationships, when physicians or other
         health care professionals market items and services to their patients, patients may
         have difficulty distinguishing between professional medical advice and a
         commercial sales pitch.

                Mallinckrodt KOLs Working for Mallinckrodt as Spokes-Doctors in
                            New Jersey and Throughout the Country.

         303.     While it is impossible without the benefit of discovery to identify and describe the

  full nature and extent of Mallinckrodt’s unlawful white coat marketing scheme for the off-label

  promotion of Acthar – as only discovery will reveal the facts that lie within Mallinckrodt’s

  exclusive custody and control – specific examples demonstrate that the scheme was widespread

  in New Jersey and elsewhere.

                         a. Dr. David R. Mandel in Chardon, Ohio

         304.     Dr. David R. Mandel (“Dr. Mandel”), is a rheumatologist with offices located at

  320 Center Street, Chardon, Ohio.

         305.     Public reports reveal that Dr. Mandel was regarded as a top prescriber of Acthar

                                                   20
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 78 of 174 PageID: 1931



  making up 1% of all prescriptions with 14 patients receiving Acthar.

         306.    According to the website sponsored by Propublica,9 Mallinckrodt claims Dr.

  Mandel was only paid the following disclosed sums for his promotional activity on behalf of

  Mallinckrodt in selling Acthar to other doctors throughout the country:

                                     Aug. 2013 -         $16,653
                                     Dec. 2013
                                     Jan. 2014 -         $3,077
                                     Dec. 2014
                                     Jan. 2015 –         $3,032
                                     Dec. 2015
                                     Jan. 2016 –         $126
                                     Dec. 2016


         307.    However, in 2014, Dr. Mandel pled guilty and was sentenced to probation and

  paid $650,000 for causing the shipment of “misbranded” drugs.

         308.    Mallinckrodt has been sued by a former employee, Barry Franks. In Franks’

  Complaint, he details the unlawful conduct of Dr. Mandel, along with another Mallinckrodt sales

  representative, identified as “Smith”. It is believed and therefore averred that “Smith” is actually

  Christopher Sender, the Mallinckrodt sales manager in charge of the Ohio area where Dr.

  Mandel practices.

         309.    As a highly compensated KOL and spokes-doctor for Mallinckrodt, Dr. Mandel

  actively promoted the sale of Acthar to patients and TPPs for unapproved uses and doses in order

  to get TPPs, like Plaintiff and the Class, to pay for Acthar at inflated prices. Specifically, Dr.


  9
   See https://projects.propublica.org/docdollars/ According to Propublica, “[p]harmaceutical and
  medical device companies are required by law to release details of their payments to a variety of
  doctors and U.S. teaching hospitals for promotional talks, research and consulting, among other
  categories. Use this tool to search for general payments (excluding research and ownership
  interests) made from August 2013 to December 2016.”
                                                   21
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 79 of 174 PageID: 1932



  Mandel promoted the sale of Acthar for RA.

         310.     In promoting Acthar for unapproved uses and doses in the treatment of RA, Dr.

  Mandel misrepresented and deceived patients and payors about the Acthar MOA and the limited

  FDA approval.

         311.     Dr. Mandel specifically wrote to payors, after his initial prescriptions for Acthar

  were denied due to the prior authorization TPPs had placed on Acthar to prevent high payments

  for specialty drugs, especially for off label indications. Working with Mallinckrodt’s HUB,

  UBC, however, Dr. Mandel sent letters appealing the TPP’s denial decisions. Such letters were

  sent to UBC, to be used with TPP’s, through use of the mail, including email, and wires. They

  contained false and misleading statements about the limited FDA approval of Acthar and its

  purported MOA.

         312.     Specifically, as to the FDA approval, Dr. Mandel would write to TPPs that Acthar

  was approved for specific RA indications, when it was not. As for the Acthar MOA, Dr. Mandel

  would write to TPPs misrepresenting that the Acthar MOs was known, when it was not. Indeed,

  he would provide lengthy explanations about the Acthar MOA, which explanations were not

  based upon any FDA approval or any FDA approved clinical studies.

         313.     The letters sent and other communications had between Dr. Mandel and TPPs in

  order to appeal the denial of Acthar were vetted by and shared with Mallinckrodt and UBC.

  Mallinckrodt and UBC were fully aware of Dr. Mandel’s misrepresentations, and yet took no

  steps to stop or correct them, to the detriment of the TPPs who paid for the Acthar based upon

  such misrepresentations. Instead, Mallinckrodt rewarded Dr. Mandel with increasing KOL

  speaking engagements, for which he was well compensated.

         314.     Based upon the JAMA study and other evidence of Mallinckrodt’s KOL program



                                                   22
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 80 of 174 PageID: 1933



  for Acthar, including the above-described example of Dr. Mandel for which specific evidence is

  available, it is averred that other KOLs conducted themselves in the same manner. That is,

  Mallinckrodt-paid KOLs misrepresented and deceived TPPs about the MOA for Acthar and the

  limits of its FDA approval, in order to get TPPs to pay for Acthar for unapproved uses and doses.

  These false and misleading communications were routed to TPPs through UBC via facsimile.

          315.    Plaintiff and the Class were harmed by such conduct, either directly through the

  promotional effort of Mallinckrodt KOLs and MSLs, or indirectly through their intercession in

  the care of beneficiaries of Plaintiff and the Class through the ASAP program and otherwise.

          316.    Plaintiff and other clients of the Plaintiff’s counsel, along with unnamed members

  of the Class paid the inflated prices for Acthar for indications in MS, NS, SLE and RA pursuant

  to the fraudulent pricing, marketing and sales scheme alleged.

                          b. Dr. James Tumlin in Chattanooga, Tennessee and Acument’s
                             Inflated Payments for Acthar

          317.    In a related case filed in Tennessee state court by the same undersigned Plaintiff’s

  counsel, the plaintiff there, Acument Global Technologies, Inc. (“Acument”) has specifically

  pled that Mallinckrodt hired Dr. James A. Tumlin, M.D. (“Dr. Tumlin”) as a leading KOL to

  develop supporting data using his existing patients as test subjects in a non-FDA-approved, open

  label clinical study.

          318.    Mallinckrodt also paid Dr. Tumlin to travel the country, instructing other doctors

  on the unapproved uses of Acthar for nephrology and soliciting such doctors to become KOLs

  for Mallinckrodt.

          319.    Mallinckrodt has paid Dr. Tumlin handsomely for such work on behalf of the

  company. He has been paid hundreds of thousands of dollars.

          320.    Dr. Tumlin is a physician who specializes in nephrology and is associated with

                                                   23
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 81 of 174 PageID: 1934



  Nephrology Associates of Chattanooga located at 2300 E. 3rd Street, Chattanooga, Tennessee.

  He is founder and medical director of Southeast Renal Research Institute (SERRI) since 2005.

  The institute was brought to Chattanooga in 2008 and merged with Nephrology Associates’

  Research Department.

          321.    As with its other KOLs, Mallinckrodt contracted with Dr. Tumlin to conduct

  clinical studies of his patients using Acthar to treat their NS. This engagement was not to

  conduct any FDA-approved clinical study. Instead, it was intended by Mallinckrodt to pay Dr.

  Tumlin to conduct clinical studies of his own patients by prescribing Acthar to them for

  unapproved uses and doses to treat their nephrotic syndrome in order to learn about the effects of

  Acthar on their disease and assist Mallinckrodt in developing anecdotal clinical data with which

  to promote Acthar’s use to other nephrologists. It is believed that one such patient was a

  beneficiary of Acument.

          322.    The 2009 contracted study was titled “A Randomized, Placebo-Controlled,

  Parallel-Group, Double-Blind Study of H.P. Acthar Gel (Acthar) in Treatment-Resistant Subjects

  with Persistent Proteinuria and Nephrotic Syndrome Due to Idiopathic Membranous

  Nephropathy (iMN)” (hereinafter, “Tumlin 2009 Randomized Study”). It is believed and

  therefore averred that Dr. Tumlin “enrolled” 15 patients for this study. While Acument’s

  beneficiary had iMN, it is unknown whether Acument’s beneficiary was included among the 15

  patients Dr. Tumlin treated with Acthar as part of this contracted study. Only discovery in these

  cases will reveal the truth.

          323.    However, it is known Dr. Tumlin did not charge either the beneficiary or

  Acument for the Acthar he prescribed in 2011. Instead, it is believed and therefore averred that

  Mallinckrodt provided the drug for free in order that Dr. Tumlin could develop data to assist in



                                                  24
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 82 of 174 PageID: 1935



  its marketing and sales of Acthar to other nephrologists.

            324.   Dr. Tumlin’s work on behalf of Mallinckrodt became a centerpiece of its

  marketing plan for nephrologists, not just in Tennessee, where Dr. Tumlin’s practice, Southeast

  Renal Research Institute, was located in Chattanooga, but throughout the country, including New

  Jersey.

            325.   As with other KOLs, Dr. Tumlin travelled across the country on all expenses paid

  trips funded by Mallinckrodt to promote the use of Acthar for NS and other disease states for

  which there were no clinical studies to support the treatment. Instead, Dr. Tumlin cited to other

  doctors his own anecdotal experience with his patients, about which he published in two papers,

  the Tumlin 2001 Study and the Tumlin 2013 Pilot Study.

            326.   While it is not yet known the total dollars Mallinckrodt paid Dr. Tumlin for these

  two “studies” which led to published articles, those monies were only part of Dr. Tumlin’s

  compensation for working for Mallinckrodt.

            327.   For instance, Dr. Tumlin conducted a third study titled “Safety and Efficacy of

  Acthar Gel on Albuminuria and Urinary Transforming Growth Factor Excretion in Type II

  Insulin Requiring Diabetics with Nephrotic Range Proteinuria: A Pilot Study”. Mallinckrodt

  paid Dr. Tumlin for that study.

            328.   In its prior authorization update released in 2018 – 9 years after Mallinckrodt

  began white coat marketing of Acthar through KOLs like Drs. Mandel and Tumlin– Express

  Scripts stated that Acthar should not have been “recommended for approval” by any doctor,

  including Dr. Tumlin, for treatment of iMN in patients.




                                                    25
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 83 of 174 PageID: 1936




         329.    In fact, Express Scripts cited Dr. Tumlin’s 2 published papers sponsored and paid

  for by Mallinckrodt: the Tumlin 2011 Study and the Tumlin 2013 Pilot Study,10 in concluding

  that “very limited data in nephrotic syndrome have studied the use of Acthar, in patients with

  diagnoses including idiopathic membranous nephropathy (iMN)…”.

         330.    Mallinckrodt MSLs and sales representatives used Dr. Tumlin’s open label

  studies to promote the sale of Acthar for off-label uses and doses. Similarly, UBC was trained

  with Dr. Tumlin’s studies and used them in discussing the use of Acthar for unapproved uses and

  doses with patients, providers and TPPs.

         331.    According to the website sponsored by Propublica,11 Dr. Tumlin was paid by

  Mallinckrodt at least the following disclosed sums for his promotional activity on behalf of

  Mallinckrodt in selling Acthar to other doctors throughout the country, apart from the monies he

  has earned conducting “clinical studies” of his patients:

                                    Aug. 2013 -        $15,318
                                    Dec. 2013
                                    Jan. 2014 -        $27,733
                                    Dec. 2014
                                    Jan. 2015 –        $28,839
                                    Dec. 2015
                                    Jan. 2016 –        $50,840
                                    Dec. 2016

  10
    Bomback AS, Tumlin JA, Baranaski J, et al. Treatment of nephrotic syndrome with
  adrenocorticotropic hormone (ACTH) gel. Drug Des Devel Ther. 2011; 5:147-153 (“Tumlin
  2011 Study”).
  11
    See https://projects.propublica.org/docdollars/ According to Propublica, “[p]harmaceutical and
  medical device companies are required by law to release details of their payments to a variety of
  doctors and U.S. teaching hospitals for promotional talks, research and consulting, among other
  categories. Use this tool to search for general payments (excluding research and ownership
  interests) made from August 2013 to December 2016.”
                                                  26
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 84 of 174 PageID: 1937




          332.   On multiple occasions, Dr. Tumlin was paid twice by Mallinckrodt for the same

  services and reimbursements, in an obvious effort to overpay Dr. Tumlin for his “consulting”

  activities.

          333.   For instance, on May 23, 2016, Propublica reports that Dr. Tumlin received two

  payments from Mallinckrodt for “promotional speaking” in the amount of $3,400 each. He also

  received two equal payments of $2,050 for “promotional speaking” July 2, 2015.

          334.   On June 17, 2015, Mallinckrodt paid Dr. Tumlin the following sums for “travel

  and lodging” for just one day: $537, $529, $393, $393, $276, $87, $50, $50, $30, $30 and $22.

          335.   Based on the Propublica information, it is believed that Dr. Tumlin travelled the

  country for Mallinckrodt to promote Acthar use in nephrology. Mallinckrodt paid with

  substantial “honoraria” paid, totaling up to $5,000 at time, for his time and effort.

          336.   The specific dates, locations and payments relating to these Dr. Tumlin’s

  consulting for Mallinckrodt as a leading KOL lies within the exclusive control of Mallinckrodt

  and Dr. Tumlin, who have a joint interest in concealing the details of their relationship. Only

  discovery will reveal these details to Plaintiff and the Class.

                         c. Dr. Gary Clauser in Allentown, Pennsylvania And IUOE Local
                            542’s Inflated Payments for Acthar

          337.   Gary Clauser, M.D. is a board-certified neurology specialist in the Lehigh Valley

  Physician Group (LVPG) with offices located at 1250 S. Cedar Crest Boulevard, Suite 405,

  Allentown, Pennsylvania. LVPG has additional offices located in Bethlehem and Palmer

  Township, Pennsylvania.

          338.   In July 2011, Dr. Clauser treated a patient covered by the International Union of

  Operating Engineers Local 542 (“IUOE Local 542”) located in Fort Washington, Pennsylvania.

                                                    27
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 85 of 174 PageID: 1938



  IUOE Local 542 has sued Mallinckrodt individually in Pennsylvania state court. Earlier this

  year, the Court of Common Pleas of Montgomery County denied Mallinckrodt’s Preliminary

  Objections seeking to have the case dismissed. Since that time, the case has been proceeding

  through discovery.

          339.   Because of the marketing and sales efforts by Mallinckrodt’s sales

  representatives, including Art Veno, Dr. Clauser utilized the Acthar Start Form with his patients,

  including the IUOE Local 542 patient treated with Acthar. As a result, UBC coordinated the

  payment for Acthar by IUOE Local 542 on behalf of Mallinckrodt at the inflated AWP price set

  by Mallinckrodt. As a result, IUOE Local 542 and its beneficiary were harmed by the scheme

  and conspiracy of Defendants through their direct participation in the ASAP program.

          340.   Dr. Clauser has treated multiple patients in Pennsylvania with Acthar. It is

  believed and therefore averred that such patients and their TPPS were subjected to and harmed

  by the scheme and conspiracy allege herein by Dr. Clauser’s role as a highly paid KOL for

  Mallinckrodt, and his utilization of Acthar Start Forms with his patients. Dr. Clauser has treated

  patients with Acthar on at least the following dates for the identified conditions: June 9, 2014

  (MS); September 10, 2014 (MS); September 12, 2014 (MS); October 9, 2014 (MS); October 15,

  2014 (MS); February 24, 2015 (MS); April 20, 2015 (MS); June 3, 2015 (MS); and June 8, 2015

  (MS).

          341.   Dr. Clauser prescribed Acthar for an IUOE Local 542 beneficiary, and charged

  the inflated AWP-based price as set by Mallinckrodt by submitting the prescription through

  IUOE Local 542’s PBM, Express Scripts. IUOE Local 542 paid the AWP-based price charged.

          342.   Specifically, Dr. Clauser prescribed an unapproved 5-day dose of Acthar to treat a

  patient with MS, who was also a beneficiary of IUOE Local 542. Dr. Clauser filled out an



                                                  28
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 86 of 174 PageID: 1939



  Acthar Start Form on June 29, 2011, listing “80 units/day x 5 days” for MS, and faxed the form

  to UBC to obtain coverage and payment from IUOE Local 542, which it did.

         343.    Dr. Clauser held a meeting with Mallinckrodt in his office in Allentown on

  Tuesday, January 8, 2013. Also in attendance were his employees, nurse practitioner Jean

  Bakke-Cain and registered nurse Grace Connelly.

         344.    The meeting was arranged by Mallinckrodt’s sales representative for the Lehigh

  Valley, Art Veno. Also invited to attend was one of Mallinckrodt’s top 10 KOLs in the country,

  Dr. Ruwani Gunawardane, a neurologist from Fulton, Maryland. While it is unknown what was

  said at the meeting, based on the express goals of the KOL program, it is likely that Dr.

  Gunawardane was brought from Maryland to Allentown to further train Dr. Clauser in the “art”

  of being a top Mallinckrodt KOL and spokes-doctor. It is believed and therefore averred Dr.

  Gunawardane also taught Dr. Clauser about the off-label uses and doses of Acthar for the

  treatment of his patients, including for the treatment of MS. Dr. Gunawardane specifically

  thanked Dr. Clauser and his staff at Lehigh Neurology about “perspectives on MS relapses and

  Acthar.”

         345.    Only discovery will reveal if Dr. Gunawardane has been paid more than a

  consulting fee, honoraria and travel expenses, such as whether she has been paid additional

  monies based on the Acthar sales generated by Dr. Clauser in the wake of her visit to him. Such

  a “pyramid scheme” would perhaps explain how Dr. Gunawardane has been able to generate

  more than $100,000 a year working for Mallinckrodt as a KOL, in addition to maintaining a

  healthcare practice in Maryland.

         346.    According to ProPublica, Dr. Gunawardane has been paid a staggering

  $1,111,326 as a paid consultant to drug companies, $332,000 of which was paid by



                                                  29
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 87 of 174 PageID: 1940



  Mallinckrodt. She is among the top eight largest prescribers of Acthar in the country, and is

  among the highest paid of Mallinckrodt’s KOLs.

         347.    Specifically, according to CNN, Dr. Gunawardane “received 502 payments worth

  $332,393.36 -- nearly half was compensation for services, about a third was honoraria, about a

  sixth was for travel and lodging, and the rest was for consulting, education and food and

  beverage. Gunawardane filed 38 claims resulting in $1,329,002.84 in Medicare coverage.”12

  Dr. Gunawardane declined to comment when confronted by CNN. Id.

         348.    Dr. Clauser became a Mallinckrodt “spokes-doctor” and KOL after the January 8,

  2013 meeting with Mallinckrodt and Dr. Gunawardane. Dr. Clauser has been a highly KOL for

  Mallinckrodt for years.

         349.    According to Propublica, which has only published data since the second half of

  2013, Dr. Clauser was paid by Mallinckrodt at least the following disclosed sums for his

  promotional activity on behalf of Mallinckrodt in promoting the sale of Acthar to other doctors

  throughout Pennsylvania and New Jersey:

                                   Aug. 2013 -        $9,124
                                   Dec. 2013
                                   Jan. 2014 -        $26,959
                                   Dec. 2014
                                   Jan. 2015 –        $8,727
                                   Dec. 2015
                                   Jan. 2016 –        $18,286
                                   Nov. 2016

         350.    In the first half of 2013 alone, since the meeting with Dr. Gunawardane, Dr.

  Clauser served as a Mallinckrodt KOL on at least the following occasions in the following


  12
    https://www.cnn.com/2018/06/29/health/acthar-mallinckrodt-medicare-claims-doctor-
  payments/index.html
                                                 30
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 88 of 174 PageID: 1941



  places:

                                 January 18, 2013         Wilkes Barre, PA
                                  March 22, 2013          East Norriton, PA
                                  April 16, 2013          Bridgewater, NJ
                                  April 18, 2013           Sellersville, PA
                                  April 29, 2013           Manhattan, NY
                                   May 14, 2013             Brooklyn, NY
                                   May 21, 2013          King of Prussia, PA
                                   June 26, 2013            Brooklyn, NY
                                  August 1, 2013         Center Valley, PA

            351.   On multiple occasions, Dr. Clauser was paid twice by Mallinckrodt for the same

  services and reimbursements, in an obvious kickback to the doctor.

            352.   Based on the Propublica information, Mallinckrodt paid Dr. Clauser substantial

  “honoraria” and “consulting” fees, totaling up to at least $59,423, for his time and effort.

            353.   The specific dates, locations and payments relating to Dr. Clauser’s consulting for

  Mallinckrodt as a KOL lies within the exclusive control of Mallinckrodt and Dr. Clauser, who

  have a joint interest in concealing the details of their relationship. Only discovery will reveal

  these details to Plaintiff and the Class.

    Mallinckrodt’s and UBC’s False and Misleading Marketing About the “Mechanisms of
    Action” for Acthar, in Promoting the Drug for a Wide Range of Unapproved Uses and
                          Doses, Putting Patients at Substantial Risk.

            354.   In addition to the lack of proven safety or efficacy for the host of uses and doses

  that Mallinckrodt and UBC promote Acthar in neurology, nephrology and rheumatology, and the

  dangerousness of Acthar for such unapproved uses and doses, Mallinckrodt and UBC do not

  know, and have not known since it acquired the product was acquired by Mallinckrodt in 2001,

  the exact “mechanism of action” (“MOA”) for Acthar. In other words, neither Mallinckrodt nor

  UBC know how Acthar works, even to treat the disease states for which it has been approved.

            355.   In view of this lack of understanding of the MOA for Acthar, the FDA has


                                                    31
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 89 of 174 PageID: 1942



  mandated the following lines be included on the Acthar label:

         12. CLINICAL PHARMACOLOGY
                 12.1 Mechanism of Action
                     The mechanism of action of H.P. Acthar Gel in the treatment of
                     infantile spasms is unknown.

         356.    In 2010, in response to Mallinckrodt’s request for approval of the IS indication for

  Acthar, the FDA expressly found that “the exact mechanism of action for specific indications,

  such as the treatment of infantile spasms, is not known.” DDMAC Memo at 1 (emphasis added).

  The FDA made such finding in part due to the fact that the original FDA approval in 1952 was

  based upon limited clinical evaluation of patients, not any current FDA-approved clinical study

  standards.

         357.    Despite these unambiguous findings by the FDA, both Mallinckrodt and UBC

  misrepresent and deceive providers, patients and TPPs into prescribing, taking and paying for

  Acthar, respectively, for unapproved uses and doses. Mallinckrodt has repeatedly and

  consistently misrepresented to the public the “value” of Acthar for specific indications, including

  the rheumatoid disorder for which the Local 322 beneficiary was prescribed Acthar. UBC

  coordinates the Acthar prescription from inception to payment, answering all questions posed by

  providers, patients and TPPs, including questions about the MOA for Acthar and whether it

  works for the prescribed indication.

         358.    Internally, Mallinckrodt concedes that, even for IS, the “[e]xact mechanisms of

  action of ACTH in the treatment of infantile spasms are not fully understood.”

         359.    Publically, however, Mallinckrodt has falsely and misleadingly promoted the sale

  of Acthar for the long-term treatment of MS, NS, SLE and RA, despite its limited approval for

  only acute exacerbations of disease.



                                                  32
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 90 of 174 PageID: 1943




         360.      Indeed, it has been part of Mallinckrodt’s long-term business strategy since 2007

  to promote the administration of Acthar as a maintenance medication for all indications where it

  is approved only for the treatment of acute episodes or exacerbations of disease.

         361.      Prior to the launch of the new strategy in 2007, Mallinckrodt’s top executives, at

  best, had a “rudimentary understanding” of the Acthar MOA. Nevertheless, Mallinckrodt’s top

  executives have routinely misrepresented the value of Acthar for the treatment of specific

  unapproved indications, despite the FDA’s express finding that the MOA is not known.

         362.      For instance, Mallinckrodt’s former COO Steve Carrt has admitted under oath

  before the FTC that “in 2006, we had only a very rudimentary understanding of either Acthar or

  synthetic ACTH, understanding both products evolved considerably between 2006 and the

  present time.”

         363.      Since that time, Mallinckrodt’s knowledge of the MOA for Acthar has remained

  “rudimentary” as to all the disease states for which Mallinckrodt markets and sells Acthar,

  including and especially those for which there has been no FDA approval.

         364.      This lack of understanding has not impacted Mallinckrodt’s training of UBC’s

  RS’s who alone interface with the providers, patients and payors, passing on Mallinckrodt’s

  misleading and deceptive messages about Acthar’s purported uses and benefits.

         365.      In August 2011, when asked directly by investors about the Acthar MOA,

  Questcor CEO Don Bailey claimed publicly that while “Acthar is an extraction of porcine

  pituitaries”, “it’s an undisclosed composition, so that’s a trade secret.” In other words, he misled

  the public that the company would not disclose the “undisclosed composition” of Acthar, when

  in actuality it was unknown. Bailey further claimed falsely that it is a barrier to entry for



                                                    33
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 91 of 174 PageID: 1944



  competitors to enter the market for ACTH drugs because “there are probably multiple active

  ingredients” in Acthar, and “there are multiple peptides within Acthar, and they’re undisclosed.”

  (emphasis supplied).

         366.    Claiming that the MOA for Acthar is “undisclosed” blatantly misrepresents that it

  is somehow known by Mallinckrodt, but is not being disclosed by the company because it is

  supposedly a “trade secret”. It can only be a trade secret if it is known.

         367.    During that same investor conference call, CEO Bailey was questioned about the

  MOA for Acthar, and stated “there is actually a fair amount of confusion about the mechanism of

  action here.” He then passed the question to Christine Clemson, Mallinckrodt MSL. Clemson

  falsely claimed, “[w]e now know [about Acthar’s] effects in, say, MS are really relevant to its

  direct effect on the immune system. …So that’s really the primary, direct effect of Acthar that I

  discuss in an MS’s office. This is new information….” Id. (emphasis supplied).

         368.    As discussed below, in the case of the beneficiaries of Plumbers Local 322,

  Mallinckrodt’s and UBC’s direct misrepresentations about the purported MOA of Acthar in the

  treatment of MS exacerbations, through their MSLs/sales representatives and RSs, respectively,

  led to those beneficiaries receiving unapproved, off label, 5-day dosing of Acthar, for which

  Plumbers Local 322 was forced to pay inflated Acthar prices.

         369.    Both Mallinckrodt and UBC have encouraged KOLs to speak to patients and

  TPPs about the MOA of Acthar in order to get them to agree to prescriptions of Acthar for

  unapproved uses and doses.

         370.    For instance, in the case of Dr. Mandel, when one of his patients was denied

  coverage for Acthar on February 27, 2014, he faxed UBC a letter to be sued with the “Clinical

  Appeals Department” of Express Scripts. In the letter, Dr. Mandel falsely and misleading



                                                   34
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 92 of 174 PageID: 1945



  requested coverage for RA – not an RA exacerbation. He claimed “medical necessity” and

  stated “H.P. Acthar Gel is FDA approved therapy for Rheumatoid Arthritis”. He then stated

  “Acthar has a very unique mechanism of action”, and proceeded to try to explain what the FDA

  has mandated on the Acthar label is “unknown.” This letter was used by UBC and Mallinckrodt

  to get coverage for the patient for RA, an unapproved use.

         371.    Since the time of the adoption of the new strategy in 2007, Mallinckrodt has been

  spending money in research to try to discover and understand the MOA of Acthar, all the while

  promoting the drug as safe and effective for the treatment of diseases for which it is has not been

  approved and for which its efficacy remains unknown, especially at the doses Defendants

  promote.

         372.    Despite its longstanding “rudimentary understanding” of the Acthar MOA,

  Mallinckrodt and UBC have continued to aggressively promote Acthar as both safe and

  effective, and valuable, for the treatment of a host of diseases, including as long-term,

  maintenance medication for MS, NS, SLE and RA.

         373.    Due to their aggressive marketing, Mallinckrodt sales representatives and MSLs,

  and UBC “Reimbursement Specialists” or “RSs”, are questioned most often by doctors about the

  efficacy of Acthar and its MOA. Mallinckrodt sales representatives and MSLs, and UBC’s RSs,

  are trained to misrepresent the truth about Acthar’s MOA and its limited efficacy, and to deceive

  providers, patients and TPPs about the limited benefits of Acthar.

         374.    Because it operates Mallinckrodt’s HUB for the ASAP program, these same

  questions are most often posed to UBC. These people are known as “Reimbursement

  Specialists” or “RSs”, and they are assigned to each patient at the time of the Acthar Start Form

  submission or initial call to UBC. The RS then follows the patient’s case until delivery of Acthar



                                                   35
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 93 of 174 PageID: 1946



  and payment by the TPP.

         375.    The UBC RS directly communicates the false and misleading messages of

  Mallinckrodt about Acthar, its uses and doses, including off label uses and doses, its supposed

  benefits in relation to other treatments, and its price and value for the price charged. They do

  this because they are directly trained by Mallinckrodt MSLs and other employees sent by

  Mallinckrodt to train all new RSs, and to update the training of existing RSs. UBC RSs are not

  clinical pharmacists; they have no medical degrees. They are specialists in prescription drug

  reimbursement. In other words, they specialize in finding ways to get high priced drugs like

  Acthar paid for by TPPs like Local 322.

         376.    Neither Mallinckrodt’s nor UBC’s marketing and promotion of Acthar described

  in this Complaint has been submitted to, reviewed by, or approved by the FDA, as required.

         377.    In light of that, as discussed below, the DOJ has chosen to intervene in the lawsuit

  brought by Qui Tam Relators Strunck, Pratta and Clark to advance the claims of these former

  Mallinckrodt employees challenging such marketing and sales scheme. See generally, Strunck &

  Pratta Complaint and U.S. Complaint filed in federal court.

       Mallinckrodt Funds “Patient Assistance Programs” Run by UBC to Fund Patients
                     Copays to Circumvent Patient Complaints and TPP
                      Advance Awareness about Acthar’s High Prices.

         378.    In the U.S. Complaint in Intervention, the government includes detailed

  allegations about Mallinckrodt’s use and employment of free Acthar and copay assistance

  through a “scheme [that] allowed the Company to continually raise Acthar’s price yet market it

  as ‘free’ to patients and doctors, shifting the drug’s ever-increasing cost to Medicare.” Id. at ¶ 2.

         379.    So too, such Marketing Scheme allowed Mallinckrodt, with UBC’s direct

  assistance and intervention in running the Mallinckrodt “Patient Assistance Program” or “PAP”,



                                                   36
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 94 of 174 PageID: 1947



  to shift the high costs of Acthar to private payors, like Local 322 and the Class of TPPs and their

  beneficiaries.

         380.      As the government alleges, “Mallinckrodt [and UBC] knew that the cost of

  Acthar would make it difficult to sell because there were cheaper, effective competitor drugs

  available to treat certain of its approved uses, namely acute exacerbations of multiple sclerosis,

  lupus and rheumatoid arthritis. Mallinckrodt [and UBC] intended to overcome this difficulty and

  did so by making the drug ‘free’ to patients by subsidizing their Medicare copayments. By doing

  so, Mallinckrodt [and UBC] could maintain the high price of Acthar to maximize [their] own

  sales revenues, but minimize the risk that the drug’s high price would impede doctors and

  patients from using it.” Id. at ¶ 4 (brackets added).

         381.      “Mallinckrodt knew that paying copay subsidies to Medicare [and private]

  patients was illegal. To achieve the same end indirectly, Mallinckrodt paid copay subsidies

  through a foundation that Mallinckrodt used as a conduit to do so. At the foundation, call the

  Chronic Disease Fund (now d/b/a Good Days)(collectively “CDF”), Mallinckrodt designed the

  supposed ‘patient assistance’ funds that paid copays for Acthar only and then funded them

  through ‘donations’ knowing that its money would be used on Acthar copays to the exclusion of

  other drugs. Mallinckrodt then sent Medicare [and private payor] patients to CDF in order to

  receive virtually guaranteed, Mallinckrodt-funded subsidies. The Company also obtained and

  used data about the number of patients at CDF, the subsidies paid to them, and the amount of

  money Mallinckrodt needed to pay to keep covering Acthar copays. Mallinckrodt financed the

  funds accordingly.” Id. at ¶ 5 (brackets added).

         382.      “Mallinckrodt sent patients to CDF via the Company’s ‘reimbursement hub’

  [UBC] for Acthar, called the Acthar Support and Access Program (“ASAP”). Mallinckrodt



                                                     37
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 95 of 174 PageID: 1948



  controlled ASAP, which included a call-center that received referrals for Acthar from physician

  offices and patients. Mallinckrodt’s sales force took steps to ensure that any Acthar prescriptions

  were routed through ASAP so the Company could track them. After a referral came in to ASAP,

  as discussed in more detail [herein], ASAP [via UBC] provided patients with an ‘automatic

  offering’ of copay assistance via CDF.” Id. at ¶ 100 (brackets added).

         383.     Mallinckrodt set up a specific fund with CDF titled the “MS Acute Exacerbation

  Fund” for which Acthar was the only listed treatment, in order to ensure that all monies

  “donated” by Mallinckrodt were earmarked exclusively for patients receiving Acthar. Then, all

  the provider, working with UBC, need to do was to list the patient’s indication as an “MS

  Exacerbation” in order to send the patient to CDF for copay assistance with their Acthar copay.

  The MS Acute Exacerbation Fund had at least twice the available benefit per patient than any

  other program offered by CDF – at least $8,000. That was likely to ensure that any copay up to

  20% would be covered.

         384.     As the government alleges, “Mallinckrodt, via ASAP [and the UBC HUB],

  referred Acthar patients to the fund regardless of whether they were using the drug for an acute

  exacerbation or on a long-term basis. Internally, Mallinckrodt referred to this longer-term use of

  Acthar in MS patients as ‘pulse maintenance’ or ‘pulse’ therapy.” Id. at ¶102 (brackets added).

     THE QUI TAM WHISTLEBLOWER COMPLAINT AGAINST MALLINCKRODT

         385.     On April 30, 2019, CNN reported that the United States Department of Justice

  (“DOJ”) had intervened in a false claims act action brought by two former employees of

  Mallinckrodt.

         386.     The intervention actually took place the month before, on March 6, 2019, but the

  case was sealed at the time. See Plaintiff Under Seal v. Defendant Under Seal, Civil Action No.



                                                  38
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 96 of 174 PageID: 1949



  12-CV-0175-BMS, E.D.Pa., at Dkt. No. 55. The government’s decision to intervene, a relatively

  rare occurrence, was done after the government conducted its own extensive investigation of the

  claims by the former employees and concluded that the allegations are credible.

         387.    The case, now known as U.S. ex. Rel. Charles Strunck and Lisa Pratta, was filed

  in 2012 by Charles Strunck, New York-based former Multiple Sclerosis (“MS”) Sales Specialist

  for Questcor, and Lisa Pratta, a New Jersey-based Acthar neurology specialist for both Questcor

  and Mallinckrodt (collectively, the “Relators”). Strunck worked from September 2010 through

  August 2011, while Pratta worked from September 2010 through June 2017, when it is believed

  and therefore averred she was terminated by Mallinckrodt once it successfully move the Court in

  Philadelphia to reveal her identity.

         388.    A second case was filed by a third former Mallinckrodt employee, Scott Clark,

  alleging that “Mallinckrodt designed supposed ‘patient assistance’ funds that paid copays for

  Acthar only and then funded them through ‘donations’, knowing its money would be used on

  Acthar copays to the exclusion of other drugs.” See U.S. Complaint, Dkt No. 2:13-cv-01776-

  BMS (E.D.Pa.) (BMS) at Document No. 57 at ¶ 5. These programs were run by and through

  Cigna/Express Scripts UBC “hub”.

         389.    As reported by CNN, and as averred in their Qui Tam Complaint, the Relators

  allege that Mallinckrodt has engaged in a long-standing scheme to bribe doctors to prescribe

  Acthar at the exorbitant, inflated prices detailed herein. They claim there was a “culture” at

  Mallinckrodt designed to sell Acthar at all costs, from lying to the FDA to offering bribes to

  doctors.

         390.    Importantly, Mallinckrodt has not denied the allegations. Instead, Mallinckrodt

  claims the conduct alleged is a “legacy matter” involving Questcor and its conduct prior to



                                                  39
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 97 of 174 PageID: 1950



  Mallinckrodt’s acquisition.

         391.    However, the facts concerning Relator Pratta demonstrate the unlawful conduct

  continued after Questcor merged with Mallinckrodt in 2014. Pratta has alleged in her complaint

  that the conduct continued. And it continued up through at least June of 2017, when Pratta is

  believed to have been fired as a result of her identity being revealed in the Qui Tam case.

         392.    In a conference call with investors held May 7, 2019, CEO Mark Trudeau

  publicly stated that the company has reserved for the settlement of the Relators’ case and is

  actively pursuing settlement which he stated is “likely to resolve sooner than later”.

         393.    The conduct alleged by Relators involved kickbacks to doctors in the form of free

  Acthar, as well as active concealment by Mallinckrodt of the conduct for years.

         394.    For this reason, Local 322 did not know and could not have known about such

  unlawful conduct until the earliest date of April 30, 2019. As a result, Plaintiff’s claims stated

  herein premised upon the unlawful conduct revealed by the Relators’ case are timely.

         395.    Plaintiff had no way of knowing that Mallinckrodt was paying doctors thousands

  of dollars to prescribe Acthar to their patients.

         396.    The kickback scheme involved the promotion of Acthar to treat disease states for

  which Acthar was not the “gold standard”, as in the case of IS, and for treatments that were not

  covered by the Acthar label.

         397.    For instance, Acthar is approved to treat acute exacerbations of disease. But the

  scheme uncovered by Relators involved widespread promotion of Acthar for the long-term

  treatment of disease as a maintenance medication.

         398.    Further, the scheme uncovered that Mallinckrodt sales representatives and MSLs

  were trained to promote unapproved doses of Acthar. For instance, in the treatment of MS



                                                      40
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 98 of 174 PageID: 1951



  exacerbations, Acthar is not approved by the FDA for 5-day dosing.

          399.   The conduct revealed by the Relators goes to the manner in which Mallinckrodt

  was able to convince doctors to prescribe the high-priced Acthar, after the Defendant’ conspired

  and agreed to raise the prices and maintain the prices at artificial levels, and to promote the sale

  of Acthar to such high prices through highly paid KOLs. The conduct involved systematically

  promoting and marketing Acthar for unapproved, off-label uses and doses.

          400.   The scheme involved compensating sales representatives thousands of dollars to

  promote the sale of Acthar for unapproved uses and doses, to benefit Mallinckrodt and the sales

  reps. Sales representatives have been paid tens of thousands of dollars for such promotional

  efforts. As detailed in the Relators’ Qui Tam Complaint, one sales representative was paid a

  $124,000 bonus in the second quarter of 2011, including $75,000 for just one month. Others

  received bonuses of $110,000 and $80,000 in the same period.

          401.   The compensation of sales reps was directly tied to sales growth, a growth that

  was possible by expanding the approved uses for Acthar which had a narrow, limited market of

  patients.

          402.   Mallinckrodt employed a team of MSLs, like Sagar Shah, who were directed by

  Nikki Mutschler to join with sales specialists, like Strunck and Pratta to promote the sale of

  Acthar for unapproved uses. The Relators have identified the sales representatives who detailed

  the doctors of patients covered by TPPS in this Class.

          403.   To hide the fact that the promotional effort was for unapproved, off-label uses,

  Mallinckrodt referred to such uses as “new indications.”

          404.   The sales of Acthar for these “new indications” became a primary focus for

  Mallinckrodt, as it strived to grow its revenue to the more than $1 billion in sales it achieves each



                                                   41
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 99 of 174 PageID: 1952



  year for Acthar alone.

         405.    Mallinckrodt achieved such exponential growth, despite the price increases

  detailed herein, by providing valuable remunerations to doctors to induce and encourage them to

  prescribe Acthar for unapproved uses and doses.

         406.    As the Relators’ Qui Tam Complaint reveals, and as Local 322 alleges herein,

  Mallinckrodt engaged in such conduct in violation of the New Jersey Consumer Fraud laws by

  providing secret kickbacks to doctors throughout the country, including New Jersey, to get them

  to prescribe Acthar at exorbitant prices, which Local 322 has been forced to pay. That is why

  Plaintiff seeks declaratory and injunctive relief against Mallinckrodt to end such practices.

         DEFENDANT LISA PRATTA, ACTHAR SPECIALIST IN SOUTH JERSEY,
         ENGAGES IN THE SAME UNLAWFUL CONDUCT AS THE CORPORATE
         DEFENDANTS, FOR FIVE YEARS PAST THE TIME SHE SUED
         MALLINCKRODT AS A SUPPOSED “WHISTLEBLOWER”

         407.    Lisa Pratta was an Acthar neurology specialist with Questcor and thereafter

  Mallinckrodt from September 2010 until June 2017.

         408.    In her Complaint, filed in 2012 while she was still employed by Questcor, Pratta

  charged her employer with all the following unlawful conduct:

             a. Mallinckrodt engaged in a longstanding marketing scheme to promote the use of

                 Acthar for unapproved uses at unproven (and potentially unsafe) doses, especially

                 in the treatment of MS;

             b. Mallinckrodt’s MSLs were employed to provide kickback to doctors throughout

                 New Jersey and elsewhere (dubbed “Key Opinion Leaders” or “KOLs”) to get

                 them to prescribe Acthar for unapproved uses and doses, and to get other doctors

                 in New Jersey to do the same during company-sponsored dinners and outings

                 organized by sales representatives, like Pratta;

                                                  42
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 100 of 174 PageID: 1953



              c. Mallinckrodt engaged in a scheme to provide kickbacks through the use of patient

                  assistance programs (“PAPs”), which were fully funded by Mallinckrodt as a

                  means of ensuring that patients did not have to pay anything for Acthar in order

                  that the government and third party payors, like Local 322, were forced to pay the

                  vast majority of the inflated cost of the drug

          409.    Unlike her co-whistleblowers, Strunck and Clark – who chose to leave Questcor

   upon discovery its unlawful conduct and suing their former employer – Pratta chose to stay,

   despite her allegations of unlawful conduct. She stayed for an additional five (5) years, during

   which time she engaged in the very same unlawful conduct she was actively complaining about

   in Pennsylvania Federal Court, albeit as a “Jane Doe” plaintiff in an under seal complaint.

          410.    Questcor, then Mallinckrodt, divided the country into “regions”, named the

   Central, Great Lakes, Midwest, New England, North Central, Big South, Mountain, Northwest,

   Southeast, Southwest, West, Atlantic and Northeast regions. New Jersey fell in the Northeast

   region, consisting of the following sales territories: Brooklyn, NY, Downstate NY, Long Island,

   Manhattan, North New Jersey and South New Jersey. Pratta was in charge of the South New

   Jersey territory in the Northeast region for the sales of Acthar to neurologists. Her counterpart in

   the North New Jersey territory, in 2012, when she sued, was Christine Traficant. Their region

   manager was named Ken Miller.

          411.    During her sales practices, with knowledge of her employers’ illegal practices,

   Pratta utilized the Acthar referral form which was the document that initiated the sales of Acthar.

   The referral form then generated the Acthar Start Form which is referenced herein.

          412.    Pratta hosted dinners with KOLs about the unlawful promotion of Acthar for the

   treatment of MS at the unapproved, 5-day “pulse therapy” after she sued Questcor and up to the



                                                   43
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 101 of 174 PageID: 1954



   time she was terminated by Mallinckrodt.

          413.    For example, Pratta routinely met with Acthar KOL Dr. Tommasina Papa-Rugino

   (“Papa-Rugino”) of Manahawkin New Jersey about the unlawful promotion of Acthar for off-

   label, 5-day dosing. On Friday, February 15, 2013, Pratta hosted a dinner with Dr. Papa-Rugino

   at the restaurant called Villa Amalfi in Toms River, New Jersey. In attendance were New Jersey

   doctors, Dr. Stefali Grandlis, Dr. Paul Kostoulokes of Neptune New Jersey and Dr. Robert

   Terranova also of Manahawkin New Jersey. The topic of the meeting was “MS Relapses and the

   MCR System”. It is believed and therefore averred that Pratta and Dr. Papa-Rugino promoted

   the use of Acthar for the unapproved 5-day dosing regimen during this dinner, in an effort to get

   these doctors to purchase Acthar from Defendants at the inflated prices, so that Pratta would get

   credit for the increased sales.

          414.    On Friday, March 15, 2013, Pratta hosted another dinner with Dr. Papa-Rugino at

   The Nizams in Egg Harbor Township, New Jersey. In attendance were New Jersey neurologists

   Dr. Syed Jaffery, Dr. Kanir Jaffery, and Dr. Robert J. Terrananm. The topic of the meeting again

   was “MS Relapses and the MCR System”. It is believed and therefore averred that Pratta and

   Dr. Papa-Rugino promoted the use of Acthar for the unapproved 5-day dosing regimen during

   this dinner, in an effort to get these doctors to purchase Acthar from Defendants at the inflated

   prices, so that Pratt would get credit for the increased sales.

          415.    Pratta succeeded, and was handsomely rewarded by Mallinckrodt and Questcor.

   For instance, in 2012, Pratta was the highest paid sales neurology representative in New Jersey.

   In early 2012, her sales goal set by Questcor was 10 units of Acthar. She sold 9, and reached a

   90% sales target, achieving a bonus payout of $4,250 in February 2012 alone. In contrast

   Christine Traficant was given a sale goal of 15, but sold only 4 units, achieving a bonus of only



                                                     44
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 102 of 174 PageID: 1955



   $500.

           416.   It is no wonder Pratta chose to stay at Questcor, then Mallinckrodt. She was

   profiting from the very unlawful schemes that she complained about in her qui tam action against

   her current employer.

           417.   She even referred Acthar patients to Cigna/Express Scripts’ UBC hub for patient

   co-pay assistance, as part of the scheme alleged by Relator Clark (but about which Pratta

   curiously says nothing in her separate qui tam complaint). For instance, on January 30, 2012,

   Pratta referred an as yet unidentified New Jersey-based MS patient of Dr. Papa-Rugino to UBC

   for referral to the Chronic Disease Fund for co-pay assistance to ensure that the TPP paid. That

   patient’s Acthar prescription was processed and approved by Cigna/Express Scripts’ Curascript,

   who shipped the free drug on February 9, 2012.

           418.   Just two years later, in 2014, Questcor began removing people from the speaker

   list based on the frequency of referrals made by the physician so that they can create "space."

   Pratta's South New Jersey Region Manager at the time, John Stabile, looked at how many

   referrals the speakers have written in the year and also how many times the doctor was used for

   Health Care Provider and Patient programs. As Pratt admits in her own complaint, Stabile asked

   Pratta directly if he could make Dr. Papa-Rugino inactive, because “'she has not put in many

   referrals this year” and not been used that much. Strunck & Pratta Complaint at ¶ 158.

                                  CLASS ACTION ALLEGATIONS

           419.   Local 322 brings this action pursuant to Rules 23(a), (b)(2) and (b)(3) of the

   Federal Rules of Civil Procedure, on behalf of itself and other similarly-situated persons and

   entities, and their beneficiaries, New Jersey Class of others similarly-situated in New Jersey in

   consisting of the following:



                                                   45
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 103 of 174 PageID: 1956



              All third-party payors and their beneficiaries (1) who are current
              citizens and residents of the State of New Jersey, and (2) who, for
              purposes other than resale, purchased or paid for Acthar from August
              27, 2007 through the present. For purposes of the Class definition,
              individuals “purchase” Acthar if they paid all or part of the purchase
              price based on the AWP for Acthar.

          420.    Excluded from the above Class are: (a) Defendants and any entity in which and

   Defendant has a controlling interest, and their legal representatives, officers, directors, assignees

   and successors, (b) any co-conspirators with Defendants, and (c) any government payor,

   including Medicare, Medicaid and/or Tricare. Also excluded are any TPPs and/or their

   beneficiaries who are not current New Jersey citizens and residents, and beneficiaries who did

   not purchase, reimburse or pay for Acthar in New Jersey. All such non-New Jersey residents and

   non-New Jersey transactions for Acthar are expressly excluded from the Class and the Class

   claims in this case.

                                                Numerosity

          421.    The proposed Class consists of thousands of private payors and their beneficiaries

   in the proposed Class located throughout New Jersey, based on the fact that Defendants have

   sold thousands of vials of Acthar in the state during the relevant time period of August 2007

   through the present. Thus, the Class is so numerous that joinder of all of its members is

   impractical.

          422.    Despite the size of the Class, its members are easily identifiable and ascertainable,

   as each patient has been required by Mallinckrodt since 2007 to fill out an Acthar Start Form as

   part of the ASAP. The Cigna/Express Scripts Defendants have a database of names and

   addresses of each member of the putative class, along with the amount of Acthar they purchased

   and what they paid. Defendant Pratta knows the same information for all the doctors in her

   southern New Jersey territory she detailed during the period of her employment up through 2017.

                                                    46
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 104 of 174 PageID: 1957



   As a result, the records needed to identify the members of the Class, and the payments made by

   TPPs and their beneficiaries in the Class, are in the hands of the Defendants and/or its agents.

                                                  Typicality

            423.   Local 322’s claims are typical of the claims of the Class, in that the representative

   Plaintiff is an entity who, like other Class Members, paid for Acthar at the inflated prices due to

   the unlawful conduct of Defendants. Local 322, like all similarly-situated Class members, has

   been damaged and has sustained economic injuries in the form of overcharges by the misconduct

   of Defendants, because it paid higher prices than it would have paid absent Defendants’

   improper actions described herein.

                                        Adequacy of Representation

            424.   Local 322 can and will fairly and adequately represent and protect the interests of

   the Class. Plaintiff has no interest that conflicts with or is antagonistic to the interests of the

   Class.

            425.   Local 322 is represented by counsel who are experienced and competent in the

   prosecution of complex actions, including consumer fraud class actions.

            426.   Plaintiff and its counsel are committed to the vigorous prosecution of this action

   on behalf of the Class and have the financial resources to do so.

                                                Commonality

            427.   The factual and legal bases for Defendants’ misconduct are common to Class

   members and represent a common thread of consumer fraud resulting in injury to Plaintiff and

   the Class. Common questions of law and fact in this case include, but are not limited to, the

   following:

                   a. whether Defendants engaged in the unlawful marketing and sales scheme
                      alleged;

                                                      47
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 105 of 174 PageID: 1958




               b. whether Defendants engaged physicians as “spoke-doctors” in the scheme
                  involving KOLs alleged;

               c. whether Defendants artificially inflated the prices of Acthar;

               d. whether Plaintiff and the Class have been overcharged and thus damaged by
                  paying artificially inflated prices for Acthar as a result of Defendants’
                  unlawful conduct;

               e. whether Defendants marketed and sold Acthar to beneficiaries of Plaintiff and
                  the Class promoting a mode of action that remains unknown, and uses and
                  doses that remain unapproved by the FDA;

               f. whether Defendants engaged in the alleged conduct involving PAPs and the
                  payment of patients copays in order to charge Plaintiff and the Class of TPPs
                  the balance of the Acthar charge;

               g. whether Defendants engaged in conduct in violation of New Jersey RICO;

               h. whether Defendants engaged in conduct in violation of New Jersey antitrust
                  laws;

               i. whether Defendants engaged in conduct in violation of the New Jersey
                  consumer Fraud Act;

               j. whether Defendants have been unjustly enriched by their unlawful conduct;

               k. whether Defendants negligently misrepresented Acthar to Plaintiff and the
                  Class;

               l. whether Defendants engaged in a conspiracy and/or aided and abetted others
                  in deceiving Plaintiff and the Class about Acthar and Acthar pricing, and
                  concealing the truth about its unlawful conduct;

               m. whether Plaintiff and members of the Class are entitled to declaratory and
                  injunctive relief as to Defendants’ conduct;

               n. whether Plaintiff and members of the Class are entitled to compensatory
                  damages, and, if so, the nature of such damages;

               o. whether Defendants are liable to Plaintiff and the Class for statutory damages
                  for conduct actionable under the antitrust, RICO and consumer fraud laws of
                  New Jersey, including treble damages;;

               p. the proper measure of damages; and

                                               48
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 106 of 174 PageID: 1959




                  q. whether Plaintiff and members of the Class are entitled to an award of
                     punitive damages, reasonable attorneys’ fees, prejudgment interest,
                     post-judgment interest, costs of suit, and other appropriate relief under the
                     circumstances of this case.

                                              Predominance

           428.   These common questions of law and fact predominate over questions, if any, that

   may affect only individual members because Defendants have acted and refused to act on

   grounds generally applicable to the entire Class. Such generally applicable conduct is inherent in

   Defendants’ unfair and deceptive conduct alleged herein.

                                                Superiority

           429.   A class action is superior to any other available method for the fair and efficient

   adjudication of this controversy in that, among other things, such treatment will permit a large

   number of similarly-situated persons and entities to prosecute their common claims in a single

   forum simultaneously, efficiently, and without the unnecessary duplication of effort and expense

   that numerous individual actions would engender.

           430.   The prosecution of separate actions by individual members of the Plaintiff Class

   would create a risk of inconsistent or varying adjudications with respect to individual members

   of the Class. These adjudications would establish incompatible standards of conduct for

   Defendants which would, as a practical matter, be disparities of the claims of the other members

   not parties to the adjudications or substantially impair or impede their ability to protect their

   interests.

           431.   Defendants have acted or refused to act on grounds generally applicable to all

   members of the Class, thereby making appropriate final injunctive relief or corresponding

   declaratory relief with respect to the Class as a whole.



                                                     49
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 107 of 174 PageID: 1960



          432.    Accordingly, class certification is appropriate under Rule 23(b)(1)(A),

   23(b)(1)(B), 23(b)(2) and 23(b)(3).

         FORMATION OF THE UNLAWFUL ACTHAR MARKETING ENTERPRISE

          433.    Beginning in 2007 and continuing to the present, each Defendant implemented a

   marketing and promotion campaign by combining its own respective significant personnel and

   financial resources with peer-influencing physicians (known as KOLs) through which

   Mallinckrodt (i) falsely and deceptively oversold the mode of action, safety, efficacy, uses and

   doses of Acthar, (ii) failed to adequately warn of, and affirmatively misled the medical

   community regarding the mode of action, risks, benefits and value of Acthar, and (iii) unlawfully

   promoted Acthar for usage in populations for which it had not received FDA approval and for

   which the safety and efficacy had not been established through adequate clinical evidence. This

   association-in-fact created by Mallinckrodt is denominated in this Complaint as the “Acthar

   Marketing Enterprise. Mallinckrodt’s associated participants – Cigna/Express Scripts [and their

   subsidiaries] and Ms. Pratta -- established the Acthar Marketing Enterprise to accomplish the

   common goal of causing increased prescribing activity of Acthar for off-label uses and doses for

   which Acthar was not proven to be safe, effective or useful. The scheme was accomplished

   through fraudulent, or false and deceptive, claims of efficacy and safety, medical usefulness, and

   for unlawful, off-label purposes.

          434.    First, to execute its Acthar Marketing Enterprise successfully, Mallinckrodt had to

   create a parallel marketing structure that appeared independent from the ordinary promotion

   forces – it did so both to avoid federal regulations concerning off-label promotion and to create

   the façade of independence behind the misleading message of safety, efficacy and non-indicated

   usage they each wished to promote. Mallinckrodt targeted primarily speaking events, seminars,



                                                   50
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 108 of 174 PageID: 1961



   continuing medical education (“CME”) events as well as other physician gatherings.

   Mallinckrodt, along with Cigna/Express Scripts and sales representatives like Pratta, worked

   with and paid leading KOLs to create content for such speaking events that misrepresented the

   safety, efficacy, and usefulness of Acthar for off-label uses, and paid these KOLs to deliver the

   disguised promotional messages to unsuspecting physician attendees.

          435.    The goal of the Acthar Marketing Enterprise was intentionally complementary

   and mutually reinforcing. Defendants’ Acthar Marketing Enterprise succeeded in distorting and

   polluting the medical discourse and medical literature surrounding Acthar to such a degree that

   physicians and patients were rendered incapable of making objective and informed decisions

   concerning the appropriateness of Acthar for off-label and label-expanding usage.

          FORMATION OF THE ILLEGAL ACTHAR MARKETING ENTERPRISE

          436.    Defendants’ Acthar Marketing Enterprise centered on hosting numerous events

   where KOL doctors solicited and/or approved by Defendants would falsely oversell the mode of

   action, efficacy and safety of Acthar, and would provide favorable information on the off-label

   use of Acthar, often under conditions where physicians would be compensated for attending the

   presentation. Defendants funded, and continue to fund, scores of such events between

   approximately 2007 to present.

          437.    The Acthar Marketing Enterprise employed improper and unlawful sales and

   marketing practices, including: (a) deliberately misrepresenting the mode of action of Acthar for

   the treatment of all diseases; (b) deliberately misrepresenting the safety and medical efficacy of

   Acthar for a variety of off-label uses; including 5-day dosing for MS exacerbations; (c)

   knowingly misrepresenting the existence and findings of scientific data, studies, reports and

   clinical trials concerning the safety and medical efficacy of Acthar for both approved indications



                                                   51
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 109 of 174 PageID: 1962



   and for a variety of off-label uses and doses; (d) deliberately concealing negative findings or the

   absence of positive findings relating to the off-label uses of Acthar; (e) wrongfully and illegally

   compensating physicians for causing the prescribing of Acthar; (f) knowingly publishing articles,

   studies and reports misrepresenting the scientific credibility of data and touting the medical

   efficacy of Acthar for both on-label and off-label uses, and then disseminating copies of such

   studies by the thousands to the medical community as part of their marketing; (g) intentionally

   misrepresenting and concealing Mallinckrodt’s role and participation in the creation and

   sponsorship of a variety of events, articles and publications used to sell Acthar to off-label

   markets; and (h) intentionally misrepresenting and concealing the financial ties between

   Mallinckrodt and other participants in the Acthar Marketing Enterprise.

          438.     Defendants’ scheme reaped significant financial gain for all its participants. From

   2007 to present, Mallinckrodt’s revenues from the sale of Acthar soared into the millions and

   billions of dollars. These revenues were shared with Cigna/Express Scripts through

   Mallinckrodt’s various contractual agreements with Cigna/Express Scripts, Accredo, CuraScript

   and UBC/Healthbridge. Eventually, as a result of Defendants’ Acthar Marketing Enterprise

   efforts, and unbeknownst to the Plaintiff and Class Member TPPs, the vast majority of Acthar

   prescriptions were for off-label uses. Sales of each drug have grown at a significant rate each

   year. Currently, Acthar represents over $1 billion in revenue to Mallinckrodt, and its co-

   conspirators.

          439.     All of the participants in the Acthar Marketing Enterprise associated with each

   other with the common purpose of aiding them in marketing Acthar for off-label uses and to

   achieve “market expansion” of these uses. Each of the participants received substantial revenue

   or other consideration from Mallinckrodt for their efforts in the scheme to promote Acthar for



                                                    52
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 110 of 174 PageID: 1963



   unapproved uses and doses. The more successful these marketing events were, the more events

   were would be in the future and the more fees and revenues each of the participants would

   receive for participating in the events. For these reasons, all of the participants knowingly and

   willingly agreed to assist Mallinckrodt in their unlawful promotion of Acthar, notwithstanding

   the fact that such a promotional campaign required the systematic repetition of false and

   misleading statements to, and the commercial bribery (through kickbacks) of hundreds of

   physicians throughout New Jersey and the United States, and that the promotion of Acthar for

   off-label indications by Defendants was illegal.

          440.     Defendants each exercised control over and participated in the Acthar Marketing

   Enterprise. Mallinckrodt compensated the other participants for their efforts, and controlled the

   money flow to the participating physicians. Mallinckrodt closely monitored all activities and

   events to ensure the expected representations and marketing messages related to the off-label

   uses of Acthar were made to physicians attending the events. Following such events, each

   Mallinckrodt tracked attending physicians’ prescribing habits to ensure that the messaging was

   successful in causing prescribing activity for Acthar.

          441.     Cigna/Express Scripts did the same, directly and by and through its subsidiary

   entities, monitoring the activity of UBC employees who directly communicated with TPPs and

   patients about Acthar, and who prepared and disseminated periodic reports of such activities to

   Cigna/Express and Mallinckrodt. Pratta also prepared periodic reports of her activities in

   advancement of the objectives of the Acthar Marketing Enterprise to her superiors in

   Mallinckrodt.

                       Role of Physicians in the Acthar Marketing Enterprise.

          442.     One of the principal strategies pursued by Defendants in their Acthar Marketing



                                                      53
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 111 of 174 PageID: 1964



   Enterprise was to target key physicians to serve as “thought leaders”, or KOLs. These doctors

   promoted Acthar to their peers through peer selling programs by (i) touting Acthar’s supposed

   off-label uses; (ii) claiming that Acthar was being widely u sed by other physicians for off-label

   uses; and (iii) claiming that they were privy to the latest clinical data that had not been released

   yet, but which would support off-label use.

          443.    To lure physicians to participate in the Acthar Marketing Enterprise, Mallinckrodt

   sales representatives and MSLs approached target doctors and informed them of an interest in

   funding research opportunities and clinical trials at their practices and institutions. Doctors who

   were willing to speak favorable about Acthar could receive substantial funds in the form of

   research grants or other monies. In addition, these doctors were frequently remunerated for other

   less-defined services, including “consulting” and “advisory board” services. Mallinckrodt

   instructed its sales department, and sales representatives like Defendant Pratta, to select doctors

   at the major teaching hospitals to become Acthar “experts’ and KOLs who would in turn deliver

   the Acthar message to other physicians to row sales. This was done formally to other physicians

   at marketing events or informally to colleagues within a hospital or medical practice, or at a

   dinner or lunch roundtable.

          444.    Having recruited these physicians, the Acthar Marketing Enterprise created an

   explosion in the off-label use of Acthar by artificially creating the perception that physician

   specialists were clinically using Acthar and investigating with positive results their efficacy in

   off-label uses on their own initiative, and not as a result of the illegal marketing activities and

   inducements. Defendants developed a stable of physicians to create this perception. Defendants

   paid these physicians to induce them to write PA denial appeals, letters to the editor and other

   documents that favorably discussed the off-label use of Acthar. Defendants also paid these



                                                     54
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 112 of 174 PageID: 1965



   physicians (in addition to providing free travel to resorts, free lodging and free meals) to induce

   them to give talks at medical education seminars, advisory boards, consultants’’ meetings,

   speakers bureaus and similar events where the primary focus of the discussion was the off-label

   use of Acthar. The physicians who accepted these benefits and agreed to promote Acthar off-

   label to other doctors were physician participants in the Acthar Marketing Enterprise. The

   individual physician participants received tens of thousands of dollars, and in some cases

   hundreds of thousands, to promote the off-label uses of Acthar. Participation in the Enterprise

   through sham “authorships” and serving as presenting “faculty” at CME events and other

   honoraria also enhanced the physician participants’ professional reputations.

          445.    The return on investment (“ROI”) in the Acthar Marketing Enterprise was highly

   favorable.

          446.    Physician participants were absolutely critical to the success of the Acthar

   Marketing Enterprise. Indeed, the marketing plans drafted by Mallinckrodt required their

   participation. The participation of physicians allowed Mallinckrodt and its co-conspirators to

   disguise promotional events as educational events or consultants’’ meetings. Moreover, as noted

   above, Mallinckrodt and Cigna/Express Scripts’ UBC knew that peer-to-peer selling was far

   more persuasive than traditional drug rep detailing.13 Primary care physicians are more likely to

   follow the advice of a Professor of Medicine at Johns Hopkins or another teaching hospital than

   that of a sales rep. By funneling the payments to physician participants through the vendor



   13
     When a sales representative “details” a physician, often during a call to the physicians’ office
   during work hours, the representative delivers to the physician the pharmaceutical company’s
   key selling messages for one or more pharmaceutical products. In some cases, the sales pitch is
   accompanied by handing out free samples of the product and/or approved materials delivered to
   the physician, such as sales aids, slides or branded merchandise such as pens and prescription
   pads. Thus, sale representatives like Pratta were able to steer physicians through ASAP to UBC
   for PAP to ensure payment by TPPs like Plaintiff and the Class.
                                                    55
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 113 of 174 PageID: 1966



   participants, the Acthar Marketing Enterprise could hide the speakers’ financial ties with

   Mallinckrodt, and the Enterprise was able to mislead the physician-listeners into believing that

   the speakers were not biased and that the events were not promotional. As a result, the vast

   amounts of money the participating physicians received from the Defendants, for speaking and

   other purposes, was largely hidden from the physicians who attended events at which the

   participating physicians spoke.

          447.    Physicians who participated in the Acthar Marketing Enterprise either as speakers

   or as authors, entered into mutually advantageous contractual relationships with Mallinckrodt.

   The more favorable a physician’s statements were, the more he or she could expect to receive in

   the form of speaker fees, consulting fees, advisory board fees, and research grants. Physicians

   who refused to deliver the favorable off-label message that Defendants wanted were blackballed

   and would not receive additional payments.

          448.    The participating physicians knew that minimal scientific evidence supported the

   use of Acthar for the off-label uses and that the type of clinical evidence that existed was

   insufficient, under the accepted standards in the medical profession, to represent that Acthar

   worked for the unapproved indications.

          449.    All of the physician participants had personal relationships with employees of

   Mallinckrodt an Cigna/Express Scripts, whether the Mallinckrodt sales reps or MSLs, the UBC

   RSs, the Cigna/Express Scripts account representative, or the Accredo pharmacist, and

   frequently Defendants recommended specific individual participants for event.

          450.    Plaintiff does not at this time know the identity of all of the physician participants,

   which likely number in the hundreds. Only the Defendants know such information, which is in

   their exclusive control.



                                                    56
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 114 of 174 PageID: 1967



          451.    The Acthar Marketing Enterprise sponsored hundreds of events across the country

   between 2007 and the present. Through Propublica, the Plaintiff is only able to identify

   physicians by payments, including travel, food, lodging and entertainment benefits they received

   for events held at resorts or out of town hotels.

          452.    In order to implement their respective plans to transform Acthar into the

   blockbuster drug it has become, despite a small on-label patient population, Acthar created a

   separate Acthar Marketing Enterprise composed of Mallinckrodt, Cigna/Express Scripts,

   CuraScript, Accredo, UBC and dozens of physician participants, some of whom are listed above

   and others whose identities will be revealed in discovery. These participants all acted together

   and under Mallinckrodt’s and Cigna/Express Scripts’ control in promoting Acthar’s off-label to

   the healthcare industry, employing numerous tactics with an enormous degree of success.

          453.    Defendants hosted numerous meeting, seminars and events over the course of

   several years that were falsely represented to be neutral, educational forums. At these events, the

   roster of physician participants provided misleading and deceptive information to fellow

   physicians on the off-label uses of Acthar (i.e. peer-to-peer marketing). The physician

   participants were not independent, but received behind-the-scenes coaching and remuneration

   from Defendants and/or their vendors, and often used slide decks and PowerPoint presentations

   prepared by the marketing teams of Mallinckrodt and Cigna/Express Scripts that targeted

   audience members, many of whom were primary care physicians or specialists in MS, NS and

   RA, were not aware that the specialists (including prominent neurologist and nephrologists)

   speaking to them were in fact delivering, and being paid to deliver, the off-label marketing

   messages of Defendants.

          454.    In addition, the sales force of Mallinckrodt promoted Acthar to physicians



                                                       57
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 115 of 174 PageID: 1968



   through “details” or sales calls to physicians’ offices. Defendant Pratta was one such sales

   representative and has admitted her direct knowledge of and role in such conduct by her qui tam

   complaint.

          455.    On these sales calls, sales representatives, often using a sales aid and/or sales

   script developed by Mallinckrodt, “detail” the physician on the mode of action and off-label uses

   and doses of Acthar. In addition, the sales representatives like Pratta were instructed to deliver

   to physicians reprints of medical journal articles advocating the off-label use of Acthar, many of

   which were created by the KOLs paid by Mallinckrodt, and to notify physicians of and ask for

   their attendance at upcoming CME events and lectures sponsored by Mallinckrodt pursuant to

   the Acthar Marketing Enterprise. All aspects of the Acthar Marketing Enterprise were mutually

   reinforcing.

          456.    All components of the Acthar Marketing Enterprise were fully integrated and

   operated under Mallinckrodt’s exclusive control, through the ASAP program.

      DEFENDANTS’ USE OF THE MAILS AND WIRES TO CREATE AND MANAGE
                       THEIR FRAUDULENT SCHEME

          457.    Defendants used, and knowingly caused the use of, mail and interstate wire

   communications to create, execute, and manage its fraudulent schemes, as well as to further

   them. This scheme involved the national marketing and sale plan that comprised ASAP, and

   encompassed physicians and consumers across the country.

          458.    Defendants’ use of, and causing the use of, the mails and wires in furtherance of

   their schemes to defraud involved thousands of communications and transmission through the

   Class period all over the country, including:

                 Transmission through mail and wire marketing and advertising materials about
                  the off-label uses of Acthar to and from physicians across the country, including


                                                    58
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 116 of 174 PageID: 1969



                  and especially the Acthar Start Forms which all were faxed to UBC, and then sent
                  by UBC to Accredo and other SPPs;

                 Communications and transmissions, including financial payments, from
                  Defendants or vendors to participants in the Acthar Marketing Enterprise,
                  including physicians, discussing and relating to the production and publication of
                  articles and dissemination of materials misrepresenting the off-label uses and
                  safety and efficacy of Acthar.

                 Communications with Plaintiff and the Class Members and their beneficiaries,
                  other health insurers, and patients, including communications about the Acthar
                  mode of action, uses, doses, approvals, prior authorizations, denials, appeals and
                  payments for Acthar, all caused to made based on misrepresentations concerning
                  their mode of action, safety, efficacy, effectiveness, and usefulness of Acthar as
                  communicated by Defendants; and

                 Communications, payments and monetary transfers using the wires concerning
                  the receipt and distribution of the proceeds of Mallinckrodt’s improper scheme.

          459.    In addition, both Mallinckrodt’s corporate headquarters and the business offices

   of UBC (in four locations), Accredo (in multiple locations across the country) and CuraScript (in

   several different locations) have communicated, and knowingly caused communications, by

   United States mail, telephone and facsimile with or by various local district managers, MSLs,

   RSs, pharmaceutical sales representatives, and others, in furtherance of Defendants’ scheme.

                         Cigna/Express Scripts and the Case of Daraprim

          460.    Turing Pharmaceuticals, LLC (“Turing”) acquired the rights to Daraprim and

   proceeded to increase the price 5000% from $13.50 to $750.00 per pill. One year’s course of

   treatment rose from $6,500 to $361,000.

          461.    Strikingly, Cigna’s Express Scripts employed its market power to counter

   Turing’s action. It worked to create an alternative that was much less expensive than Daraprim.

          462.    On December 1, 2015, ESI announced that it would “partner with Imprimis

   Pharmaceuticals to drive access to a low-cost alternative to Daraprim.” See, “ESI Champions $1

   per Pill Access to an Alternative for Daraprim”, December 1, 2015, at: http://lab.express-

                                                  59
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 117 of 174 PageID: 1970



   scripts.com/lab/insights/drug-options/express-scripts-champions-1-per-pill-access-to-an-

   alternative-for-daraprim    In partnership with ESI, “Imprimis [] offer[ed] a compounded oral

   formulation of pyrimethamine and leucovorin (a form of folic acid) for as low as $1 per capsule

   for people whose pharmacy benefit is managed by ESI.” Id. When it is in ESI’s interest, it acts

   to “improve access and affordability.” Id.

          463.    ESI’s Chief Medical Officer, Dr. Steve Miller, stated that ESI found a way to

   deliver “a safe, high-quality and extremely cost-effective way to provide access to a Daraprim

   alternative.” However, because of its agreement with Mallinckrodt, ESI has not served as an

   effective agent for pharmaceutical buyers to seek to lower the cost of Acthar, or the availability

   of reasonably priced alternatives.

           The Views of Express Scripts’ Chief Medical Officer, Dr. Steve Miller, on
       Express Scripts’ Market Power and the Value of Acthar for What is Being Charged.

          464.    Beginning in 2007, Express Scripts became the exclusive agent of Mallinckrodt

   for the distribution of Acthar. See Freudenheim, supra. When Mallinckrodt chose to increase

   the price of this 50-plus year-old medication, Express Scripts did not push back. Instead, when

   confronted with the 2007 price increase, ESI’s Chief Medical Officer Steve Miller stated that

   “[t]he increase was a manufacturing decision. I can’t comment on it.” Id.

          465.    The circumstances demonstrate why Dr. Miller chose to stay silent in the face of

   Express Scripts’ decision to join Mallinckrodt in overcharging payors for Acthar.

          466.    By the time Local 322was paying for Acthar, Express Scripts was handling each

   and every aspect of Acthar distribution through the above-described functions. CuraScript was

   the exclusive specialty pharmaceutical distributor, Accredo was the specialty pharmacy provider,

   and UBC coordinated both the product and money flows through the ASAP Program. As

   Mallinckrodt’s exclusive agent, Express Scripts had no interest in lowering the price for Acthar

                                                   60
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 118 of 174 PageID: 1971



   because it was making money off all aspects of its exclusive arrangement with the manufacturer.

   In other words, by helping Mallinckrodt maintain and enhance its monopoly power in the ACTH

   market, Express Scripts along with Mallinckrodt realized greater profits at the expense of payors

   like Local 322.

              467.   In the spring of 2017, ESI’s Senior Vice President of Supply Chain and Specialty

   Pharma, Everett Neville, stated, “I don’t think [Acthar is] a very great [drug] – it’s a pretty poor

   drug with a very limited need and certainly [ESI’s Chief Medical Officer, Dr.] Steve[Miller]

   could comment.”14 Mr. Neville went on to say, “I think [Dr. Miller] and I both would agree,

   and I think everybody in our company would agree, that [Acthar] is vastly overpriced for the

   value.”15 (emphasis added). Mr. Neville stated that he “personally told [Mallinckrodt’s]

   management team that their drug is hugely overpriced and that he “know[s] [Dr. Miller] has as

   well.”16

              468.   In the same public setting, Dr. Miller stated, “[i]f you look at the data, the

   indications for the drug are...in the compendium, it’s listed under a lot of indications, its real use

   should be very, very limited. It’s an old drug. There’s better products in the marketplace and so

   we’re going to continue to be very vigilant in our utilization management.”17

              469.   Despite this express acknowledgment by ESI’s Chief Medical Officer, in the



   14
      https://cnafinance.com/mallinckrodt-mnk-stock-dives-on-citron-sell-side-report/15565 ; see
   also, Full May 19, 2017 Citi Research Telephone Conference Call Transcript, available at:
   https://ir.citi.com/l2GW3%2FspXqa99R2rvpFJS8QKZpf%2BRi62n5DFshd7bPciqQPr7uiAlekB
   %2FjbbEhWR
   15
        Id.
   16
        Id.
   17
        Id.

                                                       61
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 119 of 174 PageID: 1972



   weeks and months following Mallinckrodt’s settlement with the FTC, Express Scripts had not

   acted or made any efforts to contain costs or provide a reasonable alternative for Acthar.



             470.   Dr. Miller has articulated the power of Express Scripts in the prescription drug

   marketplace to extract lower prices for its customers, using its tremendous buying power and

   influence. He has made all of the following public comments:

                    “When I joined the company, we represented 12 million members. We’re
                    at 85 million today. That gives us extraordinary sway in the marketplace.
                    If you think about any other aspect of health care, no one else has that
                    many lives that they can represent.” 18

                    “We have tremendous scale, which allows us to get the best deals for our
                    plan sponsors from both the pharmaceutical manufacturers and also the
                    pharmacies. If any pharmacy chain ever becomes too large, we’re able to
                    move our patients and … get the lowest cost.” 19

                    “I think that because of the continued escalation of cost, you need a PBM
                    now more than ever. And what a best-in-class PBM like Express Scripts
                    does really ensure is great health outcomes and more affordable costs.” 20

                    “Pharma has shown that they feel very emboldened with their pricing
                    power. We’re using our clout in the marketplace to really tamp these down
                    for our clients.” 21

   18
      Managed Care Magazine Online, “A Conversation with Steve Miller, MD: Come in and Talk
   With Us, Pharma,” by Peter Wehrwein, April 2015,
   https://www.managedcaremag.com/archives/2015/4/conversation-steve-miller-md-come-and-talk-
   us-pharma
   19
      Business Insurance, “Q&A: Dr. Steve Miller, Express Scripts Holding Co.,” by Shelby
   Livingston, May 22, 2016,
   http://www.businessinsurance.com/article/00010101/STORY/305229991/Q&A-Dr-Steve-
   Miller,-Express-Scripts-Holding-Co
   20
      Managed Care Magazine Online, “A Conversation with Steve Miller, MD: Come in and Talk
   With Us, Pharma,” by Peter Wehrwein, April 2015,
   https://www.managedcaremag.com/archives/2015/4/conversation-steve-miller-md-come-and-talk-
   us-pharma
   21
        Nightly Business Report, “Express Scripts Looks to Limit Drug Price Increases,” by Meg
                                                     62
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 120 of 174 PageID: 1973




                    “There are pharma companies that recognize this is in their best interest,”
                    he says. “They, like us, want to get to a sustainable marketplace. They
                    know if they’re overcharging for drugs that have very little efficacy, that
                    puts them in a competitive disadvantage.”22

                    “Discussions to control costs have never been more important, as recent
                    estimates put global drug spend at $1.5 trillion by 2021, according to data
                    from Quintiles IMS Holding. Yet sometimes, in the drug pricing debate,
                    blame is placed on one part of the drug distribution system when, in fact,
                    all of us – pharmaceutical companies, pharmacy benefit managers
                    (PBMs), policymakers and payers – have a role to play in achieving better
                    affordability and accessibility for medicine. As the largest PBM, our job is
                    to make sure our patients, and our clients who provide them a pharmacy
                    benefit, are getting medicines at the lowest net cost while working with
                    our industry partners to make that possible.”23

                    “…[I]t is incumbent upon the pharmacy benefits managers to more
                    forcefully illustrate the critical role we play in making medicine more
                    affordable and accessible. For example, we partnered with a drug maker
                    who was willing to lower the price of its hepatitis C drug. In doing so, we
                    were able to provide 50,000 patients affordable access to this
                    medication.”24

                    “The biggest problem is not new expensive drugs but repricing old ones,
                    and not just ones being purchased by Martin Shkreli or Valeant. You have
                    no new research. You have no innovation. You have nothing but increased
                    drug prices.”25

                    “We are constantly trying to be vigilant and chase the bad actors out of the


   Tirrell, October 2, 2015, http://nbr.com/2015/10/07/express-scripts-looks-to-limit-drug-price-
   increases/
   22
     Medical Marketing and Media, “Express Scripts’ Steve Miller Takes on Drug Industry in
   Pricing Battle,” by Jaimy Lee, February 1, 2015, http://www.mmm-online.com/payersmanaged-
   markets/express-scripts-steve-miller-takes-on-drug-industry-in-pricing-battle/article/460559/
   23
     Real Clear Health, “Is Drug Pricing at an Inflection Point?” by Dr. Steve Miller, April 14, 2017,
   http://www.realclearhealth.com/articles/2017/04/14/is_drug_pricing_at_an_inflection_point_110550.html
   24
        Id.
   25
     Forbes, Pharma & Healthcare, “Solving Pharma’s Shkreli Problem,” by Matthew Herper,
   January 20, 2016, https://www.forbes.com/sites/matthewherper/2016/01/20/solving-pharmas-
   shkreli-problem/#56774fd26be3

                                                         63
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 121 of 174 PageID: 1974



                   marketplace.” 26

          471.     Through such statements, Express Scripts acknowledged its strong influence on

   pharmaceutical markets. The striking feature of the current circumstance is that Express Scripts

   has not asserted its influence to effectuate lower prices for Acthar.

          472.     While acknowledging the “value” of the medication does not warrant its high

   prices, Express Scripts has facilitated, rather than forestalled, Mallinckrodt’s desire for ever

   growing profits by “repricing” an “old drug”.

          473.     With Acthar, “[y]ou have nothing but increased drug prices,” due in large part to

   Express Scripts’ decision to withhold its market power to effectuate cost containment through

   lower prices.

                               The Mallinckrodt Synacthen Acquisition

          474.     Since 2007, Acthar has represented 98% or more of Mallinckrodt’s revenue.

   Acthar was so important to Mallinckrodt that its then-CEO Don Bailey told investors it “is

   basically a single product company.”

          475.     Through its exorbitant price increases, Mallinckrodt was able to grow its revenue

   from Acthar sales from less than $1 million in 2001 to $798.9 million in 2013, to over $1 billion

   in 2018. Much of this increase occurred between 2011 and 2013 when Mallinckrodt’s revenues

   increased $218.2 million to $798.9 million.

          476.     However, by 2013, Mallinckrodt identified a competitive threat. Novartis AG

   (“Novartis”) developed Synacthen Depot (cosyntropin depot) (“Synacthen”), a synthetically

   derived ACTH medication, which, like Acthar, could be injected intra-muscularly. While it was

   26
      The New York Times, “Specialty Pharmacies Say Benefit Managers Are Squeezing Them
   Out,” by Katie Thomas, January 9, 2017,
   https://www.nytimes.com/2017/01/09/business/specialty-pharmacies-say-benefit-managers-
   are-squeezing-them-out.html
                                                    64
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 122 of 174 PageID: 1975



   used outside the United States, it was not yet approved by the FDA for use in the United States.

   Recognizing that the entry of Synacthen in the United States market for ACTH drugs would

   threaten its exercise of its monopoly power, Mallinckrodt first attempted to buy the rights to

   Synacthen in 2009. It failed.

          477.    As of 2013, Novartis agreed to sell Synacthen to Retrophin, Inc., which at the

   time was helmed by Mr. Martin Shkreli. Mr. Shkreli founded Turing (the maker of Daraprim)

   after he departed Retrophin.

          478.    When faced with a competitive threat to its monopoly, Mallinckrodt disrupted the

   bidding process for Synacthen by intervening at the last minute to pay multiple times what had

   been offered by three competitors, including Retrophin. Retrophin had agreed to buy Synacthen

   for $16 million. Upon learning of this imminent threat, Mallinckrodt acted to protect and

   enhance its monopoly power by licensing Synacthen for a minimum of $135 million from

   Novartis. It licensed the United States exclusive rights to Synacthen from Novartis, not to bring

   this viable synthetic alternative to Acthar to market, but to eliminate the nascent competitive

   threat posed by an independently owned Synacthen.

          479.    These actions allowed Mallinckrodt to maintain and enhance its monopoly power

   in the ACTH market. The Synacthen acquisition had the purpose and effect of suppressing

   competition and allowing Mallinckrodt to continue to raise prices for Acthar, which it did.

          480.    From 2013 through 2017, Mallinckrodt and Cigna/Express Scripts raised the price

   of Acthar from $36,144 to $43,658.

          481.    Unlike in the case of Daraprim, Cigna/Express Scripts did nothing to prevent the

   maintenance of Mallinckrodt’s monopoly over Acthar in the ACTH market. Cigna/Express

   Scripts had the power – through its direct contractual arrangements with Mallinckrodt and



                                                   65
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 123 of 174 PageID: 1976



   otherwise – to force Mallinckrodt to either bring Synacthen to market as a competitor to Acthar,

   or license the drug to another company to compete with Acthar. It did neither. Instead, the

   federal government had to force Mallinckrodt to license Synacthen to a competitor as part of the

   settlement of its case.

                               Relevant Markets and Monopoly Power,
                             and the FTC Complaint Against Mallinckrodt

           482.    The supracompetitive and exorbitant prices that Defendants charge for Acthar,

   and Mallinckrodt’s limitations on distribution through the entry into an exclusive distribution

   arrangements with Cigna/Express Scripts in 2007, are direct evidence of Mallinckrodt’s

   monopoly power and actions to maintain and enhance such monopoly power, in violation of the

   New Jersey antitrust laws, in conjunction with Cigna/Express Scripts. That Acthar holds a

   dominant share of the relevant market for ACTH drugs in New Jersey, as well as the United

   States, shows Mallinckrodt’s monopoly power by indirect evidence.

           483.    The relevant product market is the sale of ACTH drugs, dominated by just one

   product, Acthar. The geographic market is the State of New Jersey. In this market, Mallinckrodt

   is the single seller, and the third-party payors are the leading buyers.

           484.    The ACTH market is and has been characterized by significant barriers to entry.

           485.    There are no medical or reasonably available substitutes for Acthar. The only

   potential substitute was Synacthen, for which Mallinckrodt purchased the rights from Novartis in

   2013, only to shelve the product rather than seek to bring it to market in New Jersey and the

   United States. But, Mallinckrodt and Cigna/Express Scripts agreed that Mallinckrodt would not

   bring Synacthen to market after it was acquired.

           486.    On January 18, 2017, the Federal Trade Commission (“FTC”) sued Mallinckrodt,

   alleging that Mallinckrodt exercised, and continues to exercise, monopoly power in the United

                                                     66
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 124 of 174 PageID: 1977



   States in the sale of Acthar. See generally, Complaint for Injunctive Relief and Other Equitable

   Relief (“FTC Complaint”) 1:17-cv-00120 (District of Columbia) at ECF No. 1.

            487.   The FTC alleged that such purchases “extinguished a nascent competitive threat

   to [Mallinckrodt’s] monopoly.” FTC Complaint, ¶ 1.

            488.   At all relevant times material to this case, Mallinckrodt possessed monopoly

   power – the ability to profitably raise price significantly above competitive levels without losing

   significant sales – in the relevant product market. None of the vast price increases taken by

   Mallinckrodt between 2007 and the present have caused a significant loss of sales. To the

   contrary, Mallinckrodt’s sales have increased during that time.

            489.   Mallinckrodt has repeatedly and profitably raised Acthar’s price from the time it

   acquired the product for $100,000 in 2001 from Aventis to the present. Mallinckrodt has been

   able to raise prices unchecked, as set forth above, and achieve corresponding revenue growth to

   more than $1 billion.

            490.   Mallinckrodt has encountered no competitive constraints on its ability to

   repeatedly increase Acthar’s price and, by extension, its revenue and profit margins.

   Mallinckrodt does not set the price of Acthar in reference to the price of any of the other drugs

   that are prescribed to treat the same indications that Acthar treats. Acthar is priced significantly

   higher than non-ACTH drugs used to treat the same indications, except for IS.

            491.   Indeed, one Mallinckrodt executive commented that the price for Acthar “was

   chosen by looking at the prices of other specialty drugs and estimating how much insurers and

   employers would be willing to bear.”27 Mallinckrodt took “some comfort that the strategy would




   27
        https://www.nytimes.com/2008/04/19/business/19specialty.html

                                                    67
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 125 of 174 PageID: 1978



   work, and physicians would continue to use the drug, and payers would pay.”28 In fact, according

   to Mallinckrodt, “the reality was better than we expected.”29

              492.   In its Annual Report on Form 10-K for the Fiscal Year ended December 31, 2007,

   Questcor illustrated the effect of its monopolization strategy on its “5 Year Cumulative Total

   Return”, illustrating a 290% return between 2006 and 2007 as follows:




              493.   As discussed at length above, FDA approval is required to market

   pharmaceuticals to United States consumers. As a result, drugs sold outside of the United States

   are not viable competitive alternatives for United States consumers, even in the event of a

   significant price increase for ACTH drugs available in the United States.


   28
        Id.
   29
        Id.
                                                    68
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 126 of 174 PageID: 1979



             494.   Acthar has a 100% share of the market for ACTH drugs in New Jersey and the

   United States. No other ACTH drug is FDA-approved for therapeutic use.

             495.   The New Jersey ACTH market is characterized by high barriers to entry.

   Developing a long-acting, depot-injection formulation of a drug product containing ACTH

   (natural or synthetic) that is stable, safe, and effective would require significant time, cost, and

   effort, with no guarantee of success. The requirements for entry include sourcing the active

   pharmaceutical ingredient, formulating a sustained-release depot-injection formulation, scaling

   production to clinical scale, and successfully conducting clinical trials necessary for FDA

   approval. Mallinckrodt’s current CEO, Mark Trudeau, assured investors that Acthar “has

   significant durability in the marketplace” because “it will be very difficult for this product to be

   replicated in any way from a generic perspective.”30

             496.   Former President and CEO Don Bailey also claimed that one of the barriers to

   entry in the marketplace is the Acthar drug formulation. While Acthar is a biologic extraction of

   porcine pituitaries, Bailey claimed, “[i]t’s an undisclosed composition, so that’s a trade secret.”

   He also claimed “[t]he manufacturing process is also a trade secret. It’s complex, it’s unique,

   and we own all elements of the manufacturing process. We have exclusive worldwide rights to

   Acthar, so we own it lock, stock and barrel…The composition of Acthar that comes out of the

   manufacturing process is tied to the process, so if you don’t know the process you can’t figure

   out what’s actually in Acthar.”31

             497.   If what the former CEO was saying was that Mallinckrodt enjoyed a natural

   monopoly, that does not necessarily imply the absence of market constraints. These constraints

   can come from a new competitive product or from a dominant buyer on the other side of the

   30
        https://www.sec.gov/Archives/edgar/data/891288/000119312514133757/d707613d425.htm
   31
        https://www.sec.gov/Archives/edgar/data/891288/000119312511225705/dex991.htm
                                                     69
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 127 of 174 PageID: 1980



   market. Both of these factors are relevant here.

                       Mallinckrodt Engaged in Anticompetitive Conduct
                      By Acquiring the Only Competitor Drug, Synacthen,
                   and Refusing to Bring it to Market to Compete with Acthar,
                            with Cigna/Express Scripts Complicity.

          498.    Synacthen posed a threat to Mallinckrodt’s ACTH drug monopoly, so

   Mallinckrodt intervened at the time when other firms were attempting to acquire the United

   States rights to Synacthen from Novartis. Mallinckrodt submitted a bid that included

   substantially more guaranteed money than the other bidders had offered, effectively ending the

   bidding process. By acquiring Synacthen, Mallinckrodt eliminated the possibility that another

   firm would develop it and compete against Acthar.

          499.    Synacthen constituted a nascent competitive threat to Mallinckrodt’s ACTH drug

   monopoly, notwithstanding the uncertainty that Synacthen, a preclinical drug, would be

   approved by the FDA.

          500.    For years, Mallinckrodt viewed Synacthen as a significant potential competitive

   threat to its monopoly.

          501.    When Mallinckrodt first decided to pursue an “orphan drug” (i.e., high) pricing

   model for Acthar, it recognized the potential threat Synacthen posed to Acthar’s revenue growth.

          502.    Nevertheless, in 2007, it adopted and pursued the above-described “new

   strategy”, along with Cigna/Express Scripts, by consolidating Acthar distribution to just one

   distributor and streamlining its control over sales and distribution through the implementation of

   ASAP. These functions were consolidated in one significant company, Express Scripts, the

   largest PBM at the time.

          503.    In 2009, Mallinckrodt brought Gregg LaPointe back to its Board of Directors. At

   the time, he was serving as Sigma-Tau’s CEO in Gaithersburg, Maryland. As the then Board

                                                      70
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 128 of 174 PageID: 1981



   Chairman, Virgil Thompson announced:

           “We are delighted to welcome Gregg back to Questcor. He brings to our Board and
          shareholders significant pharmaceutical and public company experience, as well as hand
          on operational familiarity with therapies that treat patients with rare diseases. As we
          continuously explore additional opportunities for our product, H.P. Acthar(R) Gel to
          meet the unmet medical needs of patients, Gregg will bring valuable perspective to our
          Board. We look forward to working with him again."

          504.     One such “additional opportunity” was Mallinckrodt’s acquisition of Synacthen.

   In 2009, Mallinckrodt approached Novartis about acquiring Synacthen. At that time,

   Mallinckrodt continued to view Synacthen as a possible future competitor, especially given the

   increasing prices Mallinckrodt was commanding for Acthar. Unsuccessful in that initial attempt,

   Mallinckrodt continued to monitor the competitive threat from Synacthen.

          505.     Then in 2012, Mallinckrodt again concluded that Synacthen posed a more

   immediate threat to Acthar if Synacthen was approved for sale in the United States.

          506.     By 2013, Mallinckrodt feared that if another company were to acquire Synacthen

   and obtain FDA approval, it could undermine its business model.

          507.     On information and belief, as long as Mallinckrodt believed no other firm was

   seeking to bring Synacthen to the United States, Mallinckrodt did not make further attempts to

   acquire it. Indeed, just months before Mallinckrodt began pursuing the acquisition of Synacthen,

   top Mallinckrodt officials questioned whether Synacthen would provide any affirmative value to

   Mallinckrodt.

            Other Bidders Planned to Use Synacthen to Challenge Acthar’s Monopoly

          508.     Unbeknownst to Mallinckrodt at the time, Novartis decided in late 2011 to divest

   exclusive rights to seek FDA approval for Synacthen and commercialize it in the United States,

   along with the marketing rights for Synacthen in over thirty-five other countries where the drug

   was already approved and sold. Dozens of companies contacted Novartis and expressed interest

                                                   71
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 129 of 174 PageID: 1982



   in acquiring Synacthen. Three firms proceeded through several rounds of negotiations with

   Novartis, submitted formal offers, and drafted near-final agreements. One of these three was

   Retrophin. Another was Cerium Pharmaceuticals, Inc. (“Cerium”), with a corporate

   headquarters in Gaithersburg Maryland where Gregg LaPointe, the new company’s CEO, lived.

          509.    Cerium’s website describes it as follows:

                  Cerium Pharmaceuticals, Inc. is an emerging biopharmaceutical company
                  dedicated to the development and commercialization of medicines for
                  patients with rare (orphan) diseases. Cerium’s core focus is to acquire
                  currently marketed products and mid-to-late stage development
                  compounds for rare diseases, leveraging basic discovery work already
                  performed by others that has established project feasibility. Cerium’s
                  unique business model pairs a core management team of rare disease
                  experts; with an extensive network of academic researchers, specialized
                  consultants, third party service providers and contractors. We have
                  expertise in clinical development, regulatory affairs, and
                  commercialization of rare disease medicines. Based on our extensive and
                  successful experience, we employ an optimized infrastructure to quickly
                  develop and commercialize new orphan medicines.

          510.    It is unclear what, if any, “medicines for patients with rare diseases” Cerium

   actually owned as of 2011. Nevertheless, it [through LaPointe] made bid for Synacthen.

          511.    It is believed and therefore averred that Cerium was a straw buyer, whose only

   interest in Synacthen was to prevent others, like Retrophin, from obtaining the rights to

   Synacthen. It is believed that LaPointe was continuing to coordinate his efforts ostensibly on

   behalf of Cerium with Mallinckrodt, to assist it in maintaining its monopoly power over Acthar

   and the ACTH market.

          512.    This belief is bolstered by several facts.

          513.    First, in a highly unusual move, Cerium approached the FDA and successfully

   obtained orphan drug status for Synacthen prior to actually acquiring the rights to the drug.

   Cerium announced the success of this move on its website in November 2012.



                                                    72
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 130 of 174 PageID: 1983



          514.    Second, as part of Project “Zodiac”, the name Mallinckrodt applied to its plan to

   acquire Synacthen, Mallinckrodt was fully aware as of at least January 2013 of the amount of

   Cerium’s bid -- $40 million – and other confidential terms of its offer to Novartis, despite the

   confidential nature of the sealed bid process Novartis was conducting. Only LaPointe, a twice

   former Board member of Mallinckrodt would have any interest in revealing to Mallinckrodt the

   terms of Cerium’s supposedly confidential bid.

          515.    Third, in December 2012, Mallinckrodt CEO Don Bailey and COO Steve Cartt

   exchanged emails in which Bailey acknowledged that there was a delay in the negotiating

   process “because they [Novartis] are further negotiating with others due to [Mallinckrodt’s] entry

   [into the bidding process] (raised the price for others).” Brackets added, parenthesis in original.

   Carrt responded that “[w]e want to move this along while appearing firmly interested but not

   overly so. This has definitely thrown a curve ball into the process for Greg el al that will be

   tough for them to deal with given that they are VC [venture capitalist]-backed. Those guys do

   not like to put their cash up front. This is a very interesting process.” It is believed that the

   “Greg” referenced is LaPointe.

          516.    Mallinckrodt didn’t want to overpay for acquiring the rights to Synacthen,

   because they only wanted the produce to prevent others from competing with Acthar’s

   monopoly.

          517.    However, it is alleged that each of the three bidding firms planned to develop

   Synacthen for IS and to use Synacthen to compete directly with Acthar. With this indication,

   each firm expected to capture a significant share of the United States ACTH market from

   Questcor by pricing Synacthen below Acthar’s prices. Having the requisite pharmaceutical

   expertise and financing, the three firms independently conducted due diligence, crafted business



                                                     73
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 131 of 174 PageID: 1984



   plans and regulatory approval strategies, and took other affirmative steps in furtherance of

   developing Synacthen for the United States ACTH market.

                                  The Value of the Synacthen Assets

          518.    The Synacthen assets and related rights provide a proven formulation for a long-

   acting, depot-injection drug containing synthetic ACTH. The drug product manufactured using

   the Synacthen formulation had been safely and effectively used to treat patients suffering from IS

   and other conditions worldwide for decades. The Synacthen assets would therefore facilitate

   commercializing a synthetic ACTH therapy in the United States.

          519.    The asset package being sold by Novartis included valuable trade secrets,

   including technical documentation detailing both the precise formulation for the Synacthen drug

   product and the manufacturing process.

          520.    In possession of the Synacthen assets, a buyer would not need to create a

   synthetic ACTH drug formulation de novo, nor would it need to develop from scratch the

   manufacturing and testing protocols necessary for production of the drug product.

                      Mallinckrodt Disrupted the Synacthen Bidding Process

          521.    It is alleged that in October of 2012, Mallinckrodt learned that at least one

   unidentified firm was attempting to acquire Synacthen from Novartis to develop it to compete

   with Mallinckrodt for the United States ACTH market. Mallinckrodt immediately reached out to

   Novartis, signed a confidentiality agreement with Novartis, and submitted a confidential offer for

   the purchase of Synacthen.

          522.    Novartis negotiated with the three alternative bidders in parallel with

   Mallinckrodt. By the spring of 2013, all three of the alternative bidders had submitted offers for

   Synacthen, with plans to develop and launch Synacthen in the United States in direct competition



                                                   74
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 132 of 174 PageID: 1985



   with Acthar. At the point where those negotiations left off, each company exchanged deal terms

   with Novartis and submitted formal offers. The offers by the three alternative bidders were

   comparable in value and structured similarly, and included an upfront payment, milestone

   payments upon FDA approval, and significant royalties on United States sales of Synacthen.

          523.    Unlike the three alternative bidders, Mallinckrodt had only incomplete plans, at

   best, for Synacthen and conducted limited due diligence when it submitted its initial offer to

   Novartis. Retrophin ultimately prevailed in the bidding war with a bid of $16 million.

          524.    However, on June 11, 2013, the day Retrophin was to sign its agreement with

   Novartis, Mallinckrodt and Novartis entered into a Licensing Agreement, Asset Purchase

   Agreement, and Supply Agreement (collectively, “the Agreements”). By the Agreements,

   Mallinckrodt gained the exclusive rights to develop, market, and sell Synacthen in the United

   States and over thirty-five other countries. Under the Agreements, Mallinckrodt was obligated to

   pay a minimum of $135 million, and likely $300 million, to Novartis for Synacthen.

          525.    In other words, Mallinckrodt swept in at the eleventh hour to overpay—at least 8

   times more than the market had determined—for the only immediate competitive threat to its

   monopoly for Acthar. Despite paying this amount, they did not seek FDA approval to bring the

   product to market.

            The Lawsuit Between Retrophin and Mallinckrodt for Its Antitrust Violations

          526.    In January 2014, Retrophin sued Mallinckrodt for antitrust violations in the

   United States Federal District Court for the Central District of California. See, Retrophin, Inc.,

   v. Questcor Pharmaceuticals, Inc., CV-14-00026-JLS (C.D.Cal.) (“Retrophin Complaint”). To

   the extent relevant to Plaintiff’s Complaint, the averments regarding antitrust conduct interposed

   by Retrophin are incorporated by reference herein.


                                                   75
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 133 of 174 PageID: 1986



          527.    In the Retrophin Complaint, Retrophin claimed:

                  In June of 2013, plaintiff Retrophin was poised to challenge Questcor’s
                  monopoly. It had negotiated an agreement to purchase from Novartis AG
                  (“Novartis”), the rights to sell in the US a product called Synacthen. ...

                  Retrophin planned to obtain FDA approval to sell Synacthen in the US and
                  compete head to head against Questcor by dramatically undercutting
                  Questcor’s price for Acthar. It had negotiated and was ready to sign an
                  agreement to purchase the US rights to Synacthen from Novartis. The
                  signing was scheduled for June 11, 2013. The signing of the agreement
                  was so imminent that a press release had been prepared to announce the
                  deal.

                  On June 11, 2013, the day Retrophin was to sign its agreement with
                  Novartis, Questcor swept in and acquired the rights to Synacthen. In doing
                  so, it preserved and entrenched its ACTH monopoly in the US and
                  eliminated the competitive threat posed by Retrophin’s acquisition of
                  Synacthen. There was no procompetitive aspect of Questcor’s acquisition
                  of Synacthen.

   Retrophin Complaint, ¶¶ 4-6.

          528.    The FTC agreed with Retrophin’s assessment.

          529.    The government, in its 2017 FTC complaint, mirrored Retrophin’s 2014

   allegations that Mallinckrodt engaged in anticompetitive conduct in violation of antitrust laws.

          530.    Mallinckrodt chose to settle the lawsuit with Retrophin for $15.5 million, slightly

   less than the $16 million Retrophin bid to purchase Synacthen from Novartis.

          Mallinckrodt’s Acquisition of Synacthen Harmed Competition in New Jersey

          531.    Mallinckrodt’s strategy to protect its monopoly power in the market for ACTH

   drugs was successful. But-for Mallinckrodt’s acquisition of Synacthen, one of the three

   alternative bidders, including Retrophin, would have acquired Synacthen and pursued its plan to

   develop Synacthen for IS to compete directly with Acthar at a lower price. With the acquisition

   of Synacthen, Mallinckrodt was able to thwart an imminent threat to its Acthar monopoly and

   thereby harmed competition.

                                                   76
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 134 of 174 PageID: 1987



          532.    Mallinckrodt claimed that it acquired Synacthen to develop it for new, non-Acthar

   indications, but given the similarities between the two drugs, any therapeutic indication that

   Mallinckrodt was to pursue for Synacthen could easily have been pursued for Acthar.

          533.    Fourteen months after acquiring Synacthen, Mallinckrodt acquired Questcor for

   $5.9 billion. The vast majority of Questcor’s value was attributable to Acthar and Synacthen.

          534.    However, despite its claims, Mallinckrodt has not brought Synacthen to market

   for any indication. Instead, it keeps Synacthen off the market to protect its monopoly power and

   high prices for Acthar.

          535.    Cigna/Express Scripts has done nothing to force Mallinckrodt to bring Synacthen

   to market, or license it to a competitor, despite its direct contractual agreements with

   Mallinckrodt and power to force such conduct as the largest buyer’s agent in the market.

                                  Mallinckrodt settles with the FTC

          536.    On January 18, 2017, the FTC announced that Questcor and its parent

   Mallinckrodt agreed to pay $100 million to settle FTC charges that Questcor and Mallinckrodt

   violated antitrust laws when Questcor acquired the rights to Synacthen from Novartis in 2013.

          537.    According to FTC Chairwoman Edith Ramirez, “Questcor took advantage of its

   monopoly to repeatedly raise the prices of Acthar, from $40 in 2001 (when it acquired the rights

   to sell Acthar for $100,000) to more than $34,000 per vial today – an 85,000 percent increase.”

          538.    The brunt of these monopoly prices was borne by self-funded payors, like Local

   322, located throughout the country, whose beneficiaries and patient members had children with

   IS or were afflicted with MS and were at the mercy of Mallinckrodt.

          539.    From the time it sought FDA approval for the treatment of IS, Mallinckrodt has

   raised the price of Acthar to over $43,000.



                                                    77
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 135 of 174 PageID: 1988



          540.    Mallinckrodt claimed that these exorbitant price increases were in response to

   demand. But its former Chief Executive Officer, Don Bailey, acknowledged in 2009 that “we

   only have about 800 patients a year. It’s a very, very small – tiny – market.”32 Consequently,

   the limited use of the product did not justify an over 58,000% price increase from acquisition

   until 2009.

          541.    Since the Acthar market for the treatment of IS was so limited, Mallinckrodt

   sought to expand its use. By 2012, Acthar was prescribed for Medicare recipients 3,387 times.

   To Medicare alone, this represented a cost of $141,500,000 in 2012.

          542.    Quantified another way, Dr. William Shaffer, a neurologist in Greeley, Colorado

   who was the highest prescriber of Acthar in 2012, wrote only 78 prescriptions for the drug, but

   the prescribed Acthar cost Medicare $4,000,000.

          543.    Acthar represented 98% or more of Mallinckrodt’s sales and revenue from sales

   since 2007. Its manipulation of the market has resulted in a 266% increase in revenue year-over-

   year from 2011 to 2013. Total net sales for Mallinckrodt in 2011 were $218.2 million, $509.3

   million in 2012, and $798.9 million in 2013. In each of those years, Acthar represented at least

   95% of Mallinckrodt’s net sales – over $1.45 billion in revenue.

          544.    In the words of then-CEO Don Bailey, “Questcor is basically a single-product

   company.” But, by flexing its monopoly power, Questcor has been able to raise Acthar prices

   and increase revenue from Acthar in a “tiny market” from less than $1 million for fiscal year

   2001 to $799 million for fiscal year 2013 – a nearly 80,000% increase. It did so in conjunction

   with Express Scripts.

          545.    Mallinckrodt’s decision to exclusively contract with the agent for its largest


   32
     https://www.nytimes.com/2012/12/30/business/questcor-finds-profit-for-acthar-drug-at-28000-
   a-vial.html
                                                   78
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 136 of 174 PageID: 1989



   customer to provide limited distribution for Acthar removed ESI’s competitive pressure in the

   marketplace to cause Acthar prices to be lower. Instead, by entering into an exclusive

   arrangement with Express Scripts, Mallinckrodt was able to enhance its monopoly power and to

   raise its Acthar prices above competitive prices throughout the relevant time period from 2007

   through the present.

      MALLINCKRODT MISREPRESENTS AND DECEIVES ABOUT THE QUALITY,
       CHARACTERISTICS, CONDITION, BENEFITS AND OTHER ASPECTS OF
               ACTHAR, TO TRY TO JUSTIFY ITS HIGH PRICE

          546.    Mallinckrodt has consistently misrepresented and concealed the truth about

   Acthar, including why it price has been raised to the current exorbitant levels. These

   misrepresentations and deception have caused Local 322 and other payors to pay the exorbitant

   prices for Acthar charged by Express Scripts and Mallinckrodt, despite Express Scripts’

   admission in 2017 that Acthar was not worth the price Express Scripts was charging for it.

                        Willful Misrepresentations and Deception in the Face of
                   a Congressional Inquiry into and Payer Scrutiny of Acthar’s Pricing
                            Without Evidence of Superior Medical Efficacy.

          547.    When the United States Committee on Aging began to investigate why certain

   pharmaceutical companies appeared to be taking advantage of the national healthcare system to

   enrich themselves and their executives, Mallinckrodt actively sought to deflect Congressional

   attention away from Acthar by misrepresenting and concealing the truth.

          548.    In late 2016, just before Mallinckrodt’s settlement with the FTC was announced,

   Susan Collins, Senator from Maine, and Claire McCaskill, Senator from Missouri (where

   Mallinckrodt is headquartered), issued a 130-page report titled “Sudden Spikes in Off-Patent

   Prescription Drugs: The Monopoly Business Model that Harms Patients, Taxpayers, and the




                                                   79
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 137 of 174 PageID: 1990



   United States Health Care System.”33

          549.    Chairman Collins announced that the report was “the culmination of the Senate

   Aging Committee’s year-long, bipartisan investigation into the egregious price increases on a

   number of decades-old drugs acquired by pharmaceutical companies that act more like hedge

   funds. We must work to stop the bad actors who are driving up the prices of drugs that they did

   nothing to develop at the expense of patients because, as one executive [Martin Shkreli of Turing

   Pharmaceuticals, then Retrophin, Inc.] essentially said, ‘because I can.’”34

          550.    Ranking Member McCaskill added, “[t]he hedge fund model of drug pricing is

   predatory, and immoral for the patients and taxpayers who ultimately foot the bill.”35

          551.    In the face of such scrutiny, Mallinckrodt was asked “if it was worried that

   Congress might soon examine its operations. After all, Acthar’s pricing patterns is very similar

   to those of the companies singled out by the Senate Aging Committee.”36

          552.    Mallinckrodt’s company spokesman responded that “Mallinckrodt believes it has

   none of the characteristics that troubled the Aging Committee about the four companies it

   studied.” For example, he noted “Acthar is not a drug with no immediate competition, and

   Mallinckrodt has not controlled access to it through a closed distribution systems. Neither does

   the drug serve a small market, which would make unattractive to competitors.” He also stated,

   “Mallinckrodt did not dictate Acthar’s price when it acquired it [as part of the acquisition of

   Questocr] in August 2014. Under Mallinckrodt, price increases on Acthar have averaged in the

   low single digits.”



   33
      https://www.aging.senate.gov/press-releases/collins-mccaskill-release-committee-report-of-
   bipartisan-drug-pricing-investigation
   34
      Id.
   35
      Id.
   36
      NY Times: Stop Price Hikes.
                                                    80
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 138 of 174 PageID: 1991



          553.    Each of these statements was false and misleading when made. As such forth

   above, Mallinckrodt has all of the same characteristics of the companies studied, including

   having acquired a 1953 orphan drug which cost $40, and raised the price to over $40,000 after it

   implemented a closed distribution system in 2007 with Express Scripts. This closed distribution

   system has been controlled exclusively by Mallinckrodt since 2007 through contracts with

   Express Scripts and its subsidiary companies, which contracts Mallinckrodt renewed after

   August 2014 without changing the distribution system or lowering the price. In fact, it is

   believed and therefore averred that Mallinckrodt has raised the prices of Acthar, at least for adult

   indications, by double-digit percentages since 2014.

          554.    These misrepresentations were made in order to permit Mallinckrodt to maintain

   its “hedge fund model of drug pricing” initially implemented by Questcor in 2007 in conjunction

   with Express Scripts. The reason Mallinckrodt has continued to misrepresent the truth and

   deceive the public, especially payors like Local 322 – that is, Mallinckrodt’s motive for lying

   and deceiving -- is because Acthar accounted for 34% percent of the company’s $3.381 billion in

   net sales (or $1.15 billion) in 2016. That share has only increased in later years, making Acthar a

   critical part of Mallinckrodt’s total revenue.

          555.    Mallinckrodt acknowledged the risk it faces it if were to tell the truth. In its

   annual report it conceded “if legislative or regulatory action were taken or insurers changed their

   reimbursement practices to limit our ability to maintain or increase the prices of our products,

   our future revenue and profitability could be negatively affected.”

          556.    Mallinckrodt continues to misrepresent the value of Acthar as a treatment option

   for adult indications for which there are other, less expensive options, in order to maintain their

   shared unlawful profits from sales of Acthar. They do this because certain payors have started to



                                                    81
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 139 of 174 PageID: 1992



   question Acthar’s value and to take the steps to limit Acthar, as feared.

          557.    For instance, a July 2016 policy from UnitedHealthcare, the nation’s largest third

   party payor covering New Jersey beneficiaries, determined that Acthar is more expensive than

   alternatives that are likely to produce equivalent results. Therefore, UnitedHealthcare

   determined that the drug “is unproven and not medically necessary” for all but three of the

   indications on the label.”

          558.    Nevertheless, Mallinckrodt continues to mandate that physicians certify on the

   ASAP form that Acthar is “medically necessary” for a host of adult diseases, including all of the

   following beyond infantile spasms: ankylosing spondylitis, anterior scleritis, anterior segment

   inflammation, chorioretinitis, choroiditis, dermatomyositis, iridocyclitis, iritis, keratitis, multiple

   sclerosis, optic neuritis, panuveitis, polymyositis, proteinuria in nephrotic syndrome (with

   various etiology), posterior segment inflammation, psoriatic arthritis, rheumatoid arthritis,

   sarcoidosis, scleritis, systemic lupus erythematosus, uveitis and even some “other diagnosis” the

   physician might choose to list.

          559.    This list has grown on Mallinckrodt’s watch. In 2011, the ASAP form utilized by

   Mallinckrodt with UBC listed just three indications: infantile spasms, multiple sclerosis and

   nephrotic syndrome. In other words, contrary to its public statements that Acthar does not “serve

   a small market, which would make unattractive to competitors”, the “market” for Acthar has

   only been grown by Mallinckrodt’s desire for greater profits. The drug “is unproven and not

   medically necessary” for the vast majority of disease states for which it is marketed and sold.

             Scrutiny of Mallinckrodt’s Unsubstantiated Claims of Superior Medical
             Efficacy And Mallinckrodt’s Efforts to Conceal the Truth about Acthar’s
                Lack of Efficacy for Adult Indications in the Face of Such Scrutiny.

          560.    In 2013, the federal military’s health system, Tricare, saw a dramatic rise in



                                                     82
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 140 of 174 PageID: 1993



   Acthar prescriptions, to 725 prescriptions at a cost of $34.4 million (before rebates). A Defense

   Health Industry spokesman said, “there is little supportable evidence” that Acthar is effective

   beyond the treatment of infantile spasms. As a result, Tricare restricted Acthar’s use to infantile

   spasms, and the prescriptions dropped significantly the following year.37

            561.    Similarly, Aetna’s national medical director for pharmacy and policy strategy

   explained why Aetna decided to restrict access to Acthar as follows: Mallinckrodt’s

   “combination of aggressive marketing and aggressive price increases finally caused it to become

   a line item that a finance guy looked at and said: ‘What the hell are we paying for this? Why?

   What is it?’ And that’s when we started looking at what’s our policy around this stuff.”

            562.    In 2012, Aetna reimbursements made up about 5% of Mallinckrodt’s revenue. In

   September 2012, Mallinckrodt’s stock dropped almost 50% after Aetna announced it had limited

   reimbursement of Acthar because it was not proven to be more effective than other treatments

   available.

            563.    Similarly, in March 2014, Mallinckrodt’s stock dropped almost 30% after Citron

   Research release a report entitled, “Questcor is Deceiving FDA and Investors”. Citron did its

   own private study of Acthar and found some of the active ingredients listed on the bottle to be

   disproportionate and/or inaccurate compared to Citron’s tested Acthar samples. Citron pointed

   out that Mallinckrodt removed “Highly Purified” from the description in its recent 10K.

            564.    On January 18, 2013, Mallinckrodt decided to purchase the contract

   manufacturer, BioVectra Inc. of Charlottetown, Prince Edward Island, Canada. BioVectra had

   been the only supplier of Acthar Active Pharmaceutical Ingredient (“API”) since 2003, when

   began to transition its supply of Acthar API from Aventis to new contract manufacturers. With



   37
        https://www.propublica.org/article/the-obscure-drug-with-a-growing-medicare-tab
                                                    83
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 141 of 174 PageID: 1994



   the acquisition of BioVectra, Mallinckrodt now controlled the supply of Acthar and the secrets

   behind the Acthar API. This was important to Mallinckrodt to protect its misrepresentations

   about Acthar safety and efficacy. It was also important to protect Mallinckrodt’s antitrust

   monopoly power over Acthar, by being able to deny potential competitors the necessary samples

   of Acthar API needed to apply to the FDA for approval of a generic competitor to Acthar.

          565.     Acthar is not patented. That means anyone could manufacture it. But, only

   Aventis manufacturing Acthar for Mallinckrodt in 2001. So, by purchasing BioVectra,

   Mallinckrodt was able to remove from the market the only contract manufacturer of its non-

   patented, flagship product for which it was charging exorbitant prices without evidence through

   clinical trials of safety and efficacy for most adult indications.

          566.     In July 2003, Mallinckrodt transferred the Acthar final fill and packaging process

   to Chesapeake Biological Laboratories of Baltimore, Maryland (“Chesapeake”). Chesapeake

   became Cangene biopharma, Inc. This transfer was approved by the FDA in January 2004.

   Mallinckrodt maintained a contract relationship with Chesapeake/Cangene for fill and packaging

   through 2018.

          567.     In 2005, the FDA approved the further transfer of the manufacturing process of

   the Acthar API and two bioassays to BioVectra from ZLB Berhring, the successor of Aventis

   (the original seller of Acthar to Mallinckrodt), now known as CSL Behring. As Questcor’s Vice

   President of Manufacturing, Dave Madeiros stated at the time, “FDA approval of the Acthar API

   manufacturing transfer accomplishes a major goal that was established when this product

   [Acthar] was acquired.”

          568.     Only the Acthar potency bioassay remained to be transferred as of 2005.

   However, according to a 2014 investor presentation, the potency bioassay was transferred to



                                                     84
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 142 of 174 PageID: 1995



   Emergent Biosolutions of Gaithersburg, Maryland.

          569.    As explained by Dr. Gary Phillips in October 2014, the then Executive Vice

   President and Chief Strategy Officer of Mallinckrodt Pharmaceuticals, and Senior Vice President

   and President of Mallinckrodt's Autoimmune and Rare Disease Business, the manufacturing and

   distribution process as of 2014 worked like this:

              a. the Acthar API is bio-extracted from the pituitary gland of a pig at the BioVectra
                 facility, wholly owned by Mallinckrodt.

              b. The API is then moved to a third-party manufacturer called Emergent
                 BioSolutions who takes the active pharmaceutical ingredient and puts into its final
                 form.

              c. At both stages, potency testing is done by CSL Behring.

              d. The final product is transferred to Mallinckrodt’s specialty distributor, CuraScript,
                 who ships it directly to patients

          570.    In its 2013 10K, Mallinckrodt conceded that, since 1962, with the passage of the

   Drug Efficacy Act, prescription drugs needed to present evidence of safety and efficacy via

   clinical trials in order to be marketed and sold as safe and effective for the indicated uses.

   However, because Acthar was originally approved in 1952, no evidence of Acthar’s safety or

   efficacy in the form of clinical trials existed or was presented, except for IS and MS indications.

          571.    Consequently, Mallinckrodt has sought to convince the medical community,

   patients and payers that “evidence as to safety and efficacy is not limited to clinical trials.

   Evidence can come in other forms such as prospective clinical datasets generated by third parties

   through independent clinical trials and case series or retrospective case reviews involving a small

   number of patients.”

          572.    Mallinckrodt conceded that “[t]he approved indications for which Acthar is

   promoted and which generate a significant amount of the Company’s revenues typically include



                                                     85
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 143 of 174 PageID: 1996



   clinical evidence of this type.”

          573.    In other words, Acthar generates more revenue from high prices charged for adult

   indications for which there is no evidence from clinical trials demonstrating safety and efficacy,

   as has been required by the FDA since 1962. This “significant amount of the Company’s

   revenues” is due to Mallinckrodt/Questcor’s promotion of Acthar based upon anecdotal

   “evidence” from “case reviews involving a small number of patients.”

          574.    That is why Mallinckrodt’s marketing efforts with doctors has been so important.

   As Mallinckrodt concedes, “[h]ealthcare provider understanding of Acthar is facilitated by our

   experienced team of sales representatives and managers.” Thus, the few hundred doctors whom

   Mallinckrodt pays as “consultants” and “speakers”, and who generate “case reviews” of their

   own experience using Acthar with patients for Mallinckrodt’s promotional use, generate the vast

   majority of Acthar prescriptions paid for by payors, like Local 322.

                  MALLINCKRODT’S PATTERN OF MISREPRESENTATIONS AND
                        DECEPTIONS ABOUT THE VALUE OF ACTHAR

                             Misrepresentation and Deception Continues in 2018

          575.    Even as late as 2018, Mallinckrodt has continued to misrepresent the purported

   value of Acthar, the reasons for and size of its price increases, and its refusal to bring Synacthen

   to market prior to the FTC mandate to do so.

          576.    In a statement released June 29, 2018, titled “H.P. Acthar Gel Value to Patients”,

   Mallinckrodt claimed to be responding to “[a] number of media outlets and other external parties

   [who] have made misleading and inaccurate allegations about H.P. Acthar Gel … and

   Mallinckrodt. It is important to set the record straight.” Significantly, Mallinckrodt was

   responding in the press to “the allegations contained in the City of Rockford Illinois complaint”.

          577.    But rather than tell the truth, Mallinckrodt only compounded its prior

                                                    86
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 144 of 174 PageID: 1997



   misrepresentations and deception by making the following further misleading and deceptive

   statements.

             578.   With regard to the price of Acthar, Mallinckrodt states the price is “$38,892,

   before discounts provided to payors.” This is misleading and deceptive in two respects. First,

   payors have been charged more than twice that price for Acthar for adult indications. Second,

   Mallinckrodt provides no “discounts to payers”. Instead, payors, like Local 322, are forced to

   pay the inflated AWP-based price established between Mallinckrodt and Express Scripts. It is

   believed and therefore averred that the price Mallinckrodt charges Express Scripts for the Acthar

   its ships to its plan sponsors’ beneficiaries, as in the case of Local 322, is far less than the AWP-

   based prices charged to payers.

             579.   Mallinckrodt also reiterated its claims that, “[s]ince acquiring the drug in late

   2014, Mallinckrodt has only made modest price adjustments in the mid-single digit percentage

   range.”

             580.   Mallinckrodt misrepresented its reasons for implementing the exclusive

   distribution system and the reasons why “reimbursement has stayed constant”. In 2014,

   Mallinckrodt stated that “our predecessor company established a strong foundation” a support

   network which was established to help patients with the reimbursement process, with a primary

   focus on appropriate access and accelerated reimbursement time so patients get the product when

   they need it.”

             581.   But, when the FDA rejected Mallinckrodt’s hospital consignment plan,

   Mallinckrodt stated the reason they needed it was because the existing distribution system made

   it difficult to get Acthar in time.




                                                      87
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 145 of 174 PageID: 1998



      MALLINCKRODT REWARDS DOCTORS WHO PRESCRIBE ACTHAR AND
     ACT AS SPOKEPERSONS IN THE KICKBACK SCHEME INTENDED TO CAUSE
    PAYORS TO OVERPAY FOR ACTHAR THROUGH MISREPRESENTATIONS AND
      DECEPTION ABOUT THE PURPORTED VALUE OF ACTHAR IN RELATION
                     TO OTHER TREATMENT OPTIONS

           582.   “According to the Medicare Drug Spending Dashboard for 2015,” Acthar “was

   the single most expensive drug, per patient, that the government paid for” in 2015.38

           583.   Of the 3,100 Medicare patients that received Acthar in 2015, the average cost per

   patient to the program was $162,371.39 Total Medicare spending on Acthar alone, was $504

   million, which represented a 29% increase from 2014 and was up from $49.5 million in 2011.40

           584.   In 2008, Acthar ranked around 660th out of the more than 3,000 drugs prescribed

   in Medicare in terms of total cost. By 2012, it ranked 139th. By 2015, it was number one.

           585.   During the period 2013 – 2016, Medicare spending on Acthar was nearly $1.8

   billion.41

           586.   How did Medicare spending on a 65 year-old medication increase by so much?

   The increase in Medicare spending coincided with a marketing push by Mallinckrodt to target

   doctors treating adults, especially seniors, with rare conditions included in the 19 indications

   approved in 1952. Specifically, Mallinckrodt engaged in a kickback scheme designed to

   incentivize doctors to prescribe Acthar for all sorts of adult disease states, despite the availability

   of cheaper, equally or more efficacious alternatives.

           587.   In 2014, the top fifteen (15) prescribers of Acthar to Medicare patients accounted

   for 10 percent of the total Medicare Acthar prescriptions, an unusually high proportion.

   38
      https://www.nytimes.com/2016/12/23/business/drug-price-medicare-mallinckrodt-acthar.html
   (“NY Times: “Stop Price Hikes”)
   39
       Id.
   41
     https://www.cnn.com/2018/06/29/health/acthar-mallinckrodt-medicare-claims-doctor-
   payments/index.html
                                                     88
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 146 of 174 PageID: 1999



          588.    The volume of prescriptions written by these few prescribers shows that Acthar

   was not being prescribed for the limited use, rare conditions for which it was approved. Instead,

   it has been marketed by Mallinckrodt as a maintenance medication to replace other proven, long-

   term treatments.

          589.    In 2014, Mark Trudeau admitted to investors that Acthar “is a product that is used

   for rare disease. So consequently, any individual doctor may only see one patient or two a year

   that is even a candidate for Acthar. So it is not surprising that you have some physicians that in a

   given year will treat a patient; another year mightn’t, because they just don’t see that patient… If

   we look at the active prescribers, about 3,000 [doctors treating] 9,000 patients; three on average.

   But of course there is a lot of variability there. …With the type of the disease, the rareness of the

   disease, the fact that Acthar is typically used for patients that are pretty far down the treatment

   paradigm, the actual available patient population for any individual physician is going to be

   pretty low.”

          590.    But the truth is, the numbers of patients treated by the doctors whom Mallinckrodt

   has targeted is extraordinarily high – dozens of patients receiving year-round treatments with

   Acthar at annual cost to payers of hundreds of thousands of dollars.

          591.    ACTH is steroids. Steroids are cheap. Therefore, Acthar should be cheap, as it

   was in 2001. But it is not.

          592.    Mallinckrodt’s pricing scheme has changed that. Its marketing scheme to target

   doctors through kickbacks had ensured Acthar is prescribed. Its exclusive distribution scheme

   with Express Scripts has ensured there is no impediment to getting the patient on the medication,

   and keeping the patient on the medication. And through its Express Scripts “hub”, Mallinckrodt

   ensures that Acthar is paid for – reimbursement remains constant.



                                                    89
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 147 of 174 PageID: 2000



              593.   In 2016, more than 80% of the doctors who filed Medicare claims for Acthar

   received money or other perks from Mallinckrodt.42

              594.   From 2013 through 2015, Mallinckrodt has made 121,013 individual payments to

   physicians related to Acthar totaling over $19.53 million.

              595.   According to ProPublica, one nephrologist, Ana Stankovic has received $147,000

   in payments between 2013 and 2015, helping her to be the most often-paid physician by

   pharmaceutical companies.43

              596.   A 2014 investigation by ProPublica revealed that in 2012, only eighteen (18)

   physicians wrote more than fifteen (15) prescriptions of Acthar for reimbursement by Medicare.

   Half of these physicians, and the top four (4) prescribers “were promotional speakers,

   researchers or consultants for Questcor.”44

              597.   At least two Acthar physician-speakers, have resolved criminal or civil

   prosecution by the federal government for healthcare fraud.45 Dr. Gavin Awerbuch, “the most

   frequent prescriber of the drug in 2011” was charged in 2014 with “defrauding Medicare of $1.9

   million and Blue Cross Blue Shield $1.2 million” and plead guilty on November 7, 2016 to

   health care fraud.46 In 2011, he was the most frequent prescriber of Acthar for Medicare




   42
        Id.
   43
      See https://projects.propublica.org/docdollars/doctors/pid/362632 ;
   https://projects.propublica.org/docdollars/.
   44
        https://www.propublica.org/article/top-acthar-prescribers-in-medicare-have-ties-to-its-maker.
   45
     Id.
   46
     http://www.detroitnews.com/story/news/local/oakland-county/2016/11/07/doc-coin-
   collection/93446828/.

                                                     90
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 148 of 174 PageID: 2001



   patients.47

             598.   By rewarding physicians for maintaining the market for Acthar, Mallinckrodt has

   continued to foster sales of the product at its inflated prices.

             599.   But Mallinckrodt has even sought to deceive the public about such payments,

   which the government mandated in 2014 as part of its Open Payments database intended to bring

   transparency to relationships between drug companies and doctors. The Physician Payment

   Sunshine Act, a part of the 2010 Affordable Care Act, mandated that all drug and device

   companies report payments to doctors.

             600.   But, Mallinckrodt has routinely sought to mislead and deceive the public,

   including payors like Local 322, by willfully misspelling the product name for H.P. Acthar,

   reporting its payments to doctors under two separate companies, Mallinckrodt LLC and

   Questcor, and spreading its payments out in small increments over time.

             601.   Between August 2014 (when Mallinckrodt acquired Questcor) and December

   2016, Mallinckrodt LLC reported paid doctors $15.5 million as Acthar speakers and consultants,

   nearly half the total amount paid for Mallinckrodt’s entire product line consisting of more than

   30 products. Although Questcor ceased to exist after it was acquired by Mallinckrodt in August

   2014 – its name was legally changed to Mallinckrodt ARD -- Mallinckrodt continued to report

   payments to doctors through 2016 as being made by Questcor. The total of these payments was

   $12.2 million. In other words, Mallinckrodt concealed the total of its $27.9 million in payments

   to doctors in just over three (3) years by willfully reporting $12.2 million under a defunct

   company name.

             602.   In order to further conceal its payments to doctors, Mallinckrodt scattered the



   47
        https://www.propublica.org/article/top-acthar-prescribers-in-medicare-have-ties-to-its-maker.
                                                     91
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 149 of 174 PageID: 2002



   information. It logged its payments related to Acthar under at least eight (8) different names,

   including Acthar, Acthar-Pulm, Acthar-IS, Acthar-Rheum, and Acthar-MS, among others. By

   willfully scattering its payments through such misreporting, the payments associated with each

   name did not stand out. But, when the payments were added together, Acthar ranked among the

   top 20 drug companies for spending on doctors.

          603.      Another way Mallinckrodt sought to conceal its payments to doctors for Acthar

   prescriptions has been by paying small amounts multiple times a year. For instance, in the case

   of Dr. Ana Stankovic of Danvers Massachusetts, she received payments from drug companies in

   2014 totaling nearly $600,000. She received a payment from a drug company on 242 of 365

   days in that calendar year. Mallinckrodt paid Dr. Stankovic, $476,000 between August 2013 and

   December 2016. In 2016, Mallinckrodt paid Dr. Stankovic $124,000 in over 250 separate

   installments ranging from $2 to $5,900. On 36 separate occasions in 2016 alone, Mallinckrodt

   paid Dr. Stankovic between $1,500 - $5,900 for promotional speaking or consulting.

          604.      These actions by Mallinckrodt were willful and intended to misrepresent and

   deceive patients and payors about Mallinckrodt’s payments to doctors to prescribe its high priced

   medication, despite the lack of proven medical efficacy or value for what was being charged. By

   making doctors their partners in the scheme, Mallinckrodt has been able to influence, if not

   override, the independent medical judgment of physicians, cultivating promotional advocates for

   its high priced medication through a campaign of money funding a scheme of misrepresentations

   and deception.




                                                   92
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 150 of 174 PageID: 2003



                                        COUNT I
                   UNITED ASSOCIATION OF PLUMBERS & PIPEFITTERS
                        LOCAL 322 OF SOUTHERN NEW JERSEY
                                           v.
                                     DEFENDANTS
                             New Jersey Consumer Fraud Act

          605.    Plaintiff hereby incorporates by reference the allegations within all preceding and

   following paragraphs within this Complaint as if they were fully set forth herein, and further

   alleges as follows.

          606.    The New Jersey Consumer Fraud Act, N.J. Stat. § 56:8-1, et seq. (“NJCFA”),

   provides that the “act, use or employment by any person of any unconscionable commercial

   practice, deception, fraud, false pretense, false promise, misrepresentation, or the knowing,

   concealment, suppression, or omission of any material fact with intent that others rely upon such

   concealment, suppression or omission, in connection with the sale or advertisement of any

   merchandise or real estate, or with the subsequent performance of such person as aforesaid,

   whether or not any person has in fact been misled, deceived or damaged thereby, is declared to

   be an unlawful practice.”

          607.    The unconscionable and deceptive acts and practices described herein are

   declared unlawful under the NJCFA.

          608.    The NJCFA authorizes any person, including “any natural person or his legal

   representative, partnership, corporation, company, trust, business entity or association, and any

   agent, employee, salesman, partner, officer, director, member, stockholder, associate, trustee or

   cestuis que trustent thereof” to seek an injunction, damages, costs, and reasonable attorneys’ fees

   to prevent and ameliorate the unfair and deceptive conduct described herein.

          609.    Local 322 is a person pursuant to the NJCFA. Local 322 has been injured as a

   result of the Defendants’ unconscionable, unfair, and deceptive conduct in violation of the

                                                   93
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 151 of 174 PageID: 2004



   NJCFA, and hereby seeks damages.

          610.    The acts and circumstances described herein demonstrate that Mallinckrodt,

   Cigna/Express Scripts and Pratta acted unlawfully within the meaning of the NJCFA such that

   Local 322 and the Class may be awarded up to three times the actual damages sustained, and

   such additional relief as deemed necessary or proper.

          611.    Local 322 seeks relief against all Defendants for their unconscionable commercial

   practices with regard, inter alia, their scheme to raise and fix the prices of Acthar to

   supracompetitive levels, maintain and enhance Mallinckrodt’s monopoly power in the ACTH

   market, and to promote Acthar with a mode of action that is unknown, for uses and doses that are

   not FDA-approved..

          612.    Mallinckrodt created restrictions on trade and commerce through the creation of

   the exclusive arrangement for Acthar.

          613.    Mallinckrodt raised the prices of Acthar, with Cigna/Express Scripts.

          614.    As described herein, Mallinckrodt and Cigna/Express Scripts agreed to maintain

   the supracompetitive prices of Acthar through the ASAP Program, limiting distribution of the

   drug and stifling the ability of a competitor to enter the ACTH market. Further, to maintain

   these supracompetitive prices, Mallinckrodt acquired Synacthen. This unconscionable conduct

   caused Local 322 to pay prices for Acthar significantly greater than in a competitive market.

   Through the conduct of sales representatives like Pratta TPPs like Local 4322 were forced to

   overpay for Acthar. Therefore, Local 322 is entitled to relief under the NJCFA.

          615.    Defendants are engaging in unconscionable commercial practices in trade or

   commerce that directly or indirectly harmed consumers in New Jersey, like Local 322 and the

   Class, within the meaning of the NJCFA.



                                                     94
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 152 of 174 PageID: 2005



          616.    By engaging in the acts and practices set forth above, Defendants’ conduct

   constitutes unconscionable commercial practices, deception, fraud, false pretenses, false

   promises, misrepresentations, or the knowing, concealment, suppression, or omission of material

   facts with intent that others rely upon such concealment, suppression or omission, in connection

   with the sale or advertisement of merchandise, in violation of the NJCFA.

          617.    Defendants willfully engaged in such practices, knowing them to be

   unconscionable, unfair, and deceptive or with reckless disregard for how their deception would

   impact Local 322. Defendants intended and/or expected that payors, including Local 322, would

   pay prices for Acthar significantly greater than in a competitive market, to their substantial

   detriment.

          618.    The wrongful conduct and unconscionable, unfair, and deceptive commercial

   practices alleged in this Complaint have occurred, and continue to occur, in the ordinary course

   of Defendants’ businesses or occupations, and have caused great harm to payors like Local 322

   who were foreseeable and direct victims.

          619.    Local 322 was injured as a direct and proximate result of Defendants’ conduct in

   violation of New Jersey law and hereby seek declaratory and junctive relief and damages.

          WHEREFORE, United Association of Plumbers & Pipefitters Local 322 of Southern

  New Jersey demands that judgment be entered in its favor and against all Defendants in an

  amount to be determined at trial, including but not limited to costs, attorneys’ fees, and such other

  relief deemed just and appropriate by this Court.




                                                      95
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 153 of 174 PageID: 2006



                                       COUNT II
                    UNITED ASSOCIATION OF PLUMBERS & PIPEFITTERS
                         LOCAL 322 OF SOUTHERN NEW JERSEY
                                            v.
                                     DEFENDANTS
                                 New Jersey Antitrust Act

             620.   Plaintiff hereby incorporates by reference the allegations within all preceding and

   following paragraphs within this Complaint as if they were fully set forth herein, and further

   alleges as follows.

             621.   Local 322 may maintain state antitrust claims against all Defendants. Local 322

   seeks relief as allowed under New Jersey antitrust law and is allowed to seek an injunction

   against Defendants for their anticompetitive conduct to prevent it from continuing, and recurring.

             622.   Under the statutory and decisional law of New Jersey, Local 322 is also permitted

   to seek damages against Defendants.

             623.   The New Jersey Antitrust Act, N.J. Stat. § 56:9-1, et seq. (“NJAA”), makes

   unlawful “[e]very contract, combination in the form of trust or otherwise, or conspiracy in

   restraint of trade or commerce, in this State”. The NJAA also provides that, “[i]t shall be

   unlawful for any person to monopolize, or attempt to monopolize, or to combine or conspire with

   any person or persons, to monopolize trade or commerce in any relevant market within this

   State.”

             624.   The unfair methods of competition and unfair trade practices described herein are

   declared unlawful under the NJAA.

             625.   The NJAA authorizes any person, including natural persons, corporations,

   partnerships, companies, trusts, or association of persons to seek an injunction, damages, costs,

   and reasonable attorneys’ fees to prevent and ameliorate the anticompetitive conduct described

   herein.

                                                     96
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 154 of 174 PageID: 2007



          626.    Local 322 is a person as defined by the NJAA and therefore may institute

   proceedings for injunctive relief, temporary or permanent, against threatened loss or damage to

   its property or business by a violation of the NJAA. Local 322 has been injured as a result of the

   Defendants’ conduct in violation of the NJAA and hereby seeks damages.

          627.    The acts and circumstances described herein demonstrate that all Defendants

   acted unlawfully within the meaning of the NJAA such that Local 322 and the Class may be

   awarded up to three times the actual damages sustained, and such additional relief as deemed

   necessary or proper.

          628.    Local 322 seeks relief against Defendants for their scheme to raise and fix the

   prices of Acthar at supracompetitive levels, and to maintain Mallinckrodt’s monopoly power in

   the ACTH market.

          629.    Defendants created restrictions on trade and commerce through the creation of

   their exclusive arrangements for Acthar.

          630.    Mallinckrodt and Cigna/Express Scripts agreed in writing to raise the prices of

   Acthar to supracompetitive levels.

          631.    As described herein, Mallinckrodt and Cigna/Express Scripts agreed to maintain

   the supracompetitive prices of Acthar through the ASAP Program, limiting distribution of the

   drug and stifling the ability of a competitor to enter the ACTH market. Further, to maintain

   these supracompetitive prices, Mallinckrodt acquired Synacthen, and then kept it off the market

   with Cigna/Express Scripts express or implied consent. Pratta then marketed and sold Acthar at

   these inflated prices, to the detriment of New Jersey patients and their TPPs. This conduct

   caused Local 322 and the Class to pay prices for Acthar significantly greater than in a

   competitive market. Therefore, Local 322 is entitled to relief under the NJAA.



                                                   97
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 155 of 174 PageID: 2008



          632.    Local 322 was injured as a direct result of the Defendants’ conduct in violation of

   New Jersey law and hereby seek damages.

          WHEREFORE, United Association of Plumbers & Pipefitters Local 322 of Southern

  New Jersey demands that judgment be entered in its favor and against all Defendants in an

  amount to be determined at trial, including but not limited to costs, attorneys’ fees, and such other

  relief deemed just and appropriate by this Court.

                                     COUNT III
                   UNITED ASSOCIATION OF PLUMBERS & PIPEFITTERS
                        LOCAL 322 OF SOUTHERN NEW JERSEY
                                         v.
                                   DEFENDANTS
                       VIOLATION OF NJ RICO, N.J.S.A. § 2c:41-2(c)

          633.    Plaintiff hereby incorporates by reference the averments of the foregoing

   paragraphs as if fully set forth herein and further alleges as follows:

          634.    Mallinckrodt, Cigna/Express Scripts (including its subsidiaries UBC, Accredo

   and CuraScript), and Pratta are each “persons” within the meaning of the New Jersey RICO

   statute who each conducted the affairs of the Acthar Marketing Enterprise through a pattern of

   racketeering activity in violation the New Jersey statute. Plaintiff and the members of the Class

   are also persons.

          635.    The Acthar Marketing Enterprise is an association in fact enterprise affecting

   interstate commerce consisting of (i) Mallinckrodt, and its MSLs and sales representatives, (ii)

   Cigna/Express Scripts and its subsidiaries, including UBC and its RSs, Accredo and its

   pharmacists, and CuraScript and its employees, (iii) sales representatives like Pratta, and (iv)

   KOLs, both named and unnamed in this Complaint. At all relevant times, Mallinckrodt,

   Cigna/Express Scripts, Pratta, the KOLs and other co-conspirators conducted the affairs of an

   association-in-fact enterprise including their directors, employees, and agents who assisted in

                                                      98
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 156 of 174 PageID: 2009



   carrying out their alleged scheme.

           636.   The Acthar Marketing Enterprise consists of a group of “persons” associated

   together for the common purpose of promoting Acthar for off-label uses and doses, with

   messages of an unknown mode of action, and earning profits therefrom.

           637.   Mallinckrodt and Cigna/Express Scripts, along with Pratta and others like her,

   have conducted and participated in the affairs of the Acthar Marketing Enterprise through a

   pattern of racketeering activity, which includes multiple instances of mail fraud in violation of 18

   U.S.C. § 1341, and multiple instances of wire fraud in violation of 18 U.S.C. § 1343, as

   described above. The unlawful predicate acts of racketeering activity committed, or caused to be

   committed, by Defendants throughout the Class Period number in the thousands, and Defendants

   committed, or caused to be committed, at least two of the predicate acts within the requisite ten

   (10) year period, a period which began in 2007 and continues through the present.

           638.   This enterprise was manifested by and through the ASAP program, but was made

   up of the three components of the alleged scheme: the Distribution Scheme, the Pricing Scheme

   and the Marketing Scheme. Accordingly, the enterprise concerned the marketing and sale of

   Acthar pursuant to the 2007 new strategy with each of these components described herein.

           639.   The Acthar Marketing Enterprise was begun in 2007, and is an ongoing and

   continuing business organization consisting of both corporations (i.e., Mallinckrodt and

   Cigna/Express Scripts) and individuals (Pratta, MSLs, RSs, KOLs), associated for the common

   purpose of distributing, pricing and marketing Acthar to Plaintiff and the Class at exorbitant

   AWP prices, for unapproved uses and doses, and deriving substantial profits from these

   activities.

           640.   The Acthar Marketing Enterprise engages in and affects interstate commerce



                                                   99
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 157 of 174 PageID: 2010



   because it engages in the following activities across state boundaries: the distribution, pricing,

   marketing, sale, and/or purchase of Acthar, the transmission of WAC and AWP pricing

   information to the pricing compendia, ASAP program literature (including the Acthar Start Form

   at Exhibit “A” hereto), the operating of the ASAP program website, communications with

   providers, patients and TPPs by UBC as part of ASAP, and the transmission and/or the receipt of

   invoices and payments related to the prescription and use of Acthar. Through these activities the

   Acthar Enterprise markets, distributes and sells Acthar to thousands of individual patients,

   including those receiving prescription drug benefits from the Plaintiff and the Class.

          641.    The Acthar Marketing Enterprise has functioned as a continuing unit, as

   evidenced by the continuing coordination of activities between and among Defendants. There is

   a common communication network by which Mallinckrodt (and Pratta) and Cigna/Express

   Scripts (and their subsidiaries, agents and employees, including MSLs, RSs and KOLs) shared

   and continue to share information on a regular basis for all times relevant to this lawsuit, but

   beginning at least in 2007 and continuing through the present. Typically, this communication

   occurred by use of the wires and mails, in which Defendants and KOLs all agree to charge TPPs

   inflated AWP prices for Acthar to the patients of TPPs, like Local 322, and other Class members.

   These entities functioned as a continuing unit for the purposes of implementing the scheme to

   inflate the prices of Acthar by and through ASAP. When issues arose during the scheme, each

   agreed to take actions to hide the scheme and to continue its existence.

          642.    Mallinckrodt has exerted control over the Acthar Enterprise, has associations with

   the Enterprise, and has directly or indirectly conducted or participated in the conduct of the

   affairs of the ASAP Enterprise in the following ways:

                  a.      Mallinckrodt has directly controlled the AWP price at which Plaintiff and
                          the Class purchase Acthar;

                                                   100
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 158 of 174 PageID: 2011




                  b.      Mallinckrodt has directly controlled the AWP price at which Plaintiff and
                          the Class reimburse for Acthar;

                  c.      Mallinckrodt has directly controlled the ASAP program materials and
                          website which enroll patients in an exclusive distribution network for the
                          administration of Acthar, allowing Defendants to conduct their
                          unconscionable and unfair pricing of Acthar;

                  d.      Mallinckrodt has directly controlled the exclusive distribution network for
                          Acthar through the ASAP Enterprise;

                  e.      Mallinckrodt has relied on their employees to promote the ASAP program
                          through the marketing alleged herein, through the mail and the wires;

                  f.      Mallinckrodt placed their own employees and agents in positions of
                          authority and control over the Acthar Marketing Enterprise;

                  g.      Mallinckrodt controlled the content of the messages being delivered by the
                          Acthar Marketing Enterprise at each seminar, event, and presentation, in
                          the publications being used and presented, in the direct communications
                          with providers, patients and payors, all of which included misinformation
                          and false and misleading statements about the safety, efficacy,
                          effectiveness, usefulness, and value of Acthar for off-label uses;

                  h.      Mallinckrodt has participated in the affairs of the ASAP Enterprise by
                          using a fraudulent scheme to market and sell Acthar at inflated prices;

                  i.      Mallinckrodt has selected and approved physicians to serve as KOLs, who
                          in turn work with UBC under the ASAP to deliver off-label prescriptions
                          of Acthar for payment by TPPs; and

                  j.      Mallinckrodt worked to ensure that the Acthar prescribed by KOLs and
                          other providers were paid for by TPPs at the inflated AWPs charged by
                          them.

          643.    Cigna/Express Scripts has exerted control over the Acthar Enterprise, has

   associations with the Enterprise, and has directly or indirectly conducted or participated in the

   conduct of the affairs of the ASAP Enterprise in the following ways:

                  a.      Cigna/Express Scripts has directly controlled the AWP price at which
                          Plaintiff and the Class purchase Acthar;




                                                   101
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 159 of 174 PageID: 2012



                  b.      Cigna/Express Scripts has directly controlled the AWP price at which
                          Plaintiff and the Class reimburse for Acthar;

                  c.      Cigna/Express Scripts has directly controlled the ASAP program materials
                          and website which enroll patients in an exclusive distribution network for
                          the administration of Acthar, allowing Defendants to conduct their
                          unconscionable and unfair pricing of Acthar;

                  d.      Cigna/Express Scripts has directly controlled the exclusive distribution
                          network for Acthar through the ASAP Enterprise;

                  e.      Cigna/Express Scripts has relied on their employees to promote the ASAP
                          program through the marketing alleged herein, through the mail and the
                          wires;

                  f.      Cigna/Express Scripts placed their own employees and agents in positions
                          of authority and control over the Acthar Marketing Enterprise;

                  g.      Cigna/Express Scripts controlled the content of the messages being
                          delivered by the Acthar Marketing Enterprise at each meeting, seminar,
                          event, and presentation, in the publications being used and presented, in
                          the direct communications with providers, patients and payors, all of
                          which included misinformation and false and misleading statements about
                          the safety, efficacy, effectiveness, usefulness, and value of Acthar for off-
                          label uses;

                  h.      Cigna/Express Scripts has participated in the affairs of the ASAP
                          Enterprise by using a fraudulent scheme to market and sell Acthar at
                          inflated prices;

                  i.      While Mallinckrodt has selected and approved physicians to serve as
                          KOLs, who in turn work with Cigna/Express Scripts’ UBC under the
                          ASAP to deliver off-label prescriptions of Acthar for payment by TPPs;
                          and

                  j.      Cigna/Express Scripts worked to ensure that the Acthar prescribed by
                          KOLs and other providers were paid for by TPPs at the inflated AWPs
                          charged by them.

          644.    Pratta has exerted control over the Acthar Enterprise, has associations with the

   Enterprise, and has directly or indirectly conducted or participated in the conduct of the affairs of

   the ASAP Enterprise in the following ways:




                                                   102
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 160 of 174 PageID: 2013



                  k.      She has directly controlled the AWP price at which Plaintiff and the Class
                          purchase Acthar, by promoting the prescription and sale of Acthar at such
                          price, and the reimbursements by TPPs at that price;

                  l.      She has directly controlled the AWP price at which Plaintiff and the Class
                          reimburse for Acthar;

                  m.      She has directly controlled the dissemination of ASAP program materials
                          and access to the website which enroll patients in an exclusive distribution
                          network for the administration of Acthar, allowing Defendants to conduct
                          their unconscionable and unfair pricing of Acthar;

                  n.      She has controlled the content of the messages being delivered by the
                          Acthar Marketing Enterprise at each meeting, seminar, event, and
                          presentation she attended, in the publications being used and presented by
                          her at such meetings, in the direct communications she had with providers,
                          patients and payors, all of which included misinformation and false and
                          misleading statements about the safety, efficacy, effectiveness, usefulness,
                          and value of Acthar for off-label uses;

                  o.      She has participated in the affairs of the ASAP Enterprise by using a
                          fraudulent scheme to market and sell Acthar at inflated prices;

                  p.      She has assisted Mallinckrodt in selecting and approving physicians to
                          serve as KOLs, including Dr. Papa-Rugino, who in turn work with
                          Cigna/Express Scripts’ UBC under the ASAP to deliver off-label
                          prescriptions of Acthar for payment by TPPs; and

                  q.      She has worked to ensure that the Acthar prescribed by KOLs and other
                          providers were paid for by TPPs at the inflated AWPs charged by them.

                  r.      She directly promoted the use of improper co-pay assistance through CDF
                          in order to ensure that TPPs paid the inflated price of Acthar for
                          unapproved doses in the treatment of MS patients.

          645.    Thus, all Defendants have conducted and participated in the affairs of the ASAP

   Enterprise through a pattern of racketeering activity that includes acts indictable under 18 U.S.C.

   § 1341, relating to mail fraud, and 18 U.S.C. § 1345, relating to wire fraud. Defendants’ pattern

   of racketeering activity likely involved hundreds, if not thousands, of separate instances of the

   use of the United States mail, private shipping services, facsimiles, or interstate wires, including

   the internet, in furtherance of its fraudulent and unlawful scheme. Each of these fraudulent

                                                   103
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 161 of 174 PageID: 2014



   mailing and interstate wire transmissions separately constitutes a “racketeering activity”.

   Collectively, these violations constitute a “pattern of racketeering activity” in which the

   Defendants intended to defraud Plaintiff and members of the Class.

          646.    As described in greater detail herein, Defendants’ fraudulent scheme consisted of

   confining patients to an exclusive distribution network, such that they could drastically inflate

   the prices charged for Acthar. By conducting this program through the mail and wires,

   Defendants engaged in a repeated, fraudulent, and unlawful course of conduct constituting a

   pattern of racketeering.

          647.    As detailed above, the Acthar Marketing Enterprise consisted of: (a) deliberately

   misrepresenting, and causing others to misrepresent, the uses for which Acthar was safe and

   effective so the Plaintiff and the Class Members paid for this drug at inflated prices to treat

   conditions and/or symptoms for which it was not scientifically proven to be safe, effective,

   useful and valuable; (b) presenting seminars, events, in-person meetings and telephonic

   communications misrepresenting the off-label uses of Acthar for which Defendants knew Acthar

   was not proven to be scientifically safe, effective, useful or valuable to physicians and other

   healthcare providers; (c) disseminating materials created pursuant to the Acthar Marketing

   Enterprise and using those materials to misrepresent, and cause others to misrepresent, the uses

   for which Acthar was safe, effective, useful and valuable; and (d) actively concealing, and

   causing others to conceal, information about the safety, efficacy, usefulness and value of Acthar

   to treat conditions for which it had not been approved by the FDA.

          648.    These racketeering activities amounted to a continuing course of conduct, with

   similar pattern and purpose, intended to harm Plaintiff and the Class to pay excessive amounts

   for Acthar. Each instance of racketeering activity perpetuated by Defendants was related, and



                                                   104
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 162 of 174 PageID: 2015



   had a similar intended purpose, involved similar participants and methods of execution, and have

   the same results affecting the same class of victims, including Plaintiff and the Class.

   Defendants had engaged in this pattern of racketeering activity for the purpose of conducting the

   ongoing business affairs of the Acthar Marketing Enterprise.

          649.    Defendants’ pattern of racketeering activities alleged herein are separate and

   distinct from each other.

          650.    Defendants’ pattern of racketeering activities had directly and proximately caused

   Plaintiff and members of the Class to be injured in their property insofar as Plaintiff and

   members of the Class have overpaid thousands of dollars in inflated reimbursements and other

   payments for Acthar. Plaintiff’s and the Class Members’ injuries were directly caused by the

   predicate acts and are not attributable to any independent or intervening forces; their injuries

   were a foreseeable and natural consequence of the Defendants’ scheme; there is no difficulty

   posed by having to apportion damages among Class Members with potentially different standing

   or levels of injury because there are no other injured parties besides Plaintiff and the TPP Class

   Members in this case, who are the parties directly injured by the Defendants’ RICO violations.

   No one other than Plaintiff and the Class could vindicate the rights and claims of Plaintiff and

   the Class.

          651.    By virtue of these violations, Defendants are liable to Plaintiff and the Class for

   three times the damages Plaintiff and the Class have sustained, plus the costs of this suit,

   including reasonable attorney’s fees.

          WHEREFORE, United Association of Plumbers & Pipefitters Local 322 of Southern

   New Jersey demands that judgment be entered in its favor and against Defendants in an amount

   to be determined at trial, including but not limited to costs, attorneys’ fees, and such other relief


                                                    105
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 163 of 174 PageID: 2016



   deemed just and appropriate by this Court.

                                     COUNT IV
                   UNITED ASSOCIATION OF PLUMBERS & PIPEFITTERS
                        LOCAL 322 OF SOUTHERN NEW JERSEY
                                        v.
                                    DEFENDANTS
                    CONSPIRING TO VIOLATE NJ RICO, N.J.S.A. 2C:41-2d

          652.    Plaintiff hereby incorporates by reference the preceding and following paragraphs

   hereof as if fully set forth herein and further allege as follows.

          653.    Section 2C:41-2d of New Jersey RICO provides that it “shall be unlawful for any

   person to conspire as defined by N.J.S. 2C:5-2, to violate any of the provisions of this section.”

          654.    Defendants violated this section by conspiring to associate with a racketeering

   enterprise. Mallinckrodt knowingly joined Cigna/Express Scripts [and its subsidiaries] and

   Pratta, and they in turn joined with Mallinckrodt and others in a conspiracy to inflate the prices

   of Acthar and market the off-label uses and doses of Acthar using misleading and deceptive

   messages described herein about the mode of action, efficacy, value and benefits of Acthar.

          655.    The object of this conspiracy is to and has been to conduct or participate in,

   directly or indirectly, the conduct of the affairs of the Acthar Marketing Enterprise described

   herein, through a pattern of racketeering activity that directly cause injury to the business or

   property of Plaintiff and the Class. The corporate defendants conspired with, inter alia, the sales

   representatives (like Pratta), MSLs, RSs, KOLs and others to promote Acthar and suppress

   information about the harms know to result from Acthar use.

          656.    Defendants and their co-conspirators have engaged in numerous overt and

   predicate fraudulent racketeering activities in furtherance of the conspiracy, including material

   misrepresentations and omissions designed to defraud Plaintiff and the Class of money.

          657.    That Defendants knew and adopted the criminal purpose of the Enterprise is

                                                    106
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 164 of 174 PageID: 2017



   evident from its own documents and public statements of its officers. Defendants’

   communications reflect an express illegal agreement between and among themselves and others

   to form and operate the ASAP in furtherance of the Acthar Marketing Enterprise. The Corporate

   Defendants’ officers stated that it was this agreement in 2007 that was the hallmark of a new

   strategy to increase revenues and profits.

          658.    The nature of the above-described Defendants’ co-conspirators’ acts, material

   misrepresentations, and omissions in furtherance of the conspiracies gives rise to an inference

   that they not only agreed to the objective of a violation of RICO by conspiring to violate RICO,

   but they were aware that their ongoing fraudulent acts have been and are part of an overall

   pattern of racketeering activity. In other words, Defendants adopted the goal of furthering or

   facilitating the conspiracy, and was aware of the essential nature and scope of the Acthar

   Marketing Enterprise and intended to participate in it.

          659.    Additionally, Defendants’ conduct in sending e-mails, faxes and other

   communications to each other to direct the distribution and sale of Acthar through ASAP is

   consistent with the existence of an agreement to carry out the scheme to inflate prices and

   maximize profits.

          660.    Defendants actively furthered the goals of the Acthar Marketing Enterprise to

   defraud end payors, like Plaintiff and the Class. They changed the distribution scheme for

   Acthar with the intention that the changes would allow the Pricing Scheme to be effectuated;

   engaged in frequent discussions with between each other about the plan to raise Acthar prices

   and to promote the sale of Acthar at these new high prices for unapproved uses and doses in the

   marketplace; and communicated with KOLs and other providers about the same.

          661.    Defendants sought to and have engaged in the commission of and continue to



                                                  107
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 165 of 174 PageID: 2018



   commit overt acts, including the following unlawful racketeering predicate acts: a) multiple

   instances of mail and wire fraud violations of 18 U.S.C. §§ 1341 and 1342; b) multiple instances

   of mail fraud violation of 18 U.S.C §§ 1341 and 1346; c) multiple instances of wire fraud

   violations of 18 U.S.C. §§ 1341 and 1346; and d) multiple instances of unlawful activity in

   violation of 18 U.S.C. § 1952.

          662.    Defendants’ violations of the above federal laws and the effects thereof detailed

   above are continuing and will continue.

          663.    Plaintiff and members of the Class have been injured in their property by reason

   of these violations in that Plaintiff and members of the Class have paid millions of dollars in

   overpayments for Acthar that they would not have paid had the Defendants not conspired to

   violate New Jersey RICO.

          664.    Injuries suffered by Plaintiff and members of the Class were directly and

   proximately caused by Defendants’ racketeering activity as described above. As also set forth

   above, these injuries would not have occurred but for Defendants’ RICO predicate act violations,

   and they involved concrete financial losses to the Plaintiff and the Class Members.

          665.    Patients, physicians, and TPPs, including Plaintiff and the Class, directly relied on

   the racketeering activities of Defendants and the Acthar Marketing Enterprise. Plaintiff and the

   Class Members, both directly and indirectly, relied on the representations as to the necessity,

   approval and safety of Acthar as promoted by Defendants. Because Defendants controlled all

   knowledge upon which the claims of Acthar’s necessity, approval and safety were based, all

   Class Members, as well as other members of the medical and consuming public were obligated

   to rely on Defendants’ representations about Acthar. Further, Defendants perpetuated this

   reliance by taking the steps itemized above to suppress the dissemination of any critical



                                                   108
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 166 of 174 PageID: 2019



   information about Acthar.

          666.    As co-conspirators, all Defendants are jointly and severally liable for all damage

   that occurred as a result of its actions (and those of UBS and others) in furtherance of the

   conspiracy to raise prices of Acthar and market the sale of Acthar at inflated prices for

   unapproved uses and doses. Each Defendant is liable for all damages arising from each other’s

   conduct in furtherance of the scheme.

          667.    By virtue of these violations, Defendants are liable to Plaintiff and the Class

   Members for three times the damages Plaintiff and the Class Members have sustained, plus the

   cost of this suit, including reasonable attorneys’ fees.

          668.    By reason of the foregoing, and as a direct and proximate result of the

   Defendants’ fraudulent misrepresentations, Plaintiff and the Class Members have suffered

   damages. Plaintiff and the Class Members are entitled to compensatory damages, equitable and

   declaratory relief, punitive damages, costs and reasonable attorneys’ fees.

          669.    By reason of the foregoing, Plaintiff and the Class Members have been damaged

   as against Defendants in a sum that exceeds the jurisdiction of all lower courts.

          WHEREFORE, United Association of Plumbers & Pipefitters Local 322 of Southern

   New Jersey demands that judgment be entered in its favor and against all Defendants in an

   amount to be determined at trial, including but not limited to costs, attorneys’ fees, and such

   other relief deemed just and appropriate by this Court.

                                       COUNT V
                   UNITED ASSOCIATION OF PLUMBERS & PIPEFITTERS
                        LOCAL 322 OF SOUTHERN NEW JERSEY
                                           v.
                                     DEFENDANTS
                               Negligent Misrepresentation

          670.    Plaintiff hereby incorporates by reference the allegations within all preceding and

                                                    109
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 167 of 174 PageID: 2020



   following paragraphs within this Complaint as if they were fully set forth herein, and further

   alleges as follows.

           671.    Defendants acts violate New Jersey common law against negligent

   misrepresentation.

           672.    In setting and selling at the prices for Acthar, which prices Local 322 paid,

   Defendants made material misrepresentations that those prices represented a calculation of real

   and fact-based prices for their drugs, and that they represented the actual value of the product in

   the marketplace.

           673.    These representations were material to the transactions at hand as Local 322 used

   and relied upon these prices as the amount to pay and/or reimburse for Acthar.

           674.    As set forth more fully above, these prices were artificial prices, unrelated to any

   actual, reasonable price in the marketplace, or actual value of Acthar, but created and

   manipulated by Defendants for the purpose of generating exorbitant revenue, thus constituting

   false representations which Defendants knew or, in the absence of recklessness, should have

   known to be false.

           675.    Defendants made these false representations about the prices of Acthar with the

   intent of misleading Local 322 into relying on the prices as real and fact-based prices, rather than

   artificially inflated prices.

           676.    Local 322 justifiably relied upon these false misrepresentations in purchasing

   and/or reimbursing Acthar at the amount charged by Defendants based on the price set by

   Mallinckrodt and Cigna/Express Scripts.

           677.    Local 322’s contracts with Express Scripts provided for reimbursement of Acthar

   at AWP prices were prices set by Mallinckrodt with Cigna/Express Scripts. As such,



                                                    110
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 168 of 174 PageID: 2021



   Mallinckrodt communicated these false prices directly to Local 322 for the Acthar sold.

          678.    As a direct and proximate result of the false representations of the Defendants as

   set forth above, Local 322 was harmed in that it was unaware of the artificial, inflated prices of

   Acthar, would not have paid and/or reimbursed the artificially inflated prices for Acthar had it

   known of the false representations and, in fact, overpaid for the Acthar because of the false

   representations.

          WHEREFORE, United Association of Plumbers & Pipefitters Local 322 of Southern

   New Jersey demands that judgment be entered in its favor and against all Defendants in an

   amount to be determined at trial, including but not limited to costs, attorneys’ fees, and such

   other relief deemed just and appropriate by this Court.

                                      COUNT VI
                   UNITED ASSOCIATION OF PLUMBERS & PIPEFITTERS
                        LOCAL 322 OF SOUTHERN NEW JERSEY
                                           v.
                                    DEFENDANTS
                             Conspiracy/Aiding and Abetting

          679.    Plaintiff hereby incorporates by reference the allegations within all preceding and

   following paragraphs within this Complaint as if they were fully set forth herein, and further

   alleges as follows.

          680.    As set forth more fully above, beginning at least as early as 2007, the exact date

   being unknown to the Plaintiff, and continuing thereafter until the present, Mallinckrodt entered

   into an exclusive agreement and aided and abetted Pratta, Cigna/Express Scripts and its

   subsidiaries, KOLs and others to violate New Jersey law to defraud and deceive the Plaintiff by

   causing it to pay more for Acthar than it otherwise would have paid in the absence of

   Defendants’ agreement and concerted action.

          681.    In the absence of Defendants’ agreement and their aiding and abetting, Local 322

                                                   111
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 169 of 174 PageID: 2022



   and the Class would not have paid as much as they paid for Acthar.

          682.    Pursuant to the unconscionable, unfair and deceptive scheme to distribute, market

   and sell Acthar to derive substantial profits, Defendants engaged in a wide range of activities, the

   purpose and effect of which was to deceive payors, including Local 322, and acted by aiding and

   abetting each other to raise prices and increase profits at the expense of payors like Local 322.

   Those acts of aiding and abetting include at least the following:

                  a.      discussing and agreeing with others that they would directly control the
                          price at which Local 322 paid for Acthar;

                  b.      discussing and agreeing among themselves that they would increase the
                          price at which Local 322 paid for Acthar;

                  c.      discussing and agreeing with others that they would directly control the
                          ASAP program materials and website which enrolled patients into an
                          exclusive distribution network for the administration of Acthar, allowing
                          Defendants to conduct their unfair pricing scheme for Acthar;

                  d.      discussing and agreeing with others that they would directly control the
                          exclusive distribution network for Acthar through the ASAP Program;

                  e.      discussing and agreeing with others that they would rely on employees to
                          promote the ASAP Program through the marketing alleged herein, and
                          through use of the mail and the wires;

                  f.      discussing and agreeing with others that they would participate in the
                          affairs of the ASAP program by using a fraudulent scheme to market and
                          sell Acthar at inflated prices; and

                  g.      discussing and agreeing with others that they would conceal and suppress
                          the truth about the Acthar inflated prices, the monies earned from payors
                          like Local 322, and their exclusive arrangement to maintain and enhance
                          Mallinckrodt’s monopoly power as alleged herein.

          683.    In addition to the specific facts set forth above, it is alleged Defendants engaged

   in meetings, among the purposes of which were to discuss the importance of controlling the

   direct distribution, marketing, sale and administration of Acthar to payors like Local 322 and

   aiding and abetting each other to derive substantial profits from these activities.

                                                   112
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 170 of 174 PageID: 2023



           684.    Defendants knowingly provided substantial assistance and encouragement to each

   other and aided and abetted each other to derive substantial profits by causing payors like Local

   322 to pay inflated prices.

           685.    Defendants performed the acts set forth herein intending to injure payors of

   Acthar, like Local 322, by causing them to pay inflated prices so that Defendants all could derive

   substantial profits.

           686.    Mallinckrodt performed the acts alleged herein in furtherance of their agreement

   with intent and/or with knowledge of the injury and damage it would cause to payors like Local

   322, and with knowledge and intent to cause such injuries and/or with reckless disregard for the

   consequences.

           687.    As a direct and proximate result of Defendants’ aiding and abetting as alleged

   herein, Local 322 has been injured and damaged, and Defendants are liable for such injuries and

   damages.

           WHEREFORE, United Association of Plumbers & Pipefitters Local 322 of Southern

   New Jersey demands that judgment be entered in its favor and against all Defendants, in an

   amount to be determined at trial, including but not limited to costs, attorneys’ fees, and such other

   relief deemed just and appropriate by this Court.

                                     COUNT VII
                   UNITED ASSOCIATION OF PLUMBERS & PIPEFITTERS
                        LOCAL 322 OF SOUTHERN NEW JERSEY
                                          v.
                                   DEFENDANTS
                                  Unjust Enrichment

           688.    Plaintiff hereby incorporates by reference the allegations within all preceding and

   following paragraphs within this Complaint as if they were fully set forth herein, and further

   alleges as follows.

                                                   113
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 171 of 174 PageID: 2024



          689.    This Count alleges unjust enrichment against Defendants.

          690.    Local 322’s covered beneficiaries received direct shipments of Acthar from

   Defendants via their exclusive distribution mechanism established in 2007. In exchange for such

   Acthar, Local 322 made direct payments to Cigna/Express Scripts for the benefit of

   Mallinckrodt. Indeed, such payments were transferred by Cigna/Express Scripts to Mallinckrodt

   pursuant to an understanding between the two that the total amount would be forwarded to

   Mallinckrodt, less a certain amount previously agreed to by Mallinckrodt and Cigna/Express

   Scripts. The amount charged by Mallinckrodt for Acthar was the amount paid by Local 322

   pursuant to its agreement with Cigna/Express Scripts.

          691.    Pratta received substantial bonuses from Mallinckrodt based on her success in

   effectuating the unlawful scheme alleged herein in New Jersey up through 2017. She also has

   been [or will be] paid substantial sums are part of a relators’ share from suing Mallinckrodt.

          692.    Pratta, while employed by Questcor/Mallinckrodt, prosecuted a qui tam action

   referenced herein in detail and at length. While litigating that action, Pratta continued and

   implemented the same illegal schemes and conduct that she alleged against Mallinckrodt and

   was compensated in the form of bonuses, commissions and salary from Mallinckrodt.

          693.    Despite receiving compensation for furthering the illegal schemes and conduct of

   Mallinckrodt described herein, Pratta also sought the resolution of her own qui tam action

   against Mallinckrodt in disregard for the rights of Local 322 and the harm she caused Local 322

   and similarly situated TPPs.

          694.    Not only was Pratta unjustly enriched by her willful misconduct on behalf of

   Mallinckrodt, Pratta was also unjustly enriched when the United States Department of Justice

   settled the qui tam action for $15.4 million—some of which was paid [or will be paid] to Pratta



                                                   114
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 172 of 174 PageID: 2025



   on top of and in excess of the monies she earned engaging in the same illegal conduct that cause

   Local 322 harm in this case and which is the subject of this case.

          695.    By engaging in the unlawful conduct described in this Second Amended

   Complaint, Pratta knowingly obtained benefits from her illegal and unjust activities.

          696.    Further, by engaging in said unlawful conduct, Pratta was unjustly enriched by

   receiving funds from the $15.4 million settlement—funds that could otherwise have been paid to

   payors like Local 322 but to date were not. Pratta was unjustly enriched by her conduct to the

   detriment of Local 322 and the Class.

          697.    The amounts paid by Local 322 and the Class of TPPs were valuable to all

   Defendants as all Defendants were unjustly enriched by such direct payments, in that, the

   reimbursement rates charged by Defendants at extremely high prices with inequitable discounts

   were valuable and beneficial to all Defendants.

          698.    By engaging in the conduct described herein, Defendants have knowingly

   obtained benefits from Local 322 and the Class, namely, grossly inflated revenue from their

   direct involvement in coordinating all aspects of Local 322’s and the Class’ receipt of and

   payments for Acthar, under circumstances such that it would be inequitable and unjust for

   Defendants to retain such benefits.

          699.    By engaging in the unlawful conduct described herein, Defendants have been

   knowingly enriched by the amount charged for Acthar over and above what it could have

   charged in a competitive market, wherein Cigna/Express Scripts would have used its market

   power to extract lower prices from Mallinckrodt in fulfillment of its obligation to contain costs,

   and what it could have charged if it had engaged in appropriate cost containment measures.

          700.    Mallinckrodt, by working with Cigna/Express Scripts in maintaining and



                                                   115
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 173 of 174 PageID: 2026



   enhancing its monopoly, and its exercise of monopoly power through increasing prices over a

   decade, and engaging in other unlawful acts and practices, Mallinckrodt was able to extract

   exorbitant revenue from Local 322 beyond what it could have received in the absence of such

   unlawful conduct. This conduct violated state consumer fraud and antitrust laws, as well as the

   common law of New Jersey, and, as such, interfered with the legally protected interests of Local

   322.

          701.    Local 322 is therefore entitled to an award of compensatory damages in an

   amount to be determined at trial, or the imposition of a constructive trust upon the monies

   derived by the Defendants by means of the above-described actions.

          WHEREFORE, United Association of Plumbers & Pipefitters Local 322 of Southern

   New Jersey demands that judgment be entered in its favor and against all Defendants, in an

   amount to be determined at trial, including but not limited to costs, attorneys’ fees, and such

   other relief deemed just and appropriate by this Court.

                                       PRAYER FOR RELIEF

            WHEREFORE, United Association of Plumbers & Pipefitters Local 322 of Southern

   New Jersey requests the Court to enter the following relief:

                  a.      Declare unlawful the acts and practices alleged herein, enjoin the
                          Defendants from committing the acts alleged herein, and restore the status
                          quo before the unlawful conduct took place;

                  b.      Enter judgment against Defendants for the violations alleged herein;

                  c.      Award the actual damages incurred by Plaintiff as a result of the wrongful
                          acts complained of, along with pre-judgment and post-judgment interest at
                          the maximum rate allowed by law;

                  d.      Award statutory damages set forth herein under the statutory claims
                          alleged;

                  e.      Award treble damages or multiple damages by operation of law;

                                                   116
Case 1:20-cv-00188-RBK-KMW Document 40 Filed 02/20/20 Page 174 of 174 PageID: 2027




                 f.      Award punitive damages;

                 g.      Award Plaintiff the costs of this action, including reasonable attorney’s
                         fees, and, where applicable, expert fees; and

                 h.      Award such other and further relief as the Court may deem just and
                         appropriate.

                                   DEMAND FOR JURY TRIAL

         Plaintiff demands a trial by jury of all issues so triable in this cause.

                                                                Respectfully submitted,

                                                                United Association of Plumbers &
                                                                Pipefitters Local 322 of Southern New
                                                                Jersey

                                                         By:    _/s/Donald E. Haviland, Jr.
                                                                Donald E. Haviland, Jr., Esquire
                                                                William H. Platt II, Esquire
                                                                (pro hac vice forthcoming)
                                                                Haviland Hughes
                                                                2715 Artic Avenue
                                                                Atlantic City, NJ 08401
                                                                Phone: (215) 609-4661
                                                                Fax: (215) 392-4400

                                                                Counsel for Plaintiff,
                                                                  United Association of Plumbers &
                                                                  Pipefitters Local 322 of




                                                   117
